Exhibit 10.239





PURCHASE AGREEMENT
among
AMERICAN MEDICAL SYSTEMS HOLDINGS, INC.
ENDO HEALTH SOLUTIONS INC.,
and
BOSTON SCIENTIFIC CORPORATION,
dated as of
MARCH 2, 2015



--------------------------------------------------------------------------------

Exhibit 10.239



TABLE OF CONTENTS


 
 
Page
 
 
 
ARTICLE I
 
 
DEFINITIONS
 
SECTION 1.01
Certain Definitions
2
SECTION 1.02
Other Terms
15
 
ARTICLE II
 
PURCHASE AND SALE
 
SECTION 2.01
Purchase and Sale
20
SECTION 2.02
Preliminary Purchase Price
21
SECTION 2.03
Purchase Price Adjustment
21
SECTION 2.04
Transactions to be Effected at the Closing
25
SECTION 2.05
Closing
27
SECTION 2.06
Earnout
28
SECTION 2.07
Treatment of Outstanding Equity Awards
30
SECTION 2.08
Withholding Taxes
31
 
ARTICLE III
 
REPRESENTATIONS AND WARRANTIES OF THE SELLERS
 
SECTION 3.01
Organization, Authority and Qualification of the Sellers
31
SECTION 3.02
Organization, Authority and Qualification of the Companies
32
SECTION 3.03
Corporate Approval
32
SECTION 3.04
Consents and Approvals; No Violation
33
SECTION 3.05
Interests
33
SECTION 3.06
Subsidiaries
34
SECTION 3.07
Financial Information
35
SECTION 3.08
Undisclosed Liabilities
36
SECTION 3.09
Sufficiency of Assets
36
SECTION 3.10
Absence of Certain Changes
37
SECTION 3.11
Employees
37
SECTION 3.12
Employee Benefit Matters
38
SECTION 3.13
Litigation
40
SECTION 3.14
Taxes
41


i

--------------------------------------------------------------------------------

Exhibit 10.239



SECTION 3.15
Compliance With Laws; Permits
43
SECTION 3.16
Environmental Matters
44
SECTION 3.17
Intellectual Property
45
SECTION 3.18
Real Property
48
SECTION 3.19
Material Contracts
49
SECTION 3.20
Regulatory Compliance
53
SECTION 3.21
Product Liability
55
SECTION 3.22
Insurance
56
SECTION 3.23
Questionable Payments
56
SECTION 3.24
Related Party Transactions
56
SECTION 3.25
Commercial Relationships
56
SECTION 3.26
U.S. Export and Import Controls
57
SECTION 3.27
Seller Parent Guaranty
58
SECTION 3.28
Brokers
58
 
ARTICLE IV
 
REPRESENTATIONS AND WARRANTIES OF PURCHASER
 
SECTION 4.01
Organization and Authority of Purchaser
58
SECTION 4.02
Corporate Approvals
58
SECTION 4.03
Authority for this Agreement
59
SECTION 4.04
Consents and Approvals; No Violation
59
SECTION 4.05
Litigation
59
SECTION 4.06
Investment Purpose
60
SECTION 4.07
Available Funds
60
SECTION 4.08
Brokers
60
 
ARTICLE V
 
COVENANTS
 
SECTION 5.01
Conduct of Business Prior to the Closing
60
SECTION 5.02
Access to Information
65
SECTION 5.03
Confidentiality
68
SECTION 5.04
Provisions Respecting Representation of the Companies
68
SECTION 5.05
Production of Witness; Records; Cooperation
70
SECTION 5.06
Employees; Benefit Plans
71
SECTION 5.07
Company Restructuring
74
SECTION 5.08
Governmental Approvals and Other Third-Party Consents
74
SECTION 5.09
Closing Conditions
76
SECTION 5.10
Public Announcements
76
SECTION 5.11
Further Assurances
76


ii

--------------------------------------------------------------------------------

Exhibit 10.239



SECTION 5.12
Guarantees
76
SECTION 5.13
Interaffiliate Agreements
77
SECTION 5.14
No Financing Condition
77
SECTION 5.15
Reporting Assistance
78
SECTION 5.16
Insurance
78
SECTION 5.17
Transaction Expenses
78
SECTION 5.18
Correspondence
79
SECTION 5.19
Payments of Receivables After Closing
79
SECTION 5.20
Use of Names
79
SECTION 5.21
Non-Competition/Non-Solicitation
83
SECTION 5.22
No Reliance
85
SECTION 5.23
Tax Matters
86
SECTION 5.24
Ancillary Agreements
93
SECTION 5.25
Earnout Quarterly Reporting
94
SECTION 5.26
Retransfer of Assets
94
SECTION 5.27
Delayed Contracts
94
SECTION 5.28
Shared Contracts
95
SECTION 5.29
Notice of Developments
96
SECTION 5.30
Schedules and Exhibits to Certain Ancillary Agreements
96
SECTION 5.31
IP Docket; Assignment Documents
97
SECTION 5.32
Transitional Trademark and Domain Name Rights
97
SECTION 5.33
Additional Financial Information
99
 
ARTICLE VI
 
CONDITIONS TO CLOSING
 
SECTION 6.01
Conditions to Obligations of All Parties
99
SECTION 6.02
Conditions to Obligations of Purchaser
100
SECTION 6.03
Conditions to Obligations of Sellers
101
 
ARTICLE VII
 
INDEMNIFICATION
 
SECTION 7.01
Survival
101
SECTION 7.02
Indemnification by Sellers
102
SECTION 7.03
Indemnification by Purchaser
102
SECTION 7.04
Certain Limitations
103
SECTION 7.05
Indemnification Procedures
105
SECTION 7.06
Adjustments to Losses
107
SECTION 7.07
Tax Treatment of Indemnification Payments
108
 


iii

--------------------------------------------------------------------------------

Exhibit 10.239



ARTICLE VIII
 
TERMINATION
 
SECTION 8.01
Termination
108
SECTION 8.02
Effect of Termination
109
 
ARTICLE IX
 
MISCELLANEOUS
SECTION 9.01
Expenses
109
SECTION 9.02
Notices
109
SECTION 9.03
Interpretation
111
SECTION 9.04
Joint and Several Liability
111
SECTION 9.05
Headings
111
SECTION 9.06
Severability
111
SECTION 9.07
Entire Agreement
112
SECTION 9.08
Successors and Assigns
112
SECTION 9.09
Third-Party Beneficiaries
112
SECTION 9.10
Amendment and Modification; Waiver
112
SECTION 9.11
Governing Law; Submission to Jurisdiction; Waiver of Jury Trial
112
SECTION 9.12
Specific Performance
113
SECTION 9.13
Counterparts
114
SECTION 9.14
Sellers' Representative
114
SECTION 9.15
Non-Recourse
115
 
 
Exhibits
 
 
Exhibit A
Accounting Principles
 
Exhibit B
Form of Preferred Stock Purchase Agreement
 
Exhibit C
Form of Preferred Stock Security Agreement
 
Exhibit D
Form of AMS Transition Services Agreement
 
Exhibit E
Form of Reverse Transition Services Agreement
 
Exhibit F
Form of Seller Transition Services Agreement
 
Exhibit G
Form of Intellectual Property Rights Agreement
 
Exhibit H
Form of Contract Manufacturing Agreement
 


iv

--------------------------------------------------------------------------------

Exhibit 10.239



PURCHASE AGREEMENT
This Purchase Agreement (this “Agreement”), dated as of March 2, 2015, is
entered into by and among American Medical Systems Holdings Inc., a Delaware
corporation (“AMS Seller”), Endo Health Solutions Inc., a Delaware corporation
(the “Foreign Sub Seller,” or, together with AMS Seller, the “Sellers”), and
Boston Scientific Corporation, a Delaware corporation (“Purchaser”).
RECITALS
WHEREAS, AMS Seller, a wholly owned indirect Subsidiary (as defined below) of
Endo International plc, owns all of the issued and outstanding membership
interests (the “AMS Interests”) of American Medical Systems, LLC, a Delaware
limited liability company, f/k/a American Medical Systems, Inc. (“AMS”);
WHEREAS, AMS Seller has transferred, or shall transfer prior to the Closing, all
of the issued and outstanding shares (collectively, the “Foreign Sub Shares” or,
collectively with the AMS Interests, the “Interests”) of common stock of each of
AMS-American Medical Systems do Brasil Produtos Urlogicos e Ginecologicos Ltda,
a limited liability company incorporated under the laws of Brazil (“AMS
Brazil”), American Medical Systems Canada Inc., a corporation organized under
the laws of Canada (“AMS Canada”), American Medical Systems Luxembourg S.à.r.l,
a private limited liability company incorporated under the laws of Luxembourg
(“AMS Lux”) and American Medical Systems Australia Pty. Ltd., a proprietary
limited company incorporated under the Corporation Law of Victoria, Australia
having Australian Company Number 084 063 178 (“AMS Australia” or, collectively
with AMS Brazil, AMS Canada and AMS Lux, the “Foreign Subs”; or the Foreign Subs
collectively with AMS, the “Companies”) to Foreign Sub Seller, an indirect
wholly owned Subsidiary of Endo International plc; and
WHEREAS, upon the terms and subject to the conditions set forth herein, Sellers
desire to sell, assign, transfer, convey and deliver to Purchaser, and certain
of its Affiliates, and Purchaser and certain of its Affiliates, desire to
purchase, acquire and accept from Sellers, the Interests.
NOW, THEREFORE, in consideration of the mutual promises and covenants set forth
herein and for other good and valuable consideration, the receipt and adequacy
of which are hereby acknowledged, and intending to be legally bound, the parties
hereby agree as follows:

1

--------------------------------------------------------------------------------

Exhibit 10.239



ARTICLE I
DEFINITIONS
SECTION 1.01    Certain Definitions. For purposes of this Agreement, unless the
context requires otherwise, the following terms shall have the following
meanings:
“Accounting Principles” means the principles and calculations set forth on
Exhibit A.
“Action or Proceeding” means any action, suit, proceeding, investigation,
inquiry, arbitration, Governmental Order, hearing, assessment with respect to
fines or penalties, or litigation (whether civil, criminal, administrative,
investigative or informal) commenced, brought, conducted or heard by or before
any Governmental Authority.
“Affiliate” means, with respect to any Person, any Person directly or indirectly
controlling, controlled by or under common control with such other Person. For
purposes of determining whether a Person is an Affiliate, the term “control” and
its correlative forms “controlled by” and “under common control with” shall mean
the possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of a Person, whether through ownership
of securities, contract or otherwise.
“Ancillary Agreements” means the AMS Transition Services Agreement, the Reverse
Transition Services Agreement, the Seller Transition Services Agreement, the
Preferred Stock Purchase Agreement, the Preferred Stock Security Agreement, the
Intellectual Property Rights Agreement and the Contract Manufacturing Agreement.
“Assumed Liabilities” means any and all Liabilities, whether arising before, on
or after the Closing Date, to the extent relating to, resulting from or arising
out of the present, past or future operation, conduct or actions of the
Business, including Liabilities relating to Shared Contracts to the extent
allocated to Purchaser pursuant to Section 5.28 but excluding any Liabilities of
Sellers for Taxes related to the Business in respect of periods prior to the
Closing Date.
“Business” means the business of developing, manufacturing, marketing,
distributing, selling and servicing (as applicable) the Devices as conducted by
the Companies or their Subsidiaries.
“Business Day” means any day except Saturday, Sunday or any other day on which
commercial banks located in New York, New York or Boston, Massachusetts are
authorized or required by Law to be closed for business.

2

--------------------------------------------------------------------------------

Exhibit 10.239



“Business Employee” shall mean any employee of the Companies or any of their
Subsidiaries or any Non-Company Business Employee listed on Section 1.1(a) of
the Disclosure Schedules, which Section shall be revised prior to the Closing to
include any employee hired by the Companies or any of their Subsidiaries prior
to the Closing for performance of services to the Business in accordance with
Section 5.01(a)(xviii).
“Business Intellectual Property” means all Company Intellectual Property and all
Licensed Intellectual Property.
“Cash and Cash Equivalents” means, as of any date and time, with respect to the
Companies and each of their Subsidiaries, all highly liquid investments with
original maturities of less than 90 days when acquired, including cash, checks,
money orders, short-term instruments and other cash equivalents, funds in time
and demand deposits or similar accounts, and any evidence of indebtedness issued
or guaranteed by any Governmental Authority held by the Companies or any of
their Subsidiaries, determined in accordance with the Accounting Principles.
“Closing Time” means, in respect of the Companies and their Subsidiaries, 11:59
p.m., New York time, on the calendar day immediately preceding the Closing Date.
“Code” means the Internal Revenue Code of 1986, as amended.
“Company Restructuring” means the consummation of the transactions contemplated
by Section 1.1(b) of the Disclosure Schedules.
“Confidentiality Agreement” means the Confidentiality Agreement, dated as of
June 4, 2013, between Purchaser and Foreign Sub Seller, as supplemented by the
Clean Team Confidentiality Agreement Addendum, dated as of September 24, 2014
between Purchaser and Foreign Sub Seller.
“Contract” means any agreement, contract, subcontract, settlement agreement,
lease, sublease, instrument, note, option, bond, mortgage, indenture, trust
document, loan or credit agreement, purchase order, sales order, license,
sublicense, insurance policy, benefit plan or other commitment, obligation or
arrangement which is binding upon the Companies or any of their Subsidiaries.
“Current Assets” means, as of any date and time, the sum of all current assets
and inventories of the Business, determined in accordance with the Accounting
Principles; provided that Current Assets shall not include Cash and Cash
Equivalents or income Taxes (current or deferred), Other Adjustments or
intercompany accounts among the Companies or any of their Subsidiaries, on the
one hand, and any Subsidiaries of the Companies, on the other hand.

3

--------------------------------------------------------------------------------

Exhibit 10.239



“Current Liabilities” means, as of any date and time, the sum of all current
Liabilities of the Business, determined in accordance with the Accounting
Principles, provided that Current Liabilities shall not include any Liabilities
for Indebtedness, any Liabilities for Transfer Taxes and income Taxes (current
or deferred), any Liabilities for Other Adjustments or any Liabilities for
intercompany accounts among the Companies and each of their Subsidiaries, on the
one hand, and any Subsidiaries of the Companies, on the other hand.
“Data Room” shall mean that certain electronic data room for “Project Apollo”
run by RR Donnelley at http://www.rrdvenue.com and maintained by the Sellers for
purposes of facilitating the due diligence of Purchaser, other potential
acquirors of the Companies and their respective Representatives with respect to
the transactions contemplated by this Agreement.
“Determination” means a determination as defined in Section 1313(a) of the Code
or any similar state, local or foreign Tax Law.
“Device” means any medical and surgical devices manufactured, marketed,
developed, in development, sold and distributed by the Companies or their
Subsidiaries (other than JetTouch™): (i) to diagnose and treat male pelvic
disorders, including: AMS Ambicor™ Inflatable Penile Implant, AMS 700™
Inflatable Penile Implant, AMS Spectra™ Concealable Penile Implant, AdVance™
Male Sling System, Thermatrx™, InVance™ and Urolume™, (ii) for laser therapy,
including: GreenLight™ Laser Therapy, StoneLight™, and Aura™, and (iii) for
artificial sphincter control, including: AMS 800™ Urinary Control System, in
each case, as well as any variations of such devices, past or present, including
accessories for each of the foregoing.
“Earnout Amount” means an amount in cash equal to the amount determined pursuant
to one, but only one, of the following clauses (i) through (ii): (i) if Net
Sales for the Earnout Period are less than $500,000,000, zero Dollars; or (ii)
otherwise, an amount equal to $50,000,000.
“Earnout Period” means the calendar year 2016.
“Employees” means those Business Employees employed by the Companies immediately
prior to the Closing.
“Encumbrance” means any security interest, pledge, mortgage, lien, charge,
encumbrance, conditional sale agreement, retention agreement, easement, deed of
trust, hypothecation, conditional sale, restrictive covenant or restriction of
any kind, including any restriction on the use, voting, transfer, receipt of
income or other exercise of any attributes of ownership, any mortgage, deed of
trust, pledge, hypothecation, encumbrance, security interest, assessment, levy,
charge or other encumbrance of any kind, collateral assignment or other lien of

4

--------------------------------------------------------------------------------

Exhibit 10.239



any kind, in each case, except for any restrictions on transfer generally
arising under any applicable federal or state securities Laws.
“Environmental Law” means any Law governing pollution or the protection of human
health, natural resources or the environment, including those governing the
handling, use, storage, treatment or disposal of, or exposure to, Hazardous
Substances.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and the regulations promulgated thereunder.
“Excluded Assets” means any and all assets (i) primarily related to the Women’s
Health Business, (ii) primarily related to the “Jet Touch” business, including
the assets set forth on Section 1.1(c) of the Disclosure Schedules, and (iii)
comprised of benefits, payments or other rights relating to Shared Contracts to
the extent allocated to the Sellers pursuant to Section 5.28.
“Excluded Employees” means any employees of the Companies or their Subsidiaries
other than the Business Employees.
“Excluded Liabilities” means any and all Liabilities, whether arising before, on
or after the Closing Date, other than the Assumed Liabilities, (i) relating to,
resulting from or arising out of the Excluded Assets, or (ii) relating to Shared
Contracts to the extent allocated to the Sellers pursuant to Section 5.28.
“Final Purchase Price” means the Preliminary Purchase Price, plus any Net
Adjustment Amount paid to Sellers pursuant to Section 2.03(d)(i), minus any Net
Adjustment Amount paid to Purchaser pursuant to Section 2.03(d)(ii), plus the
Earnout Amount (if any) paid to Sellers pursuant to Section 2.06.
“GAAP” means United States generally accepted accounting principles in effect
from time to time.
“General Survival Date” means the date that is 15 months from the Closing Date.
“Governmental Authority” means any government or governmental, administrative or
regulatory body thereof, whether federal, state, local, municipal, foreign,
national or supranational, any agency or instrumentality thereof and any court,
tribunal or judicial or arbitral body thereof.
“Governmental Order” means any order, writ, judgment, injunction, decree,
stipulation, determination or award made, issued or entered into by or with any
Governmental Authority.

5

--------------------------------------------------------------------------------

Exhibit 10.239



“Hazardous Substance” means any substance, material or waste regulated as
hazardous or toxic, or as a pollutant or contaminant, under any Environmental
Law, including any asbestos, petroleum (including breakdown products and
by-products thereof), poly-chlorinated biphenyls and radioactive materials.
“Healthcare Regulatory Authority” means any Governmental Authority that
regulates or has jurisdiction over any Health Care Law.
“Indebtedness” means, as of any date and time, with respect to any Person,
without duplication, including all accrued and unpaid interest thereon, premiums
and penalties (such as breakage costs and prepayment or early termination
penalties) or other amounts owing in respect of: (A) the principal of (1) such
Person’s indebtedness, whether or not contingent, for borrowed money and (2)
indebtedness of such Person evidenced by notes, debentures, bonds or other
similar instruments; (B) all of such Person’s obligations, whether or not
contingent, for the reimbursement of any obligor on any letter of credit,
banker’s acceptance or similar credit transaction; (C) all of such Person’s
obligations under any lease that is required to be capitalized for financial
reporting purposes under GAAP (with the amount of Indebtedness in respect of any
such lease being the capitalized amount thereof that would appear on a balance
sheet prepared in accordance with GAAP); (D) all of such Person’s obligations
for the deferred purchase price of property or services to the extent such
property was acquired, or such services were performed, prior to such date and
time, (E) all indebtedness created or arising under any conditional sale or
other title retention agreement with respect to property acquired by such Person
(even though the rights and remedies of the seller or lender under such
agreement in the event of default are limited to repossession or sale of such
property) and (F) all obligations of the type referred to in clauses (A) through
(E) above of other Persons for which such first Person or any of its
Subsidiaries has guarantees directly or indirectly of such obligations or other
arrangements having the effect of a guarantee, and (G) all Indebtedness referred
to in clauses (A) through (E) above of other Persons secured by (or for which
such other Person has an existing right, contingent or otherwise, to be secured
by) any Lien on property (including accounts and contract rights) owned by such
first Person, even though such first Person has not assumed or become liable for
the payment of such Indebtedness; provided that Indebtedness of such Person
shall not include (i) Indebtedness with respect to which any such guarantee by
such Person or security or Lien on the property of such Person shall be
extinguished or released in full in connection with the occurrence of the
Closing without payment of money by such Person after the Closing Time or (ii)
any intercompany indebtedness, payables or receivables between or among such
Person and any of its wholly owned subsidiaries.
“Knowledge of Purchaser” or any other similar knowledge qualification means the
actual knowledge of those persons listed on Section 1.1(d) of the Disclosure
Schedules after reasonable inquiry by each such person of such person’s direct
reports.

6

--------------------------------------------------------------------------------

Exhibit 10.239



“Knowledge of Sellers” or any other similar knowledge qualification means the
actual knowledge of those persons listed on Section 1.1(e) of the Disclosure
Schedules after reasonable inquiry by each such person of such person’s direct
reports.
“Law” means any statute, law, ordinance, regulation, rule, code, order,
constitution, treaty, common law, judgment, decree, other requirement or rule of
law of any Governmental Authority.
“Lien” means any mortgage, deed of trust, pledge, hypothecation, encumbrance,
security interest, assessment, adverse claim, levy, charge or other encumbrance
of any kind, collateral assignment or other lien of any kind.
“Liabilities” means any and all Indebtedness, liabilities and obligations,
whether accrued, fixed or contingent, mature or inchoate, known or unknown,
reflected on a balance sheet or otherwise, including those arising under any
Law, Governmental Order or Action, and those arising under any Contract,
commitment or undertaking.
“Licensed Intellectual Property” means all Intellectual Property licensed to AMS
and its Affiliates pursuant to the Intellectual Property Rights Agreement.
“Losses” means any and all losses, damages, Liabilities, costs and expenses,
interest, awards, judgments and penalties (including reasonable attorneys’ and
consultants’ fees).
“Material Adverse Effect” means any change, event, development or circumstance
that, individually or in the aggregate with other changes, events, developments
or circumstances, (a) has had a material adverse effect, or would reasonably be
expected to have a material adverse effect, on the business, operations, assets,
results of operations or condition (financial or otherwise) of the Business, the
Companies and their Subsidiaries taken as a whole or (b) materially and
adversely affects the ability of Sellers to consummate the transactions
contemplated by this Agreement or materially and adversely affects the ability
of Sellers or their Affiliates to perform their respective obligations under the
Ancillary Agreements prior to the Outside Date; provided that, any change,
event, development or circumstance to the extent resulting from, relating to or
arising out of the following shall not, in the case of clause (a) only, be taken
into account in determining the existence of a Material Adverse Effect: (i)
general economic conditions, including changes in (x) financial or credit market
conditions or (y) interest rates or currency exchange rates used by the
Business, in the U.S. or in any of the geographical areas in which the Business
is conducted; (ii) conditions generally affecting any of the industries in which
the Business operates; (iii) acts of God or other calamities, national or
international political or social actions or conditions, including the
engagement by any country in hostilities, whether commenced before or after the
date hereof, and whether or not pursuant to the declaration of a national
emergency or war, or the occurrence of any military or terrorist attack;

7

--------------------------------------------------------------------------------

Exhibit 10.239



(iv) changes in applicable Law or in GAAP or interpretations of either; (v) any
failure to meet internal projections relating to the Business (provided that, to
the extent not the subject of any of the foregoing clauses (i) through (iv)
above or clauses (vi) through (ix) below, the underlying cause of any such
failure to meet internal projections may be taken into account to determine
whether a Material Adverse Effect has occurred); (vi) the execution,
announcement or pendency of this Agreement and the other agreements contemplated
hereby, including by reason of the identity of Purchaser or any communication by
Purchaser regarding the plans or intentions of Purchaser with respect to the
Business and including the impact of any of the foregoing on relationships with
customers, suppliers, lenders, officers, employees or regulators and any suit,
action or proceeding arising therefrom or in connection therewith (provided that
nothing in this clause (vi) shall affect the rights of Purchaser in respect of
the representations and warranties set forth in Section 3.04(c)); and (vii) any
matter primarily related to, or if not primarily related to, to the extent
related to, (1) any of the Excluded Assets or (2) any Excluded Liability; except
in the cases of (i), (ii), (iii) and (iv) to the extent such change, event,
development or circumstance, individually or in the aggregate, has a
disproportionate effect on the Business, the Companies and their Subsidiaries
taken as a whole, relative to other Persons operating in the same industries.
“Net Adjustment Amount” means (i) the amount by which Estimated Net Working
Capital is less than Closing Net Working Capital as finally determined pursuant
to Section 2.03(c) (“Final Net Working Capital”) (which amount will be deemed to
be zero if Estimated Net Working Capital is greater than Final Net Working
Capital), minus (ii) the amount by which Estimated Net Working Capital is
greater than Final Net Working Capital (which amount will be deemed to be zero
if Estimated Net Working Capital is less than Final Net Working Capital), plus
(iii) the amount by which Estimated Cash is less than Closing Cash as finally
determined pursuant to Section 2.03(c) (“Final Cash”) (which amount will be
deemed to be zero if Estimated Cash is greater than Final Cash), minus (iv) the
amount by which Estimated Cash is greater than Final Cash (which amount will be
deemed to be zero if Estimated Cash is less than Final Cash), minus (v) the
amount by which Estimated Indebtedness is less than Closing Indebtedness as
finally determined pursuant to Section 2.03(c) (“Final Indebtedness”) (which
amount will be deemed to be zero if Estimated Indebtedness is greater than Final
Indebtedness), plus (vi) the amount by which Estimated Indebtedness is greater
than Final Indebtedness (which amount will be deemed to be zero if Estimated
Indebtedness is less than Final Indebtedness), minus (vii) the amount by which
Estimated Other Adjustments is less than Closing Other Adjustments as finally
determined pursuant to Section 2.03 (“Final Other Adjustments”) (which amount
will be deemed to be zero if Estimated Other Adjustments is greater than Final
Other Adjustments), plus (viii) the amount by which Estimated Other Adjustments
is greater than Final Other Adjustments (which amount will be deemed to be zero
if Estimated Other Adjustments is less than Final Other Adjustments).

8

--------------------------------------------------------------------------------

Exhibit 10.239



“Net Sales” means, with respect to the Earnout Period, the gross amount invoiced
by or on behalf of the Purchaser or its Affiliates, licensees or sublicensees
for the Devices owned or held for use by the Business prior to the Closing sold
to third parties other than licensees or sublicensees in bona fide, arm’s-length
transactions, less the following deductions, without duplication, to the extent
included in the gross invoiced sales price of such Devices or otherwise directly
paid or incurred by the Purchaser, its affiliates, licensees or sublicensees
acting on its behalf with respect to the sale of such Devices:
(1)normal and customary trade and quantity discounts actually allowed and
properly taken directly with respect to sales of such Devices;
(2)    amounts repaid or credited by reasons of defects, recalls, returns,
rebates and allowances of goods or because of retroactive price reductions
specifically identifiable to such Devices;
(3)    chargebacks, rebates (or the equivalent thereof) and other amounts paid
on sale or dispensing of such Devices;
(4)    rebates (or the equivalent thereof) and administrative fees paid to
medical healthcare organizations, to group purchasing organizations or to trade
customers in line with approved contract terms or other normal and customary
understandings and arrangements;
(5)    amounts payable resulting from governmental (or agency thereof) mandated
rebate programs or chargeback programs;
(6)    tariffs, duties, excise, sales, value-added and other Taxes (other than
Taxes based on income) and charges of Governmental Authorities;
(7)    cash discounts for timely payment;
(8)    rebates paid to wholesalers for inventory management programs;
(9)    amounts repaid or credited or provisions made for uncollectible amounts
on previously sold Devices; and
(10)    required distribution commissions and fees (such as fees related to
services provided pursuant to distribution service agreements with major
wholesalers) payable to any third party providing distribution services to the
Purchaser so long as such commissions and fees are consistent with the
distribution commissions and fees payable in respect to other branded
prescription products commercialized by the Business;

9

--------------------------------------------------------------------------------

Exhibit 10.239



all as determined in accordance with the Business’ usual and customary
accounting methods, which shall be in accordance with GAAP; or in accordance
with International Financial Reporting Standards (“IFRS”), should Purchaser be
required to, or elect to maintain records and books of accounts in accordance
with IFRS. Sales from the Purchaser to its affiliates, licensees or sublicensees
shall be disregarded for purposes of calculating Net Sales. Any of the items set
forth above that would otherwise be deducted from the invoice price in the
calculation of Net Sales but which are charged to third parties shall not be
deducted from the invoice price in the calculation of Net Sales. Further:
(w)    In the event that Purchaser or any of its Affiliates divests any Device
to a third party prior to the last day of the Earnout Period, the Net Sales
attributable to such Device for the Earnout Period shall be calculated as above
from the commencement of the Earnout Period through the date of the consummation
of such divestiture, divided by the number of days from the commencement of the
Earnout Period through such date, multiplied by 366;
(x)    In the case of any sale or other disposal of a Device between or among
the Business and its affiliates, licensees and sublicensees, for resale, Net
Sales shall be calculated as above only on the value charged or invoiced on the
first arm’s-length sale thereafter to a third party;
(y)    In the case of any sale which is not invoiced or is delivered before
invoice, Net Sales shall be calculated at the time of shipment or when the
Device is paid for, if paid for before shipment or invoice; and
(z)    In the case of any sale or other disposal for value, such as barter or
counter-trade, of any Device, or part thereof, other than in an arm’s-length
transaction exclusively for money and excluding any patient assistance programs,
Net Sales shall be calculated as above on the value of the non-cash
consideration received or the fair market price (if higher) of the Device in the
country of sale or disposal.
“Net Working Capital” means Current Assets minus Current Liabilities. For
illustrative purposes only, a calculation of Net Working Capital (assuming
October 1, 2014 as the Closing Date) is set forth in Section 1.1(f) of the
Disclosure Schedules.
“Non-Company Business Employee” shall mean any Business Employee who is not an
employee of the Companies or any of their Subsidiaries immediately prior to the
Closing, but performs services exclusively related to the Business and is listed
on Section 1.1(a) of the Disclosure Schedules.
“Other Adjustments” means, as of any date and time, the aggregate amount of (i)
all fees and expenses (whether or not yet invoiced) that have not been paid,
incurred by or on behalf of,

10

--------------------------------------------------------------------------------

Exhibit 10.239



or to be paid by, the Companies or their Subsidiaries in connection with the
Sale Process or otherwise relating to the negotiation, preparation or execution
of this Agreement or any documents or agreements contemplated hereby or the
performance or consummation of the transactions contemplated hereby (other than
with respect to any Transfer Taxes), including (A) all brokers’ or finders’ fees
and (B) fees and expenses of counsel, advisors, consultants, investment bankers,
accountants, auditors and experts, and relating to any “data rooms” including
the Data Room (the fees and expenses described under this definition of Other
Adjustments collectively, “Transaction Expenses”); (ii) the amounts payable
under each Retention Agreement to the extent such amounts are payable by the
Companies or one of their Subsidiaries and not reflected in Net Working Capital;
and (iii) with respect to all fees and expenses paid or payable by Sellers or
their Affiliates (including the Companies and their respective Subsidiaries) in
connection with the Separation Activities, (A) if the aggregate amount of such
fees and expenses do not exceed $15,000,000, such aggregate amount, (B) if the
aggregate amount of such fees and expenses exceed $15,000,000 but do not exceed
$25,000,000, the sum of $15,000,000 and 50% of the excess of such aggregate
amount over $15,000,000 and (C) if the aggregate amount of such fees exceed
$25,000,000, $20,000,000, in the case of clauses (A), (B) and (C) to the extent
such amounts are payable by the Companies or one of their Subsidiaries following
the Closing and not reflected in Net Working Capital.
“Permits” means all approvals, licenses, permits, authorizations and
certificates issued by any Governmental Authority.
“Permitted Encumbrances” means each of the following as to which no enforcement,
collection, execution, levy or foreclosure proceeding shall have been commenced
and as to which none of the Companies or their Subsidiaries is otherwise subject
to civil or criminal liability due to its existence: (i) Encumbrances incurred
or deposits made in the ordinary course of business in connection with workers’
compensation, unemployment insurance and other types of social security or to
secure public or statutory obligations of any kind; (ii) mechanics’, carriers’,
workers’, repairers’, materialmen’s, warehousemen’s and other similar
Encumbrances which have arisen in the ordinary course of business securing
obligations that (A) are not overdue for a period of more than 30 days and (B)
are not in excess of $50,000 in the case of a single property or $250,000 in the
aggregate at any time; (iii) Encumbrances approved by Purchaser; (iv)
Encumbrances for Taxes not yet delinquent or that are being contested in good
faith by appropriate proceedings and for which adequate reserves have been
established in accordance with GAAP; (v) requirements and restrictions of
zoning, building and other Laws, rules and regulations; (vi) statutory liens of
landlords for amounts not yet due and payable; (vii) licenses of Intellectual
Property granted in the ordinary course of business consistent with past
practice; (viii) liens arising under conditional sales contracts and equipment
leases with third parties entered into in the ordinary course of business; (ix)
Encumbrances which are not reasonably likely to materially impair the continued
use of the asset or property to which they

11

--------------------------------------------------------------------------------

Exhibit 10.239



relate, as used on the date hereof, or value thereof; (x) any state of facts
which a current survey or inspection of the Owned Real Property would show
(provided that such state of facts would not materially interfere with the
conduct of the Companies’ business as it is presently conducted at such Owned
Real Property and would not materially adversely affect the value thereof); and
(xi) Encumbrances that are recorded in the real property records and affect
title to any Owned Real Property (provided that such Encumbrances do not
materially interfere with the conduct of the business of the Companies or their
Subsidiaries as it is currently conducted at such Owned Real Property and would
not materially adversely affect the value thereof).
“Person” means any individual, corporation, general partnership, limited
partnership, limited liability company, limited liability partnership,
association, trust or any other entity or organization, including a government
or political subdivision or an agency or instrumentality thereof, as well as any
syndicate or group that would be deemed to be a person or group under
Section 13(d)(3) of the Securities Exchange Act of 1934, as amended.
“Post-Closing Straddle Period” means the portion of any Straddle Period
beginning after the Closing Date.
“Post-Closing Tax Period” means any taxable period beginning after the Closing
Date.
“Pre-Closing Straddle Period” means the portion of any Straddle Period ending on
the Closing Date.
“Pre-Closing Tax Period” means any taxable period ending on or before the
Closing Date.
“Preliminary Purchase Price” shall equal $1,600,000,000 (i) plus, if the
Estimated Net Working Capital exceeds the Reference Net Working Capital by more
than the Collar Amount, an amount equal to such excess, (ii) minus, if the
Reference Net Working Capital exceeds the Estimated Net Working Capital by more
than the Collar Amount, an amount equal to such excess, (iii) plus, the
Estimated Cash, (iv) minus, the Estimated Indebtedness and (v) minus other
Estimated Other Adjustments.
“Privilege” means all privileges that may be asserted under applicable Law
including privileges arising under or relating to the attorney-client
relationship (including the attorney-client and work product privileges).
“Publicly Available Software” means each of (i) any software that contains, or
is derived in any manner (in whole or in part) from, any software that is
distributed as free software, open source software, or pursuant to similar
licensing and distribution models and (ii) any software that requires as a
condition of use, modification, hosting, or distribution of such software, or of

12

--------------------------------------------------------------------------------

Exhibit 10.239



other software used or developed with, incorporated into, derived from, or
distributed with such software, that such software or other software (A) be
disclosed or distributed in source code form; (B) be licensed for the purpose of
making derivative works; (C) be redistributed, hosted or otherwise made
available at no or minimal charge; or (D) be licensed, sold or otherwise made
available on terms that (x) limit in any manner the ability to charge license
fees or otherwise seek compensation in connection with marketing, licensing or
distribution of such software or other software or (y) grant the right to
decompile, disassemble, reverse engineer or otherwise derive the source code or
underlying structure of such software or other software.
“Real Property” means the real property owned, leased or subleased by the
Companies, together with all buildings, structures and facilities located
thereon.
“Reference Net Working Capital” means $95,000,000.
“Release” means that term as so regulated under any Environmental Law, including
the Comprehensive Environmental Response, Compensation, and Liability Act, 42
U.S.C. §§ 9601 et seq.
“Representative” means, with respect to a party, the controlled Affiliates,
officers, directors, managers, employees, legal counsel, accountants, financial
advisors, investment bankers, consultants and the other authorized agents,
advisors and representatives of such party, in each case, acting in their
capacity as such.
“Retention Agreement” means each retention, transaction bonus or change of
control agreement entered into by the Companies or one of their Affiliates and
an Employee prior to the Closing and set forth on Section 1.1(g) of the
Disclosure Schedules.
“Sale Process” means the sale of the Business and all activities in connection
therewith, including the solicitation of proposals from third parties and the
consideration of, and actions taken in connection with, possible alternatives to
some or all of the transactions contemplated by this Agreement.
“SEC” means the United States Securities and Exchange Commission.
“Separation Activities” means the separation of the Excluded Assets and Excluded
Liabilities from the Business, including the implementation of the Company
Restructuring, and the activities described in Section 5.08(d), Section 5.27 and
Section 5.28.
“Stock Incentive Plans” mean the Sellers’ 2010 Stock Incentive Plan, 2007 Stock
Incentive Plan, 2004 Stock Incentive Plan, 2000 Stock Incentive Plan and Assumed
Stock Incentive Plan (each, as amended and restated).

13

--------------------------------------------------------------------------------

Exhibit 10.239



“Straddle Period” means any taxable period that includes, but does not end on,
the Closing Date.
“Subsidiary” means, with respect to a Person, a corporation, partnership, joint
venture, association, limited liability company or other entity of which such
Person owns, directly or indirectly, more than 50% of the outstanding voting
stock or other ownership interests.
“Tax” or “Taxes” means all federal, state, county, local or foreign taxes,
charges, duties, fees, levies, imposts or other similar assessments imposed by a
Governmental Authority, including all income, gross receipts, value added,
add-on, capital gains, capital stock, production, inventory, sales, use, ad
valorem, transfer, stock transfer, real property transfer, franchise, profits,
license, withholding, alternative minimum, payroll, customs, employment, excise,
estimated, severance, stamp, registration, documentary, recording, occupation,
property, withholding or other taxes duties, fees, assessments or charges of any
kind whatsoever, together with any interest and any penalties, fines, or
additional amounts imposed thereon by any Governmental Authority.
“Tax Authority” means a federal, state, local or foreign Governmental Authority
having jurisdiction over the assessment, determination, collection or imposition
of any Tax, as the context requires.
“Tax Return” means any declaration, estimate, return, report, information
statement, schedule or other document (including any related or supporting
information or any amendment of or supplement to any of the foregoing) with
respect to Taxes that is required or permitted to be filed with any Tax
Authority.
“Transfer Taxes” means any excise, sales, use, stock transfer, real property
transfer, transfer, stamp, registration, documentary, recording or similar Tax
imposed by any Tax Authority, including any interest, addition to tax or
penalties related thereto, incurred as a result of the sale of the Interests
pursuant to this Agreement, provided that Transfer Taxes shall not include
(i) any non-resident capital gains Taxes incurred as a result of the Sale of the
Interests, or (ii) any Taxes (including any non-resident capital gains Taxes)
incurred in connection with the separation of the Excluded Assets and Excluded
Liabilities from the Business, including the implementation of the Company
Restructuring, or the transfer of the Foreign Sub Shares by AMS Seller to
Foreign Sub Seller.
“Transferred Books and Records” shall mean all current and historical books,
records, files and documents in the possession of Sellers or their Affiliates,
or for which Sellers or their Affiliates have the right to deliver, pertaining
to the Devices or otherwise relating primarily to the Business, in whatever form
kept, including electronic form; provided that Sellers may (1) retain a copy of
(A) all such business and financial records, (B) any other books and records to

14

--------------------------------------------------------------------------------

Exhibit 10.239



the extent necessary for reporting, regulatory, tax, accounting or litigation
purposes and (C) Transferred Books and Records shall not include books or
records to the extent of any applicable restrictions on transfer pursuant to
applicable Law (including Laws regarding personally identifiable information),
and (2) redact any information from such Transferred Books and Records not
pertaining to the Devices or primarily related to the Business prior to the
delivery of such Transferred Books and Records to Purchaser (provided that such
redaction shall not impair any information pertaining to the Devices or
primarily related to the Business contained in the Transferred Books and
Records).
“Women’s Health Business” means the business of developing, manufacturing,
marketing, distributing, selling and servicing (as applicable) medical and
surgical devices to diagnose and treat female pelvic health disorders, including
Women’s Health Devices; provided that the “Women’s Health Business” shall not
include Devices.
“Women’s Health Device” means any pelvic mesh product(s) manufactured, marketed,
developed, in development, sold and distributed by the Companies or their
Subsidiaries for the treatment of women (other than JetTouch™), including:
BioArc® SP System, BioArc® SP System with InteXen® LP, BioArc® TO System,
BioArc® TO System with InteXen® LP, MiniArc® Single-Incision Sling System,
MiniArc® Precise™ Single-Incision Sling System, MiniArc Pro™ Single Incision
Sling System, Monarc® Subfascial Hammock, Monarc® C Subfascial Hammock, Monarc®
+ Subfascial Hammock, RetroArc™ Retropubic Sling System, SPARC® Sling System,
Apogee® System with IntePro®, Apogee® System with IntePro® Lite™, Apogee® System
with InteXen® LP™, Perigee® System with IntePro®, Perigee® System with IntePro®
Lite™, Perigee® System with InteXen® LP™, Elevate® Apical and Posterior Prolapse
Repair System with IntePro® Lite™, Elevate® Apical and Posterior Prolapse Repair
System with InteXen® LP, Elevate® Anterior & Apical Prolapse Repair System with
IntePro® Lite™, Elevate® Anterior & Apical Prolapse Repair System with InteXen®
LP, Straight-In™ Sacralcolpopexy System, In-Fast® Sling System, In-Fast Ultra®
Sling System, In-Fast® with Influence-TRG Gelseal, IntePro® Y-Mesh, IntePro®
Large Pore Polypropylene Y-Mesh, InteMesh® Silicone-Coated Sling/Silicone-Coated
Surgical Mesh with or without InhibiZone®, InteXen® LP Porcine Dermal Matrix,
InteXen® LP Collagen Dermal Matrix, InteXen® Porcine Dermal Matrix, InteDerm™
Allograft Dermal Matrix, InteLata™ Allograft Fascia Lata Matrix, Sacral
Colpopexy Y Sling, TranZgraft Allograft Fascia Lata Service, Triangle, Urogen®
Dermal Allograft Service, as well as any variations of such devices, past or
present, including accessories for each of the foregoing.
SECTION 1.02    Other Terms. Other terms may be defined elsewhere in the text of
this Agreement and, unless otherwise indicated, shall have such meaning
throughout this Agreement. For convenience of reference only, an index of terms
defined in this Agreement (including Section 1.01, but excluding Section 9.03)
is set forth below:

15

--------------------------------------------------------------------------------

Exhibit 10.239



Page
    
Accounting Principles
 
2


Action or Proceeding
 
2


Affiliate
 
2


Agreement
 
2


Allocation
 
92


AMS
 
1


AMS Australia
 
1


AMS Brazil
 
1


AMS Canada
 
1


AMS Interests
 
1


AMS Lux
 
1


AMS Names and Marks
 
82


AMS Seller
 
1


AMS Transition Services Agreement
 
26


Ancillary Agreements
 
2


Aphrodite
 
26


Arnold & Porter
 
70


Assumed Liabilities
 
2


Benefit Plans
 
38


Business
 
2


Business Day
 
2


Business Employee
 
3


Business Intellectual Property
 
3


Cash and Cash Equivalents
 
3


Closing
 
27


Closing Cash
 
22


Closing Date
 
27


Closing Indebtedness
 
21


Closing Net Working Capital
 
21


Closing Other Adjustments
 
22


Closing Statement
 
22


Closing Time
 
3


Code
 
3


Collar Amount
 
24


Companies
 
1


Company Continuing Employee
 
71


Company Intellectual Property
 
97


Company Plan
 
38


Company Restructuring
 
3




16

--------------------------------------------------------------------------------

Exhibit 10.239



Company Securities
 
34


Confidentiality Agreement
 
3


Contract
 
3


Contract Manufacturing Agreement
 
27


Copyrights
 
45


Current Assets
 
3


Current Liabilities
 
4


Data Room
 
4


Deductible
 
103


Delayed Contract
 
94


Determination
 
4


Device
 
4


Direct Claim
 
107


Disclosure Schedules
 
31


disposition
 
91


Dispute Notice
 
22


Domain Names
 
45


Earnout Amount
 
4


Earnout Dispute Notice
 
28


Earnout Interest
 
29


Earnout Payment Deadline
 
29


Earnout Period
 
4


Earnout Statement
 
28


Employees
 
4


Encumbrance
 
4


Endo Names and Marks
 
80


Endo Stock Award
 
30


Endo Stock Option
 
30


Environmental Law
 
5


Equity Allocation
 
21


ERISA
 
5


Estimated Cash
 
21


Estimated Indebtedness
 
21


Estimated Net Working Capital
 
21


Estimated Other Adjustments
 
21


Exchange Act
 
33


Excluded Assets
 
5


Excluded Employees
 
5


Excluded Liabilities
 
5


Extension Period
 
27


FDA
 
53


FDA Fraud Policy
 
55


FDA Permits
 
53




17

--------------------------------------------------------------------------------

Exhibit 10.239



FDCA
 
53


Final Cash
 
8


Final Indebtedness
 
8


Final Net Working Capital
 
8


Final Other Adjustments
 
8


Final Purchase Price
 
5


Financial Information
 
35


Foreign Antitrust Laws
 
33


Foreign Sub Seller
 
1


Foreign Sub Shares
 
1


Foreign Subs
 
1


FRE 408
 
22


Fundamental Representations
 
100


GAAP
 
5


General Survival Date
 
5


Governmental Authority
 
5


Governmental Order
 
5


Guarantees
 
76


Hazardous Substance
 
6


Health Care Laws
 
53


Healthcare Regulatory Authority
 
6


HSR Act
 
33


IFRS
 
10


Indebtedness
 
6


Indemnified Party
 
103


Indemnifying Party
 
103


Information
 
65


Intellectual Property
 
45


Intellectual Property Rights Agreement
 
26


Interests
 
1


IP Contracts
 
50


Knowledge of Purchaser
 
6


Knowledge of Sellers
 
7


Law
 
7


Law Firms
 
68


Liabilities
 
7


Licensed Intellectual Property
 
7


Lien
 
7


Losses
 
7


Material Adverse Effect
 
7


Material Contract
 
49


Net Adjustment Amount
 
8


Net Sales
 
9




18

--------------------------------------------------------------------------------

Exhibit 10.239



Net Working Capital
 
10


Non-Company Business Employee
 
10


Non-U.S. Benefit Plan
 
39


Other Adjustments
 
10


Outside Date
 
108


Owned Real Properties
 
48


Patents
 
45


PBGC
 
38


Permits
 
11


Permitted Encumbrances
 
11


Person
 
12


Post-Closing Straddle Period
 
12


Post-Closing Tax Period
 
12


Pre-Closing Straddle Period
 
12


Pre-Closing Tax Period
 
12


Preferred Stock Purchase Agreement
 
25


Preferred Stock Purchase Price
 
25


Preferred Stock Security Agreement
 
25


Preliminary Purchase Price
 
12


Prior Acquisition Date
 
43


Privilege
 
12


Publicly Available Software
 
12


Purchaser
 
2


Purchaser Benefit Plans
 
72


Purchaser Fundamental Representations
 
101


Purchaser Indemnified Party
 
102


Purchaser Trademarks
 
98


Qualified Benefit Plan
 
38


Real Property
 
13


Real Property Leases
 
44


Recipient
 
90


Referee
 
21


Reference Net Working Capital
 
13


Release
 
13


Remedial Action
 
44


Representative
 
13


Resolution Period
 
22


Restricted Period
 
84


Retention Agreement
 
13


Reverse Transition Services Agreement
 
26


Review Period
 
22


Safety Notice
 
54


Sale
 
19




19

--------------------------------------------------------------------------------

Exhibit 10.239



Sale Process
 
13


SEC
 
13


Seller Indemnified Party
 
102


Seller Parent
 
58


Seller Parent Guaranty
 
58


Seller Return
 
87


Seller Trademarks
 
98


Seller Transition Services Agreement
 
26


Sellers
 
1


Sellers’ Representative
 
114


Separation Activities
 
13


Shared Contract
 
95


Software
 
45


Stock Incentive Plans
 
13


Straddle Period
 
14


Straddle Return
 
88


Subsidiary
 
14


Subsidiary Securities
 
35


Tax
 
14


Tax Authority
 
14


Tax Contest
 
90


Tax Contest Parties
 
90


Tax Return
 
14


Taxes
 
14


Terminating Interaffiliate Agreements
 
77


Third-Party Claim
 
105


Trade Secrets
 
45


Trademarks
 
45


Transaction Expenses
 
78


Transfer Taxes
 
14


Transferred Books and Records
 
14


Transition Period
 
99


Transitional Domain Names
 
99


U.S. Export Control and Import Laws
 
57


Women’s Health Business
 
15


Women’s Health Device
 
15





ARTICLE II
PURCHASE AND SALE

20

--------------------------------------------------------------------------------

Exhibit 10.239



SECTION 2.01    Purchase and Sale. Upon the terms and subject to the conditions
set forth in this Agreement, at the Closing, Sellers shall sell, assign,
transfer, convey and deliver to Purchaser and certain of its Affiliates and
Purchaser shall, and shall cause certain of its Affiliates to, purchase, acquire
and accept from Sellers, the Interests for the consideration specified in
Section 2.02.
SECTION 2.02    Preliminary Purchase Price. Upon the terms and subject to the
conditions set forth in this Agreement, on the Closing Date, in consideration
for the sale of the Interests (collectively, the “Sale”), Purchaser shall
(including as agent for certain of its Affiliates), or shall cause its
applicable Affiliate to, pay by wire transfer of immediately available funds to
an account of the Sellers’ Representative, for further payment to the other
Sellers, the Preliminary Purchase Price, subject to adjustment pursuant to
Section 2.03, in accordance with the allocation among the Interests of the
Companies and certain Subsidiaries of the Companies as set forth in Section 2.02
of the Disclosure Schedules (the “Equity Allocation”). The Equity Allocation
shall be final, conclusive and binding on Purchaser and Sellers and each of
their respective Affiliates.
SECTION 2.03    Purchase Price Adjustment.
(a)    Sellers’ Estimates. Not less than three (3) Business Days prior to the
anticipated Closing Date, Sellers shall deliver to Purchaser a good-faith
estimate, calculated in accordance with the Accounting Principles, which shall
set forth (i) the estimated amount of Cash and Cash Equivalents (the “Estimated
Cash”), (ii) the estimated amount of Indebtedness of the Companies and their
Subsidiaries outstanding (“Estimated Indebtedness”), (iii) the estimated amount
of Other Adjustments as of immediately prior to the Closing (“Estimated Other
Adjustments”) and (iv) the estimated Net Working Capital (the “Estimated Net
Working Capital”), in each case as of the Closing Time.
(b)    Closing Net Working Capital. As promptly as practicable, but in any case
no later than forty-five (45) days after the Closing Date, Purchaser shall cause
to be prepared and delivered to Sellers a closing statement (the “Closing
Statement”) setting forth Purchaser’s calculation, calculated in accordance with
the Accounting Principles, of (i) the Cash and Cash Equivalents (the “Closing
Cash”), (ii) the amount of Indebtedness of the Companies and their Subsidiaries
outstanding (“Closing Indebtedness”), (iii) the Other Adjustments (“Closing
Other Adjustments”) and (iv) Net Working Capital (the “Closing Net Working
Capital”), in each case as of the Closing Time.
(c)    Disputes.
(i)    If Sellers disagree with the Closing Statement or Purchaser’s calculation
of any of Closing Cash, Closing Indebtedness, Closing

21

--------------------------------------------------------------------------------

Exhibit 10.239



Other Adjustments or Closing Net Working Capital delivered pursuant to Section
2.03(b), Sellers may, within forty-five (45) days after receipt by Sellers of
the Closing Statement (the “Review Period”) and such calculations, deliver a
notice to Purchaser providing reasonable detail of the reason for any
disagreement and setting forth Sellers’ calculation of such amount (a “Dispute
Notice”), but only on the basis that the amounts reflected on the Closing
Statement or Purchaser’s calculation of any of Closing Cash, Closing
Indebtedness, Closing Other Adjustments or Closing Net Working Capital were not
arrived at in accordance with the Accounting Principles or were arrived at based
on mathematical or clerical error. Any such notice of disagreement shall specify
all items or amounts with which Sellers disagree. Purchaser shall, and shall
cause its Representatives to, cooperate and assist Sellers in conducting their
review of the calculations of the Closing Cash, Closing Indebtedness, Closing
Other Adjustments and Closing Net Working Capital, including by providing
reasonable access, during normal business hours upon reasonable advance notice,
to books, records, accountants’ work papers (after execution and delivery by
Sellers of any customary agreements required by such accountants) and
appropriate personnel (provided such access does not unreasonably interfere with
the Business). Unless Sellers’ Representative delivers a Dispute Notice to
Purchaser on or prior to the expiration of the Review Period, Sellers will be
deemed to have accepted and agreed to the Closing Cash, Closing Indebtedness,
Closing Other Adjustments and Closing Net Working Capital delivered pursuant to
Section 2.03(b), and such amounts (and the calculations contained therein) will
be final, binding and conclusive.
(ii)    If a Dispute Notice is delivered in accordance with this Section
2.03(c), Sellers and Purchaser shall, during the forty-five (45) days following
such delivery (the “Resolution Period”), attempt in good faith to reach
agreement on the disputed items or amounts in order to determine, as may be
required, the amount of Closing Cash, Closing Indebtedness, Closing Other
Adjustments and Closing Net Working Capital (and all conduct, statements, and
communications in connection therewith shall be governed by and subject to Rule
408 of the Federal Rules of Evidence (“FRE 408”) and any applicable similar
state rule, and evidence of such conduct, statements, or communications, shall
not be admissible, as provided in FRE 408 or similar state rule).
(iii)    Any resolution by Purchaser and Sellers during the Resolution Period as
to any item identified in the Dispute Notice shall be set forth in writing and
executed by the parties and will be final, binding and conclusive. If Sellers
and Purchaser are not able to resolve all disputed items identified in the
Dispute Notice within the Resolution Period, then the items that remain in
dispute

22

--------------------------------------------------------------------------------

Exhibit 10.239



shall be submitted to a jointly selected internationally recognized accounting
or consulting firm that is not the independent auditor for any of Sellers,
Companies or Purchaser and is otherwise independent and impartial, which firm
shall, within ten (10) days, select an independent and impartial partner from
such firm to act as an expert and not as an arbitrator; provided that if Sellers
and Purchaser are unable to select such accounting firm within thirty (30) days
after the end of the Resolution Period, either Purchaser or Sellers may request
the American Arbitration Association to appoint, within twenty (20) days from
the date of such request, a partner in an independent accounting firm who is a
certified public accountant, independent and impartial, with significant
arbitration experience related to purchase price adjustment disputes. The
individual arbitrator selected by the accounting firm or the American
Arbitration Association, as the case may be, shall be referred to herein as the
“Referee.”
(iv)    If any remaining issues in dispute are submitted to the Referee for
resolution, each of Sellers and Purchaser will be afforded an opportunity to
present to the Referee any material relating to the determination of the matters
in dispute and to discuss such matters with the Referee. Sellers and Purchaser
shall provide copies to each other of all materials presented to the Referee and
shall be permitted (but not required) to attend (and shall receive reasonable
advance written notice of) any meeting with or presentations to the Referee by
each other. The Referee shall, acting as an expert and not as an arbitrator, and
not by independent investigation, review the relevant portions of this
Agreement, the Closing Statement and the disputed items or amounts for the
purpose of calculating Closing Cash, Closing Indebtedness, Closing Other
Adjustments and Closing Net Working Capital. In making such calculation, the
Referee shall consider only those items or amounts (and related items that
underlie such items and amounts) in the Closing Statement and Purchaser’s
calculation of Closing Cash, Closing Indebtedness, Closing Other Adjustments and
Closing Net Working Capital as to which Sellers have disagreed. The Referee
shall deliver to Sellers and Purchaser, as promptly as practicable (but in no
event later than thirty (30) days from the date of engagement of the Referee), a
report setting forth its calculation of the Closing Cash, Closing Indebtedness,
Closing Other Adjustments and Closing Net Working Capital as applicable;
provided that the Referee shall be instructed that its calculations (i) with
respect to each item in dispute, must be within the range of values established
for such amount as determined by reference to the value assigned to such amount
by Sellers in the Dispute Notice and by Purchaser in the Closing Statement and
(ii) must be made in accordance with the standards and definitions in this
Agreement. Such report

23

--------------------------------------------------------------------------------

Exhibit 10.239



shall be final, binding and non-appealable upon Sellers and Purchaser. The costs
and expenses of the Referee shall be borne by Purchaser and Sellers in the same
proportion that the aggregate dollar amount of such remaining disputed items so
submitted to the Referee that are unsuccessfully disputed by Purchaser, on the
one hand, and the Sellers, on the other hand, as finally determined by the
Referee, bears to the total dollar amount of such remaining disputed items so
submitted. For example, should the items in dispute total in amount to $1,000
and the Referee award $600 in favor of the Sellers’ position, 60% of the costs
of its review would be borne by Purchaser and 40% of the costs would be borne by
Sellers.
(v)    The final, binding and conclusive calculations of Closing Cash, Closing
Indebtedness, Closing Other Adjustments and Closing Net Working Capital, based
either upon agreement or deemed agreement by Purchaser and Sellers or the
written determination delivered by the Referee, in each case, in accordance with
this Section 2.03, will be the final and binding determination for all purposes
of this Agreement.
(d)    Net Adjustment Amount.
(i)    If the Net Adjustment Amount is positive and has a value greater than
$5,000,000 (the “Collar Amount”), Purchaser shall, within five (5) Business Days
of the Net Adjustment Amount being finally determined pursuant to this Section
2.03, pay, or cause to be paid, the Net Adjustment Amount in immediately
available funds to an account of the Sellers’ Representative, for further
payment to the other Sellers in accordance with the allocation set forth in
Section 2.04(a)(i) of the Disclosure Schedules, no later than two (2) Business
Days after such final determination pursuant to this Section 2.03.
(ii)    If the Net Adjustment Amount is negative and has an absolute value
greater than the Collar Amount, Sellers shall, within five (5) Business Days of
the Net Adjustment Amount being finally determined pursuant to this Section
2.03, pay, or cause to be paid, the absolute value of the Net Adjustment Amount
in immediately available funds to Purchaser by wire transfer to a bank account
designated in writing by Purchaser no later than two (2) Business Days after
such final determination pursuant to this Section 2.03.
(iii)    If the absolute value of the Net Adjustment Amount is less than or
equal to the Collar Amount, no payment shall be made pursuant to this Section
2.03(d).

24

--------------------------------------------------------------------------------

Exhibit 10.239



(e)    The process set forth in this Section 2.03 shall be the exclusive remedy
of Sellers and Purchaser for any disputes related to the Closing Cash, Closing
Indebtedness, Closing Other Adjustments, Closing Net Working Capital and Net
Adjustment Amount, whether or not the underlying facts and circumstances
constitute a breach of any representations or warranties contained in this
Agreement.
SECTION 2.04    Transactions to be Effected at the Closing.
(a)    At the Closing, Purchaser shall deliver to Sellers (which shall receive
such items on behalf of itself or its relevant Affiliates, as applicable):
(i)    the Preliminary Purchase Price by wire transfer of immediately available
funds to an account of the Sellers’ Representative, for further payment to the
other Sellers in accordance with the allocation set forth in Section 2.04(a)(i)
of the Disclosure Schedules, designated in writing by Sellers’ Representative to
Purchaser no later than two (2) Business Days prior to the Closing Date;
(ii)    the amounts contemplated to be paid at the Closing pursuant to the
Preferred Stock Purchase Agreement (the “Preferred Stock Purchase Price”), by
wire transfer of immediately available funds to an account of the Affiliate of
Sellers identified in the Preferred Stock Purchase Agreement, designated in
writing by such Affiliate or by Sellers’ Representative to Purchaser no later
than two (2) Business Days prior to the Closing Date;
(iii)    the Preferred Stock Purchase Agreement substantially in the form of
Exhibit B (the “Preferred Stock Purchase Agreement”), duly executed by
Purchaser;
(iv)    the Preferred Stock Security Agreement substantially in the form of
Exhibit C (the “Preferred Stock Security Agreement”), duly executed by
Purchaser;
(v)    a joinder substantially in the form of Schedule A to the Intellectual
Property Rights Agreement (as defined below), duly executed by Purchaser;
(vi)    the officer’s certificate required pursuant to Section 6.03(c); and

25

--------------------------------------------------------------------------------

Exhibit 10.239



(vii)    all other agreements, documents, instruments or certificates required
to be delivered by Purchaser at or prior to the Closing pursuant to this
Agreement.
(b)    At the Closing, Sellers shall deliver to Purchaser:
(i)    such documentation as may be reasonably required to evidence the transfer
of the AMS Interests to Purchaser;
(ii)    share transfer forms, business transfer agreements or other similar
documentation, as required or as otherwise reasonably requested by Purchaser
and, in each case, as mutually agreed by Sellers and Purchaser, with respect to
the transfer of the Foreign Sub Shares of each of AMS Australia, AMS Brazil, AMS
Canada and AMS Lux from Foreign Sub Seller to Purchaser or certain of its
Affiliates and reflecting the allocations set forth in Section 2.02 of the
Disclosure Schedules;
(iii)    the Transition Services Agreement substantially in the form of Exhibit
D (the “AMS Transition Services Agreement”), duly executed by AMS and Aphrodite
Women’s Health, LLC, a Delaware limited liability company (“Aphrodite”);
(iv)    the Transition Services Agreement substantially in the form of Exhibit E
(the “Reverse Transition Services Agreement”), duly executed by each of AMS and
Aphrodite;
(v)    the Transition Services Agreement substantially in the form of Exhibit F
(the “Seller Transition Services Agreement”), duly executed by each of AMS and
Endo Pharmaceuticals Inc., an Affiliate of Sellers;
(vi)    the Preferred Stock Purchase Agreement, duly executed by each of Endo
Pharmaceuticals Inc., a Delaware corporation, an Affiliate of Sellers and AMS
Seller;
(vii)    the Preferred Stock Security Agreement, duly executed by each of AMS
Seller and Foreign Sub Seller;
(viii)    the Intellectual Property Rights Agreement substantially in the form
of Exhibit G (the “Intellectual Property Rights Agreement”), duly executed by
each of the AMS Seller, AMS and Aphrodite;

26

--------------------------------------------------------------------------------

Exhibit 10.239



(ix)    the Contract Manufacturing Agreement substantially in the form of
Exhibit H (the “Contract Manufacturing Agreement”), duly executed by each of AMS
and Aphrodite;
(x)    resignation letters from each of the managers and directors of the
Companies and their Subsidiaries;
(xi)    the officer’s certificate required pursuant to Section 6.02(c);
(xii)    following receipt of the Preliminary Purchase Price, a receipt for the
same, duly executed by Sellers;
(xiii)    a duly executed certificate, in the form required by section
1.1445-2(b)(2)(iv)(b) of the Treasury Regulations, certifying that AMS Seller is
not a foreign person for U.S. federal income tax purposes; and
(xiv)    all other agreements, documents, instruments or certificates required
to be delivered by Sellers at or prior to the Closing pursuant to this
Agreement.
SECTION 2.05    Closing. Subject to the terms and conditions of this Agreement,
the purchase and sale of the Interests contemplated hereby shall take place at a
closing (the “Closing”) to be held at (i) 10:00 a.m., New York time, at the
offices of Skadden Arps Slate Meagher & Flom LLP, Four Times Square, New York,
New York, no later than five (5) Business Days after the last of the conditions
required to be satisfied or waived pursuant to Article VI have been satisfied or
waived (other than conditions which, by their nature, are to be satisfied on the
Closing Date) (subject, in each case, to the satisfaction or waiver (to the
extent permitted by applicable Law) of the conditions to Closing set forth in
Article VI as of the applicable date) or (ii) such other time and date as the
parties mutually agree in writing (the day on which the Closing takes place
being the “Closing Date”); provided, that, notwithstanding the satisfaction or
waiver (to the extent permitted by applicable Law) of the conditions to Closing
set forth in Article VI (other than conditions which, by their nature, are to be
satisfied on the Closing Date), if, based on the then most recent proposal of
Sellers with respect to the schedules and exhibits specified in Section 5.30 of
the Disclosure Schedules, upon execution of the Ancillary Agreements, the
Companies and their Subsidiaries, taken as a whole, would not be reasonably
expected to receive services reasonably necessary for the operation of the
Business consistent in all material respects with the operation of the Business
over the preceding 12 months, Purchaser may, at its option, on up to three (3)
occasions, defer the Closing by a period (each, an “Extension Period”) of thirty
(30) days (or if such thirtieth day is not a Business Day, until the first
Business Day thereafter), provided, that during any such Extension Period, the
Sellers and

27

--------------------------------------------------------------------------------

Exhibit 10.239



the Purchaser shall cause their respective Affiliates that are parties to the
Ancillary Agreements to continue to negotiate in good faith the terms of such
exhibits and schedules in accordance with Section 5.30; provided further that
the Closing Date shall not be the last day or second to last day of any calendar
quarter.
SECTION 2.06    Earnout. The Earnout Amount shall be calculated, determined and
paid in the following manner:
(a)    Within 60 days after the end of the Earnout Period, Purchaser shall
prepare in good faith and deliver to Sellers’ Representative a written statement
showing in reasonable detail the calculation of Net Sales for the Earnout Period
and the Earnout Amount payable, if any (the “Earnout Statement”).
(b)    In the event of any objection by Sellers’ Representative with respect to
the determination of the Net Sales or the Earnout Amount payable, Sellers’
Representative shall, within 60 days after its receipt of the Earnout Statement,
give written notice to Purchaser of such objection showing in reasonable detail
the calculation thereof (an “Earnout Dispute Notice”). Purchaser and Sellers’
Representative shall thereafter attempt to amicably resolve any disputed items
set forth in such Earnout Dispute Notice. If Sellers’ Representative does not
timely deliver an Earnout Dispute Notice, then the calculation of the Net Sales
and the Earnout Amount as set forth in the Earnout Statement shall be deemed to
have been accepted and shall be final and binding on all parties hereto.
(c)    If, for any reason, Purchaser and Sellers’ Representative cannot resolve
any disputed items indicated in an Earnout Dispute Notice within 30 days of the
date of delivery of the Earnout Dispute Notice, then such unresolved items shall
be resolved by the Referee in the manner provided in Section 2.03(c) above,
mutatis mutandis, except as modified herein. The Referee shall issue a written
report which shall include a revised Earnout Statement as adjusted (i) pursuant
to any resolutions to objections agreed upon by Purchaser and Sellers’
Representative and (ii) pursuant to the Referee’s resolution of the unresolved
objections. The Referee shall review only those matters specified in the
unresolved objections and shall make no changes to the Earnout Statement, except
as are required to resolve the unresolved objections. The award of the Referee
shall set out the final Earnout Statement, shall be final and binding on all
parties hereto, and may be enforced in any court of competent jurisdiction. The
parties agree that the procedure set forth in this Section 2.06 for resolving
disputes with respect to the Earnout Statement shall be the sole and exclusive
method for resolving any such disputes.
(d)    In connection with the preparation of the Earnout Statement, and until
the final resolution of the Earnout Statement, Purchaser shall, and shall cause
the Companies and their Subsidiaries to, (A) provide Sellers’ Representative and
its authorized Representatives with

28

--------------------------------------------------------------------------------

Exhibit 10.239



reasonable access, during normal business hours upon reasonable advance notice,
to the relevant books and records, including the Transferred Books and Records,
for the purposes of the review and objection right contemplated herein,
Purchaser’s and its accountants’ work papers, schedules and other supporting
data, facilities and employees responsible for the preparation of the Earnout
Statement as may reasonably be requested by Sellers’ Representative; and (B)
otherwise reasonably cooperate with Sellers’ Representative and its authorized
Representatives, including by providing on a timely basis information reasonably
necessary or useful in the determination of the calculations and amounts set
forth in the Earnout Statement.
(e)    On the fifth Business Day after Purchaser and Sellers’ Representative
agree to the Earnout Statement or Purchaser and Sellers’ Representative receive
from the Referee its written report pursuant to Section 2.06(c), as applicable
(such date, the “Earnout Payment Deadline”), Purchaser shall pay to Sellers’
Representative an amount in cash equal to the Earnout Amount; provided, that,
without limiting any other remedies available hereunder to the Sellers to compel
payment of the Earnout Amount, if the Earnout Amount or any portion thereof is
not received by Sellers on or prior to the Earnout Payment Deadline, Purchaser
shall pay to the Sellers any unpaid portion of the Earnout Amount plus interest
on such unpaid portion (the “Earnout Interest”) at a rate equal to 10% per annum
(or such lesser rate as shall be the maximum rate allowable under applicable
Law), for the period beginning on the Earnout Payment Deadline and ending on the
date the remaining portion of the Earnout Amount and the Earnout Interest are
received by the Sellers. Such cash payment shall be made by wire transfer of
immediately available funds to an account or accounts specified in accordance
with written instructions provided by the Sellers’ Representative to Purchaser
at least two Business Days prior to the date such payment is due or on such
other date as Purchaser and Sellers’ Representative shall agree.
(f)    The Parties acknowledge and agree that, for Tax purposes, the payment of
the Earnout Amount (if any) will be treated as an adjustment to the Final
Purchase Price subject to any portion of such amount being treated as interest
under Section 483 of the Code.
(g)    After the Closing, and during the Earnout Period, Purchaser shall not,
and shall cause its Affiliates not to, take any action, nor fail to take an
action, with the purpose or intention of impeding the achievement of the Net
Sales during the Earnout Period required for the Sellers to receive the Earnout
Amount or otherwise fail to act in good faith in respect thereto. Subject to the
foregoing, Purchaser or one or more of its Affiliates will operate the Business
in their sole discretion and nothing in this Section 2.06 requires Purchaser or
any of its Affiliates to take any actions or refrain from taking any actions or
expend any efforts to achieve the Net Sales required for the Sellers to receive
the Earnout Amount.

29

--------------------------------------------------------------------------------

Exhibit 10.239



SECTION 2.07    Treatment of Outstanding Equity Awards.
(a)    The Sellers shall take all actions necessary to cause each option to
acquire shares of Endo International plc granted to a Business Employee under
any of the Stock Incentive Plans (an “Endo Stock Option”) that is outstanding
and unexercised (i) to become, immediately prior to the Closing (but subject to
the occurrence of the Closing), automatically vested with respect to the number
of shares that would have vested over the one-year period following the Closing
had the holder of such Endo Stock Option remained an employee in good standing
with the Sellers through the first anniversary of the Closing and (ii) to the
extent vested (including as a result of the actions under this Section 2.07(a)),
to remain exercisable until the second anniversary of the Closing Date or, if
earlier, the expiration date of such Endo Stock Option as provided under the
applicable award agreement. The Sellers shall comply with the applicable terms
of all such Endo Stock Options and shall take all corporate action necessary to
reserve for issuance a sufficient number of shares of Endo International plc for
delivery upon exercise of Endo Stock Options pursuant to the terms of the
applicable Stock Incentive Plan, the applicable award agreement and the terms
set forth in this Section 2.07(a). In addition, the shares of Endo International
plc subject to Endo Stock Options shall be covered by an appropriate
registration statement or other appropriate form, and the Sellers shall use
their commercially reasonable efforts to maintain the effectiveness of such
registration statement or form for so long as Endo Stock Options remain
outstanding, or, if an exemption from registration is available, Sellers shall
use their commercially reasonable efforts to comply with such exemption.
(b)    The Sellers shall take all actions necessary to cause each equity-based
award (including restricted stock awards, restricted stock unit awards,
performance stock awards and performance stock unit awards) granted to a
Business Employee under any of the Stock Incentive Plans (an “Endo Stock Award”)
that is unvested to become, immediately prior to the Closing (but subject to the
occurrence of the Closing), automatically vested with respect to the number of
shares that would have vested over the one-year period following the Closing had
the grantee of such Endo Stock Award remained an employee in good standing with
the Sellers through the first anniversary of the Closing, and the Sellers shall
settle each such vested Endo Stock Award in accordance with the terms of the
applicable award agreement. The Sellers shall take all corporate action
necessary to reserve for issuance a sufficient number of shares of Endo
International plc for delivery upon the vesting of Endo Stock Awards pursuant to
the terms of the applicable Endo Stock Incentive Plan, the applicable award
agreement and the terms set forth in this Section 2.07(b). In addition, the
shares of Endo International plc subject to Endo Stock Awards shall be covered
by an appropriate registration statement or other appropriate form, and the
Sellers shall use their commercially reasonable efforts to maintain the
effectiveness of such registration statement or form for so long as Endo Stock
Awards remain outstanding, or, if an

30

--------------------------------------------------------------------------------

Exhibit 10.239



exemption from registration is available, the Sellers shall use their
commercially reasonable efforts to comply with such exemption.
(c)    At the Closing, by virtue of the transactions contemplated by this
Agreement and without any further action on the part of any of the Sellers, the
Companies, Purchaser or any Business Employee who holds Endo Stock Options or
Endo Stock Awards, each Endo Stock Option and Endo Stock Award that is
outstanding and unvested as of immediately prior to the Closing and not
accelerated in accordance with this Section 2.07 shall be cancelled,
extinguished and terminated.
SECTION 2.08    Withholding Taxes. Notwithstanding anything to the contrary
contained herein, Purchaser and its Affiliates shall be entitled to deduct and
withhold from all amounts payable pursuant to this Agreement such amounts as are
required to be deducted and withheld under any applicable Tax Law. To the extent
that amounts are so deducted and withheld and paid over to the applicable Tax
Authority, such amounts shall be treated for all purposes of this Agreement as
having been paid to the Person in respect of which such deduction and
withholding was made.
ARTICLE III
REPRESENTATIONS AND WARRANTIES OF THE SELLERS
Except as set forth in the section of the disclosure schedules dated the date
hereof and delivered by Sellers to Purchaser with respect to this Agreement
prior to the date hereof (the “Disclosure Schedules”) that specifically
corresponds to such section of this Article III (or in any other section of the
Disclosure Schedules if the applicability of such disclosure to such section is
reasonably apparent on its face), each of Sellers, jointly and severally,
represents and warrants to Purchaser that the statements contained in this
Article III are true and correct as of the date hereof and as of the Closing
Date.
SECTION 3.01    Organization, Authority and Qualification of the Sellers. Each
of the Sellers and its Affiliates that are a party to one or more of the
Ancillary Agreements is (to the extent applicable) duly organized, validly
existing and in good standing under the Laws of the jurisdiction of its
organization, and has all necessary power and authority to enter into and
deliver this Agreement and the Ancillary Agreements to which it is, or will on
the Closing Date be, party, to carry out its obligations hereunder and
thereunder and to consummate the transactions contemplated hereby and thereby.
Each of the Sellers and such Affiliates is duly licensed or qualified to do
business and is in good standing in each jurisdiction in which the properties
owned or leased by it or the operation of its business makes such licensing or
qualification necessary, except to the extent that the failure to be so licensed
or qualified and in good standing would not (a) adversely affect the ability of
such Seller or Affiliate to carry out its

31

--------------------------------------------------------------------------------

Exhibit 10.239



obligations under, and to consummate the transactions contemplated by, this
Agreement and the Ancillary Agreements or (b) adversely affect the ability of
the Companies and any of their Subsidiaries to conduct the Business.
SECTION 3.02    Organization, Authority and Qualification of the Companies. Each
of the Companies is a duly organized and validly existing entity in good
standing under the laws of the jurisdiction of its incorporation, and has all
necessary power and authority to own, operate, license or lease the properties
and assets now owned, operated, licensed or leased by it and to carry on the
Business as it has been and is currently conducted. The Companies and their
Subsidiaries are duly qualified and in good standing as a foreign corporation
authorized to do business in each of the jurisdictions in which the character of
the properties owned or held under license or lease by it or the nature of the
business transacted by it makes such qualification necessary, except for such
failures to be so qualified and in good standing that would not (a) adversely
affect the ability of the Sellers to carry out their obligations under, and to
consummate the transactions contemplated by, this Agreement and the Ancillary
Agreements or (b) materially adversely affect the ability of the Companies and
any of their Subsidiaries to conduct the Business. The Sellers have heretofore
made available to Purchaser true, correct and complete copies of the Certificate
of Incorporation and Bylaws (or similar governing documents) as in effect on the
date hereof for each of the Companies and their Subsidiaries. Neither the
Companies nor any of their Subsidiaries, directly or indirectly, own any
interest in any Person other than the Companies’ Subsidiaries.
SECTION 3.03    Corporate Approval.
(a)    The execution and delivery by each Seller of this Agreement and the
execution and delivery by each of the Sellers and its Affiliates of the
Ancillary Agreements to which it is, or will on the Closing Date be, party, the
performance by each such Person of its obligations hereunder and thereunder and
the consummation by each such Person of the transactions contemplated hereby and
thereby have been duly authorized by all requisite action on the part of such
Person and its stockholders. This Agreement has been, and upon their execution
the Ancillary Agreements to which each Seller and its Affiliates is a party
shall have been, duly executed and delivered by each such Person, and, assuming
the authorization, execution and delivery hereof by Purchaser, this Agreement,
and upon their execution the Ancillary Agreements shall constitute, legal, valid
and binding obligations of such Person enforceable against such Person in
accordance with their respective terms, subject to bankruptcy, insolvency,
fraudulent transfer, reorganization, moratorium and similar Laws of general
applicability relating to or affecting creditors’ rights and to general equity
principles affecting the availability of specific performance and other
equitable remedies.

32

--------------------------------------------------------------------------------

Exhibit 10.239



(b)    The respective boards of directors of Sellers have determined that this
Agreement is in the best interests of Sellers, declared advisable this Agreement
and approved the execution, delivery and performance of this Agreement and the
other transactions contemplated hereby.
SECTION 3.04    Consents and Approvals; No Violation. Neither the execution and
delivery by each Seller of this Agreement or the execution and delivery by each
of the Sellers and its Affiliates of the Ancillary Agreements to which it is, or
will on the Closing Date be, party, nor the consummation of the transactions
contemplated hereby or thereby will (a) violate or conflict with or result in
any breach of any provision of the respective Certificate of Incorporation or
Bylaws (or other similar governing documents) of such Person or of the Companies
or any of their Subsidiaries, (b) require any consent, approval, authorization
or permit of, or filing with or notification to, any Governmental Authority
except (i) as may be required under the Hart-Scott-Rodino Antitrust Improvements
Act of 1976, as amended (the “HSR Act”), and any applicable foreign antitrust or
competition Laws (“Foreign Antitrust Laws”), (ii) the applicable requirements of
the Securities Exchange Act of 1934, as amended (the “Exchange Act”) and the
rules and regulations promulgated thereunder, or (iii) the applicable
requirements of the NASDAQ Global Select Market and the Toronto Stock Exchange,
(c) violate, conflict with, or result in a breach of any provisions of, or
require any consent, waiver or approval or result in a default (or give rise to
any right of termination, cancellation, modification or acceleration or any
event that, with the giving of notice, the passage of time or otherwise, would
constitute a default or give rise to any such right) under any of the terms,
conditions or provisions of any Contract to which the Companies or any of their
Subsidiaries is a party or by which the Companies or any of their Subsidiaries
or any of their assets or any of the Interests may be bound or affected, (d)
result (or, with the giving of notice, the passage of time or otherwise, would
result) in the creation or imposition of any Encumbrance on any asset of the
Companies or any of their Subsidiaries or on any of the Interests (other than
one created by Purchaser), (e) conflict with or violate (or cause an event which
could have a Material Adverse Effect as a result of) any Law or Governmental
Order applicable to such Person or the Companies or any of their Subsidiaries or
by which any of their assets are bound, or (f) result in the loss or impairment
of or payment of any additional amounts with respect to, or require the consent
of any other Person in respect of, the Companies’ or any of their Subsidiaries’
right to own, license, use, or hold for use any of the Intellectual Property as
owned, licensed, used or held for use in the conduct of the Business; except in
each of clauses (c), (d) (disregarding for this purposes the reference to “or on
any of the Interests”) and (f) where any failure to obtain such consents,
approvals, authorizations or permits, any failure to make such filings or any
such modifications, violations, rights, breaches or defaults would not adversely
affect the ability of the Companies and their Subsidiaries to conduct the
Business in a material respect.
SECTION 3.05    Interests.

33

--------------------------------------------------------------------------------

Exhibit 10.239



(a)    All of the AMS Interests have been duly authorized, are validly issued,
fully paid and non-assessable, and are owned of record and beneficially by AMS
Seller, free and clear of all Encumbrances, other than those Encumbrances set
forth in Section 3.05(a) of the Disclosure Schedules, all of which shall have
been released on or prior to the Closing Date.
(b)    All of the Foreign Sub Shares held by the Foreign Sub Seller have been
duly authorized, are validly issued, fully paid and non-assessable, and are
owned of record and beneficially by the Foreign Sub Seller, free and clear of
all Encumbrances, other than those Encumbrances set forth in Section 3.05(b) of
the Disclosure Schedules, all of which shall have been released on or prior to
the Closing Date.
(c)    There are no outstanding or authorized options, warrants, convertible
securities or other rights, agreements, arrangements or commitments of any
character relating to the Interests or obligating Sellers or the Companies to
issue or sell any Interests, or any other interests, in the Companies. There are
no voting trusts, proxies or other agreements or understandings in effect with
respect to the voting or transfer of any of the Interests.
(d)    There are no outstanding (A) securities or ownership interests of the
Companies (other than the Interests), (B) securities of the Companies
convertible into or exchangeable for voting securities or ownership interests in
the Companies, (C) options, warrants, rights or other agreements or commitments
requiring the Companies to issue, or other obligations of the Companies to
issue, any voting securities or other ownership interests in (or securities
convertible into or exchangeable for voting securities or other ownership
interests in) the Companies (or, in each case, the economic equivalent thereof),
(D) obligations of the Companies to grant, extend or enter into any
subscription, warrant, right, convertible or exchangeable security or other
similar agreement or commitment relating to any voting securities or other
ownership interests in the Companies (the items in clauses (A), (B), (C) and
(D), together with the Interests of the Companies, being referred to
collectively as “Company Securities”) or (E) obligations by the Companies or any
of their Subsidiaries to make any payments based on the price or value of the
Interests. There are no outstanding obligations of the Companies or any of their
Subsidiaries to purchase, redeem or otherwise acquire any Company Securities or
to provide funds to, or make any investment (in the form of a loan, capital
contribution or otherwise) in, any other Person. There are no voting trusts or
other agreements or understandings to which the Companies or any of their
Subsidiaries is a party with respect to the voting of Interests of the
Companies. Upon consummation of the transactions contemplated by this Agreement,
Purchaser will own all the issued and outstanding capital stock or other equity
interests in the Companies free and clear of all Encumbrances.
SECTION 3.06    Subsidiaries.

34

--------------------------------------------------------------------------------

Exhibit 10.239



(a)    Set forth in Section 3.06(a) of the Disclosure Schedules is a list of all
of the capital stock or other equity interest in any Person constituting a
Subsidiary of the Sellers, the Companies or any of their Subsidiaries, listing
for each such Subsidiary its name, type of entity, the jurisdiction and date of
its incorporation or organization, its authorized capital stock or other equity
interest, the number and type of its issued and outstanding shares of capital
stock or other equity interest and the current ownership of such shares or
interests. Other than such Subsidiaries, there are no other Persons in which the
Sellers, the Companies or any of their Subsidiaries owns, of record or
beneficially, any direct or indirect capital stock or other equity interest or
any right (contingent or otherwise) to acquire the same. Other than such
Subsidiaries, none of the Sellers, the Companies or any of their Subsidiaries is
a member of or participant in (nor is any part of the Business conducted
through) any partnership, joint venture or similar arrangement.
(b)    All the outstanding shares of capital stock or other equity interests of
such Subsidiaries and any minority interests in other Persons set forth on
Section 3.06(a) of the Disclosure Schedules were duly authorized for issuance
and are validly issued, fully paid and non-assessable and the Companies or a
Subsidiary of the Companies owns such shares or interests of record and
beneficially, and the Companies or a Subsidiary of the Companies will own such
shares or interests of record and beneficially immediately after the Closing
Date, in each case free and clear of any and all Encumbrances other than (i)
Encumbrances that shall be released on or prior to the Closing, (ii) Permitted
Encumbrances listed in Section 3.05(b) of the Disclosure Schedules and (iv)
Encumbrances created by Purchaser.
(c)    Except as provided for in Section 3.06(c) of the Disclosure Schedules,
there are no outstanding (i) securities of any of the Companies’ Subsidiaries
convertible into or exchangeable for shares of capital stock or other voting
securities or ownership interests in such Subsidiaries, (ii) options, restricted
stock, warrants, rights or other agreements or commitments to acquire from the
Companies or any of their Subsidiaries, or obligations of any such Subsidiaries
to issue, any capital stock, voting securities or other ownership interests in
(or securities convertible into or exchangeable for capital stock or voting
securities or other ownership interests in) any such Subsidiaries, (iii)
obligations of such Subsidiaries to grant, extend or enter into any
subscription, warrant, right, convertible or exchangeable security or other
similar agreement or commitment relating to any capital stock, voting securities
or other ownership interests in any such Subsidiaries (the items in clauses (i),
(ii) and (iii), together with the capital stock of such Subsidiaries, being
referred to collectively as “Subsidiary Securities”).
SECTION 3.07    Financial Information.
(a)    The unaudited pro-forma financial information set forth on Section
3.07(a) to the Disclosure Schedules (the “Financial Information”) (i) has been
prepared in good faith

35

--------------------------------------------------------------------------------

Exhibit 10.239



from Sellers’ and their Affiliates’ books and records (ii) on the basis of the
assumptions regarding the structure of operation of the Business, fairly
presents, in all material respects, the data relating to the Business purported
to be reflected therein for the periods indicated therein, and (iii) was
prepared in accordance with GAAP (except as otherwise expressly set forth
therein) applied on a basis consistent with the past practices of the Sellers
and their Affiliates, except as set forth on Section 3.07(a) to the Disclosure
Schedules.
(b)    The books and records of the Sellers and their Subsidiaries: (i) reflect
all data and items required to be reflected therein in accordance with GAAP
applied on a basis consistent with the past practices of the Sellers and their
Subsidiaries, (ii) are in all material respects complete and correct, and do not
contain or reflect any material inaccuracies or discrepancies and (iii) have
been maintained in accordance with good business and accounting practices.
SECTION 3.08    Undisclosed Liabilities. Except as provided for in Section 3.08
of the Disclosure Schedules and other than costs and expenses incurred in
connection with the Sale Process and the Separation Activities, the Companies
and their Subsidiaries have no Liabilities (other than Excluded Liabilities) of
a type required to be reflected on a balance sheet prepared in accordance with
GAAP or the notes thereto, except (i) those which are adequately reflected or
reserved against in the Financial Information; and (ii) those which have been
incurred since September 30, 2014 in the ordinary course of business, consistent
with past practice, of the Sellers and their Affiliates and which would not have
a Material Adverse Effect.
SECTION 3.09    Sufficiency of Assets.
(a)    The assets owned or leased by the Companies and their Subsidiaries, or to
which any of the Companies and their Subsidiaries have licenses or possess the
legal right to use, together with the licenses, services and assets to be
provided to Purchaser under this Agreement and the Ancillary Agreements (subject
to the terms and conditions thereof), are sufficient to enable the Companies and
their Subsidiaries to conduct the Business as currently conducted; provided,
that the foregoing shall not apply to Intellectual Property, which is covered in
Section 3.17, provided, further, that certain transfers, assignments, licenses,
sublicenses, leases and subleases (as the case may be) of assets, Contracts,
Permits and any claim or right or benefit arising thereunder or resulting
therefrom may require the consent to transfer, assign, license, sublicense,
lease or sublease (as the case may be) of a third party, which consent has not
been obtained.
(b)    Except as set forth in Section 3.09(b) of the Disclosure Schedule, none
of the Sellers or their Affiliates (other than the Companies and their
Subsidiaries) are engaged in the

36

--------------------------------------------------------------------------------

Exhibit 10.239



Business or own, lease, license or possess the legal right to use any assets
used to conduct the Business.
SECTION 3.10    Absence of Certain Changes. Since June 30, 2014 and through the
date hereof, (a) there has not been a Material Adverse Effect, and (b) except as
specifically provided for in the Company Restructuring, (i) the Companies and
their Subsidiaries have conducted the Business only in the ordinary course of
business in all material respects and in a manner consistent with past practice
in all material respects and (ii) none of the Sellers, the Companies and their
Subsidiaries has taken any action (solely to the extent such action relates to
the Business) that, if taken after the date hereof, would constitute a violation
of Section 5.01(a)(i) through (xxiv).
SECTION 3.11    Employees.
(a)    Except as set forth in Section 3.11(a) of the Disclosure Schedules:
(i)    the Business is not bound by, any collective bargaining, works council or
similar agreement with a labor organization, works council or other employee
group representing any Business Employees; and
(ii)    from January 1, 2013 to the date hereof, there has not been any material
strike, slowdown, work stoppage, lockout, concerted refusal to work overtime or
other similar labor dispute against the Business.
(b)    The Companies and their Subsidiaries are in material compliance with all
applicable Laws pertaining to employment and employment practices. Except as set
forth in Section 3.11(b) of the Disclosure Schedules, there are no material
actions, suits, claims, investigations or other legal proceedings against the
Companies or their Subsidiaries relating to the Business pending, or to the
Knowledge of Sellers, threatened to be brought or filed, by or with any
Governmental Authority or arbitrator in connection with the employment of any
current or former employee of the Business, including any claim relating to
unfair labor practices, classification of employees, independent contractors and
other service providers, wages and hours (including entitlement to overtime
pay), employment discrimination, harassment, retaliation, equal pay or any other
employment related matter arising under applicable Laws, and, except as would
not have a Material Adverse Effect, no employee, independent contractor or other
service provider has been improperly excluded from any Company Plan (as defined
below).
(c)    The representations and warranties set forth in this Section 3.11 are
Sellers’ sole and exclusive representations and warranties regarding employment
matters.

37

--------------------------------------------------------------------------------

Exhibit 10.239



SECTION 3.12    Employee Benefit Matters.
(a)    Section 3.12(a) of the Disclosure Schedules contains a list of each
material benefit, retirement, employment, compensation, incentive, stock option,
restricted stock, stock appreciation right, phantom equity, change in control,
severance, vacation, paid time off and fringe-benefit agreement, plan, policy
and program (i) maintained or contributed to by Sellers or any of their
Affiliates for the benefit of any current or former Business Employees or the
beneficiaries or dependents of any such Persons or (ii) maintained, sponsored,
contributed to or required to be contributed to by the Companies or any of their
Subsidiaries other than those that solely relate to Excluded Employees (each a
“Company Plan” and together with clause (i), “Benefit Plans”).
(b)    Sellers have made available to Purchaser a complete and accurate copy of
each Company Plan. In addition, with respect to each Company Plan, Sellers have
made available to Purchaser a complete and accurate copy of (if applicable) (i)
each trust or other funding arrangement, (ii) each summary plan description and
summary of material modifications, (iii) the most recently filed IRS Form 5500,
including all schedules thereto, (iv) the most recently received IRS
determination letter, (v) the most recently prepared actuarial report and
financial statement and (vi) any material correspondence with or from the
Internal Revenue Service, Pension Benefit Guaranty Corporation (“PBGC”) or other
Governmental Authority.
(c)    Except as set forth in Section 3.12(c) of the Disclosure Schedules, or as
would not have a Material Adverse Effect, to the Knowledge of Sellers, (i) each
Company Plan complies with all applicable Laws (including ERISA and the Code and
the regulations promulgated thereunder), (ii) each Company Plan has been
operated in accordance with its terms and applicable Law and (iii) no
circumstance, fact or event exists that could result in any default under or
violation of any Company Plan. Each Company Plan that is intended to be
qualified under Section 401(a) of the Code (a “Qualified Benefit Plan”) has
received a favorable determination letter from the Internal Revenue Service, or
with respect to a prototype plan, can rely on an opinion letter from the
Internal Revenue Service to the prototype plan sponsor, to the effect that such
Qualified Benefit Plan is so qualified and that the plan and the trust related
thereto are exempt from federal income Taxes under Sections 401(a) and 501(a),
respectively, of the Code, and, to the Knowledge of Sellers, nothing has
occurred that could reasonably be expected to cause the revocation of such
determination letter from the Internal Revenue Service or the unavailability of
reliance on such opinion letter from the Internal Revenue Service, as
applicable. Except as set forth in Section 3.12(c) of the Disclosure Schedules,
or as would not have a Material Adverse Effect, all benefits, contributions and
premiums required by and due under the terms of each Company Plan or applicable
Law have been timely paid in accordance with the terms of such Company Plan, the
terms of all applicable Laws and GAAP.

38

--------------------------------------------------------------------------------

Exhibit 10.239



(d)    Except as set forth in Section 3.12(d) of the Disclosure Schedules, no
Benefit Plan: (i) is subject to the minimum funding standards of Section 302 of
ERISA or Section 412 of the Code; (ii) is a “multi-employer plan” (as defined in
Section 3(37) of ERISA); (iii) is subject to Title IV of ERISA; or (iv) could
subject Sellers or the Business to liability under Section 4063 or 4064 of
ERISA. Except as would not have a Material Adverse Effect, neither Sellers nor
the Companies: (i) has withdrawn from any pension plan under circumstances
resulting (or expected to result) in a liability to the PBGC; or (ii) has
engaged in any transaction which would give rise to a liability of the Companies
or Purchaser under Section 4069 or Section 4212(c) of ERISA.
(e)    Except as set forth in Section 3.12(e) of the Disclosure Schedules and
other than as required under Section 4980B of the Code or other applicable Law,
no Benefit Plan provides benefits or coverage in the nature of health, life or
disability insurance following retirement or other termination of employment
(other than death benefits when termination occurs upon death) to any Employee.
(f)    Except as set forth in Section 3.12(f) of the Disclosure Schedules, or as
would not have a Material Adverse Effect: (i) there is no pending or, to the
Knowledge of Sellers, threatened action relating to a Company Plan; and (ii) no
Company Plan has within the three (3) years prior to the date hereof been the
subject of an examination or audit by a Governmental Authority.
(g)    Except as set forth in Section 3.12(g) of the Disclosure Schedules, and
except as required by this Agreement, no Benefit Plan or Contract exists that
could: (i) result in the payment to any Employee, manager or consultant of any
severance pay, benefits, money or other property or any increase in severance
pay, benefits, money or other property upon any termination of employment or
service with the Companies or any of their Subsidiaries; (ii) accelerate the
vesting of or provide any additional rights or benefits (including funding of
compensation or benefits through a trust or otherwise) to any Employee, manager
or consultant; or (iii) limit or restrict the ability of Purchaser or its
Affiliates to merge, amend or terminate any Company Plan, in each case, as a
result of the execution of this Agreement or following the consummation of the
transactions contemplated hereby. Neither the execution of this Agreement nor
the consummation of the transactions contemplated hereby will result in “excess
parachute payments” within the meaning of Section 280G(b) of the Code.
(h)    With respect to each Company Plan that is not subject exclusively to
United States Law (a “Non-U.S. Benefit Plan”) and except as would not have a
Material Adverse Effect:

39

--------------------------------------------------------------------------------

Exhibit 10.239



(i)    all employer and employee contributions to each Non-U.S. Benefit Plan
required by Law or by the terms of such Non-U.S. Benefit Plan (including
contributions to all mandatory provident fund schemes) have been made or, if
applicable, accrued in accordance with generally accepted accounting practices
in the applicable jurisdiction applied to such matters;
(ii)    the fair market value of the assets of each funded Non-U.S. Benefit
Plan, the liability of each insurer for any Non-U.S. Benefit Plan funded through
insurance or the book reserve established for any Non-U.S. Benefit Plan,
together with any accrued contributions, is sufficient to procure or provide for
the accrued benefit obligations, as of the date of this Agreement, with respect
to all current and former participants in such plan according to the actuarial
assumptions and valuations most recently used to determine employer
contributions to such Non-U.S. Benefit Plan, and no transaction contemplated by
this Agreement shall cause such assets or insurance obligations to be less than
such benefit obligations;
(iii)    there has been no amendment to, written interpretation of or
announcement (whether or not written) by any Seller or the Business relating to,
or change in employee participation or coverage under, any Non-U.S. Benefit Plan
that would increase the expense of maintaining such Non-U.S. Benefit Plan above
the level of expense incurred in respect thereof for the most recent fiscal year
ended prior to the date hereof;
(iv)    from and after the Closing, Purchaser and its Affiliates shall receive
the full benefit of any such funds, accruals or reserves under the Non-U.S.
Benefit Plans; and
(v)    each Non-U.S. Benefit Plan required or intended to be registered,
qualified or approved under applicable Law has in fact been registered,
qualified or approved, as the case may be, under applicable Law and has been
maintained in good standing with applicable regulatory authorities.
SECTION 3.13    Litigation.
(a)    As of the date hereof, except as set forth in Section 3.13(a) of the
Disclosure Schedules (which, with respect to each Action or Proceeding set forth
therein, sets forth the parties, relevant Device or nature of the Action or
Proceeding, and, in the case of an Action or Proceeding that has commenced,
jurisdiction and court or case number), there is no material Action or
Proceeding pending by or against or, to the Knowledge of Sellers, threatened by
or against the Companies or any of their Subsidiaries relating to the Business.
None of the

40

--------------------------------------------------------------------------------

Exhibit 10.239



Actions or Proceedings set forth in Section 3.13(a) of the Disclosure Schedules
has had or would have a Material Adverse Effect.
(b)    As of the date hereof, except as set forth in Section 3.13(b) of the
Disclosure Schedules, none of the Sellers, the Companies or any of their
Subsidiaries or any of their assets or properties, are subject to any
outstanding Governmental Order (nor, to the Knowledge of Sellers, are there any
such Governmental Orders threatened to be imposed by any Governmental Authority)
that has had or would have a Material Adverse Effect.
SECTION 3.14    Taxes.
(a)    Except as set forth in Section 3.14(a) of the Disclosure Schedules:
(i)    Each of American Medical Systems Luxemburg S.a.r.l., American Medical
Systems LLC, AMS Research LLC and AMS Sales LLC are and have been at all times
since January 19, 2007, December 17, 2014, December 17, 2014, and December 17,
2014, respectively, treated as an entity disregarded from Sellers for United
States federal income tax purposes.
(ii)    All material Tax Returns required to be filed by or with respect to the
Companies and their Subsidiaries (including their assets) have been timely filed
(taking into account all available extensions). Such Tax Returns are true,
complete and correct in all material respects. All Taxes shown to be due on such
Tax Returns have been timely paid and all other material Taxes due and owing by
the Companies and their Subsidiaries have been timely paid, and with respect to
any Taxes not yet due or owing, the Companies and their Subsidiaries have made
due and sufficient accruals for such Taxes in the Financial Information or in
the applicable books and records in accordance with GAAP. The Companies and
their Subsidiaries are not currently the beneficiary of any extension of time
within which to file any material Tax Return other than extensions of time to
file Tax Returns validly obtained in the ordinary course of business.
(iii)    No extensions or waivers of statutes of limitations for the assessment
or collection of Taxes have been given or requested with respect to any material
Taxes of the Companies or their Subsidiaries.
(iv)    There are no ongoing actions, suits, claims, investigations or other
legal proceedings by any Tax Authority against or with respect to Taxes of the
Companies or their Subsidiaries (including their assets), and no Tax Authority
has given written notice of the commencement of (or its intent to

41

--------------------------------------------------------------------------------

Exhibit 10.239



commence) any such actions, suits, claims, investigations or other legal
proceedings.
(v)    There are no outstanding assessments, claims or deficiencies for any
Taxes of the Companies or their Subsidiaries (including their assets) that have
been proposed, asserted or assessed by any Tax Authority, in each case in
writing.
(vi)    No written claim has been made by a Tax Authority that any Company or
any of its Subsidiaries is or may be subject to Tax in a jurisdiction where any
Company or Subsidiary does not file Tax Returns.
(vii)    There are no Liens as a result of any unpaid Taxes upon any of the
assets of any Company or any of its Subsidiaries (other than Permitted
Encumbrances).
(viii)    The Companies and their Subsidiaries are not a party to any
Tax-sharing agreement or Tax indemnity agreement or similar contract or
arrangement other than commercially customary tax indemnities under loan
agreements, lease agreements or similar commercial agreements entered into in
the ordinary course of business that do not relate primarily to Taxes. The
Companies and their Subsidiaries have not entered into or received any grants,
rulings, closing agreements, advance pricing agreements or other similar items
or agreements that are currently in effect and will apply to any Post-Closing
Straddle Period or Post-Closing Tax Period.
(ix)    All material Taxes that the Companies and their Subsidiaries are
obligated to deduct or withhold or collect from amounts owing to any employee,
creditor, or third party have been timely deducted or withheld, collected and
paid over, in each case, to the proper Tax Authority, and the Companies and the
Subsidiaries have complied in all material respects with all related Tax
information reporting provisions under applicable Laws.
(x)    None of the Companies or their Subsidiaries (A) is or has ever been a
member of an affiliated group (other than a group the common parent of which is
Endo U.S. Inc. or was AMS Seller or Foreign Sub Seller) filing a consolidated
federal income Tax Return or (B) has any liability for Taxes of any person
arising from the application of Treasury Regulation Section 1.1502-6 or any
analogous provision of state, local or foreign law, or as a transferee or
successor, by contract, or otherwise (other than as a result of being in a group
the

42

--------------------------------------------------------------------------------

Exhibit 10.239



common parent of which is Endo U.S. Inc. or was AMS Seller or Foreign Sub
Seller).
(xi)    None of the Companies or their Subsidiaries has constituted either a
“distributing corporation” or a “controlled corporation” (within the meaning of
Section 355(a)(1)(A) of the Code) in a distribution of stock described in
Section 355 of the Code in the two years prior to the date of this Agreement.
(xii)    Neither the Companies nor any of their Subsidiaries will be required to
include any item of income in, or exclude any item of deduction from, taxable
income after the Closing Date as a result of (A) any change in accounting method
initiated by it or any other relevant party on or prior to the Closing Date, (B)
a closing agreements pursuant to Section 7121 of the Code or any similar
provision of state, local or foreign law entered into on or prior to the Closing
Date, (C) an installment sale or open transaction arising on or prior to the
Closing Date, (D) a prepaid amount received, or paid, on or prior to the Closing
Date, (E) deferred gains arising from a transaction on or prior to the Closing
Date or (F) an election under Section 108(i) of the Code.
(xiii)    Neither the Companies nor any of their Subsidiaries has participated
in a “listed transaction” within the meaning of Treasury Regulations Section
1.6011-4(b).
(xiv)    No Company nor any of the Company’s Subsidiaries owns real estate or
other real property assets that equal or exceed 50% of the fair market value of
such Company’s or Subsidiary’s assets.
(b)    Except as otherwise expressly set forth in Section 3.10 or Section 3.12,
the representations and warranties set forth in this Section 3.14 are Sellers’
sole and exclusive representations and warranties regarding Tax matters.
SECTION 3.15    Compliance With Laws; Permits. (a) The Companies and their
Subsidiaries are, and have been since the Prior Acquisition Date, conducting the
Business in compliance in all material respects with, all Laws and Governmental
Orders applicable to the Business or by which any property or asset of the
Business is bound, and none of the Companies or any of their Subsidiaries is in
default with respect to or in violation of (i) any such Law or any such
Governmental Order or (ii) any material term of any Contract relating to the
Business and (b) the Business has all Permits necessary for the operation of the
Business as it is conducted and as currently proposed to be conducted and such
Permits are valid and in full force and effect. No revocation or cancellation of
any such Permit is pending and since June 17, 2011 (the “Prior Acquisition
Date”), none of the Sellers, the Companies or any of their Subsidiaries has
received

43

--------------------------------------------------------------------------------

Exhibit 10.239



any written, or to the Knowledge of Sellers oral, notice from any Governmental
Authority (x) as of the date hereof, threatening to revoke or cancel any Permit
with respect to the Business or threatening any adverse action with respect to
any Permit with respect to the Business or (y) alleging that the Business is not
in compliance with any Law or Governmental Order, except in each case for
revocations, cancellations, adverse actions or failures to be in compliance as
would not (A) adversely affect the ability of the Sellers to carry out their
obligations under, and to consummate the transactions contemplated by, this
Agreement and the Ancillary Agreements or (B) adversely affect the ability of
the Companies and their Subsidiaries to conduct the Business in any material
respect. The Business is in material compliance with the terms of each Permit.
SECTION 3.16    Environmental Matters.
(a)    Except as would not have a Material Adverse Effect:
(i)    The Companies and their Subsidiaries are in compliance, and for the past
three (3) years have been in compliance, with applicable Environmental Laws and
the Companies and their Subsidiaries have all Permits required under
Environmental Law to operate the Business, and are in compliance, and for the
past three (3) years have been in compliance, therewith;
(ii)    None of the Companies or any of their Subsidiaries have received any
written notice, in each case that remains outstanding or unresolved, from any
Governmental Authority or Person with respect to the Business or any Owned Real
Property or Real Property Leases, alleging that the Companies or their
Subsidiaries are in violation of or are liable under any Environmental Law; and
(iii)    The Companies, their Subsidiaries and the Business have not caused a
Release of a Hazardous Substance in excess of a reportable and actionable
quantity or that requires any investigation, remediation, abatement,
decontamination, removal, cleanup, or corrective or remedial action (“Remedial
Action”) by the Companies or any of their respective Subsidiaries under
applicable Environmental Law, including on, at, in, under, to or from any Owned
Real Property or Real Property Leases, which Release remains unresolved, and, to
the Knowledge of Sellers, there has been no Release of a Hazardous Substance on,
at, in, under, or from any Owned Real Property that requires any Remedial Action
by the Companies or any of their respective Subsidiaries under applicable
Environmental Law.
(b)    The representations and warranties contained in this Section 3.16
constitute the sole and exclusive representations and warranties made by the
Sellers or the Companies relating in any way to environmental matters.

44

--------------------------------------------------------------------------------

Exhibit 10.239



SECTION 3.17    Intellectual Property.
(a)    “Intellectual Property” means any intellectual property of any type or
nature in any jurisdiction throughout the world, including: (i) trademarks,
service marks, corporate names, trade names, brand names, certification marks,
designs, logos, slogans, commercial symbols, business name registrations, trade
dress and other similar indications of source or origin and general intangibles
of like nature, the goodwill associated with the foregoing and registrations and
applications relating to the foregoing, including any extension, modification or
renewal of any such registration or application (“Trademarks”); (ii) industrial
designs, patents and patent applications (including divisions, continuations,
continuations-in-part, reexaminations, renewals, extensions, supplementary
protection certificates or reissues thereof) (“Patents”); (iii) rights in
computer programs (whether in source code, object code or other forms),
algorithms, databases, compilations and data, technology supporting the
foregoing, and all documentations including user manuals and training materials,
related to any of the foregoing (“Software”); (iv) works of authorship, mask
works and other copyright rights, including rights in Software, whether
registered or not, and all applications and registrations for the foregoing, and
any renewals, extensions, restorations and reversions thereof, and any moral
rights and design rights therein and thereto (“Copyrights”); (v) trade secrets,
non-public information, and all other confidential or proprietary information
and materials, including discoveries, research and development, ideas, know-how,
inventions, invention disclosures, proprietary processes, designs, procedures,
laboratory notes, technical information, formulae, biological materials, models
and methodologies, in each case whether patentable or not, and rights to limit
the use or disclosure thereof by any Person (“Trade Secrets”); (vi) all
registered domain names (“Domain Names”); and (vii) the right to sue for past
infringement, misappropriation, or other violation of any of the foregoing.
(b)    Section 3.17(b) of the Disclosure Schedules sets forth a true and
complete list, as of the date hereof, of all (i) issued and filed Patents and
Patent applications, (ii) Trademark registrations and Trademark applications,
(iii) Copyright registrations and Copyright applications and (iv) Domain Names,
in each of the foregoing clauses (i), (ii), (iii) and (iv), that relates
primarily to the Business and is owned by or exclusively licensed to the
Companies or one of their Subsidiaries in any jurisdiction throughout the world
(“Company Intellectual Property”), together with and to the extent relating to
(i), (ii), (iii) and (iv): the name of the current owner(s) of record; the
applicable jurisdiction; the title or general description of the subject matter;
and the application or registration number.  Except as otherwise indicated in
Section 3.17(b) of the Disclosure Schedules, the Companies or one of their
Subsidiaries is the sole and exclusive beneficial and record owner of all such
Company Intellectual Property, free and clear of any Encumbrances, other than
Permitted Encumbrances.  To the extent that Sellers or any of their Affiliates
(other than the Companies and their Subsidiaries) own any Intellectual Property
that relates primarily to the Business and falls within the categories of
clauses (i)-(iv) of

45

--------------------------------------------------------------------------------

Exhibit 10.239



the first sentence of this Section 3.17(b), or Sellers or any of their
Affiliates (including the Companies and their Subsidiaries) own any material
Trade Secrets or material Software that relates primarily to the Business, all
such Intellectual Property shall be included within the defined term “Company
Intellectual Property”.
(c)    As of Closing, the Companies or one of their Subsidiaries (i) owns all
Company Intellectual Property that is owned by one of such Persons as of the
date hereof, (ii) is a party to the licenses under which the Company
Intellectual Property is exclusively licensed to one of such Persons as of the
date hereof, and (iii) owns any other Intellectual Property acquired by the
Sellers or any of their Affiliates (including the Companies and their
Subsidiaries) that relates primarily to the Business.
(d)    All Business Intellectual Property owned by any of the Companies, the
Sellers or any of their Affiliates is subsisting, and, to the Knowledge of
Sellers, valid and enforceable, and all other Business Intellectual Property is,
to the Knowledge of Sellers, subsisting, valid and enforceable.  Since the Prior
Acquisition Date, except as set forth in Section 3.17(d) of the Disclosure
Schedules, none of the Sellers, the Companies or their Affiliates has received
written notice from any third party challenging the validity, enforceability,
registrability, maintenance or ownership of any Business Intellectual Property,
nor are the Seller, the Companies and their Affiliates a party of any proceeding
relating to any such challenge.
(e)    (i) The Companies and their Subsidiaries own, are licensed, otherwise
have a valid right or are granted such rights pursuant to the Intellectual
Property Rights Agreement to, all material Intellectual Property owned by or
licensed to the Sellers or their Affiliates and used in or held for use for the
conduct of the Business as currently conducted, and (ii) to the Knowledge of
Sellers, the operation of the Business and the manufacture, use, sale or import
of the Devices has not and does not infringe, misappropriate, dilute or
otherwise violate the Intellectual Property of any third party. Since the Prior
Acquisition Date, none of the Sellers, the Companies and their Affiliates has
received any written notice from any third party  (i) that the operation of the
Business, or any of its products or services, infringes, misappropriates or
violates the Intellectual Property of any third party, (ii) challenging the
ownership, validity, or enforceability of any Business Intellectual Property, or
(iii) alleging that the use by the Sellers, the Companies and their Affiliates
of licensed Business Intellectual Property is in breach of any applicable
agreement pursuant to which the Sellers, the Companies and their Affiliates
licensed such Intellectual Property or (iv) alleging misuse or antitrust
violations arising from the use or other exploitation by the Sellers, the
Companies and their Affiliates of any Business Intellectual Property.
(f)    To the Knowledge of Sellers, no third party is engaging, or has engaged
since the Prior Acquisition Date, in any activity that misappropriates,
infringes or violates, either

46

--------------------------------------------------------------------------------

Exhibit 10.239



directly or indirectly, any material Business Intellectual Property owned by any
of the Companies, the Sellers or their Affiliates, or any other material
Intellectual Property used in or held for use for the conduct of the Business.
 No litigation has been brought or threatened in writing against any third party
by the Sellers, the Companies and their Affiliates, with respect to any material
Intellectual Property used in or held for use for the conduct of the Business.
(g)    Other than pursuant to the IP Contracts (other than pursuant to a sale of
products to customers in the ordinary course of business), (i) since the Prior
Acquisition Date, the Sellers, the Companies and their Affiliates have not
licensed or sublicensed their rights in any material Business Intellectual
Property, (ii) prior to the Prior Acquisition Date, to the Knowledge of Sellers,
the Companies and their Affiliates did not license or sublicense their rights in
any material Business Intellectual Property to any Person, and, (iii) except as
set forth on Section 3.17(g)(iii) of the Disclosure Schedules, no royalties,
honoraria or other fees, in each case that are material to the Companies and
their Affiliates, are payable by or to the Sellers, the Companies and their
Affiliates for the use of or right to use any material Business Intellectual
Property. None of the Sellers, the Companies and their Affiliates has granted
any third party any right to control the prosecution or registration of any
material Business Intellectual Property, or to bring, defend or otherwise
control any litigation with respect to any material Business Intellectual
Property: (i) since the Prior Acquisition Date, and (ii) to the Knowledge of
Sellers, the Companies and their Affiliates prior to the Prior Acquisition Date,
in each case, except as expressly permitted under an IP Contract. None of the
Sellers, the Companies and their Affiliates has entered into or is subject to
any orders, forbearances to sue, licenses or other arrangements in connection
with the resolution of any disputes, litigation or adversarial proceedings that
(A) restricts the Sellers, the Companies and their Affiliates with respect to
any material Business Intellectual Property, (B) restricts the Business in any
material manner in order to accommodate any third party’s Intellectual Property,
or (C) permits any third party to use any material Business Intellectual
Property, in each case except as expressly permitted under an IP Contract.
(h)    The Sellers, the Companies and their Affiliates have implemented
reasonable measures to maintain the confidentiality of Trade Secrets used in or
held for use for the conduct of the Business. Each current or former Business
Employee or employee of any of the other Sellers, the Companies and their
Affiliates, to the extent such Business Employee or employee was involved in the
development of material Intellectual Property to be used or held for use by the
Companies or a Subsidiary of the Companies, has executed an agreement protecting
the confidentiality of the Trade Secrets used in or held for use for the conduct
of the Business and assigning rights to the Companies or a Subsidiary of the
Companies in any (i) Intellectual Property developed while working on behalf of
the Companies or such Subsidiary or (ii) Business Intellectual Property while
working on behalf of any other Sellers, the Companies or their Affiliates, and
each contractor, developer or consultant that is developing or has

47

--------------------------------------------------------------------------------

Exhibit 10.239



developed any material Intellectual Property for the Business or that has had
access to any material Trade Secrets of the Business has executed an agreement
protecting the confidentiality of the Trade Secrets and assigning rights to the
Companies or a Subsidiary of the Companies in such Intellectual Property. Since
the Prior Acquisition Date, there has not been any disclosure of any
confidential information of the Business (including any confidential information
of any other third party disclosed in confidence to the Companies or any of
their Subsidiaries), which confidential information was intended to be kept
confidential and for which confidentiality was material to the value of such
confidential information, to any third party in a manner that has resulted or is
likely to result in such confidential information entering into the public
domain. Since the Prior Acquisition Date, no litigation has been asserted or, to
the Knowledge of Sellers, threatened against the Sellers, the Companies and
their Affiliates alleging a violation with respect to the Business of any third
party’s confidential information, privacy or personal information or data
rights, and the Sellers, the Companies and their Affiliates have complied in all
material respects with all applicable Laws, as well as their own publicized
rules, policies, and procedures, applicable to the Business and relating to
privacy, data protection, and the collection and use of personally identifiable
information with respect to the Business.
(i)    Since the Prior Acquisition Date, no funding, facilities or personnel of
any Governmental Authority were used to develop or create, in whole or in part,
any Business Intellectual Property owned by Sellers, the Companies and their
Affiliates.
(j)    With respect to the use of Software that is material to the conduct of
the Business as currently conducted, (i) no capital expenditures (including any
royalties or other one-time or recurring payments) are necessary with respect to
such use other than non-material capital expenditures in the ordinary course of
business that are consistent with the past practice of the Business or capital
expenditures which are contemplated by the capital expenditure budget provided
or made available to Purchaser prior to the date of this Agreement, and (ii) the
Business has not experienced any material defect in such Software, including any
material error or omission in the processing of any transactions, other than
defects which have been corrected.
(k)    To the Knowledge of Sellers, all Publicly Available Software used or held
for use by the Business has been used in its entirety and without modification.
Except as set forth in Section 3.17(k) of the Disclosure Schedules, none of the
Sellers, the Companies or their Affiliates has incorporated into any Device
(including any Device currently under development) any Publicly Available
Software, in whole or in part, in a manner that may require, or condition the
use, hosting or distribution of any Software of the Sellers, the Companies or
their Affiliates or the disclosure, licensing or distribution of any source code
for any portion of such Intellectual Property.
SECTION 3.18    Real Property.

48

--------------------------------------------------------------------------------

Exhibit 10.239



(a) Section 3.18(a) of the Disclosure Schedules sets forth a true, correct and
complete list of all real property owned by the Companies and used by the
Business (the “Owned Real Properties”). The Companies or one of their
Subsidiaries has good and marketable title to each of the Owned Real Properties,
free and clear of all Liens other than Permitted Encumbrances. There are no
purchase options, rights of first refusal or similar rights outstanding with
respect to any of the Owned Real Properties. Neither the Companies nor any of
their Subsidiaries have received written notice of any pending, and to the
Knowledge of Sellers there is no threatened, condemnation or similar proceeding
with respect to any of the Owned Real Properties. The Sellers have heretofore
delivered to Purchaser true, correct and complete copies of all leases pursuant
to which the Companies or any of their Subsidiaries leases all or a portion of
any Owned Real Property to a third party. To the Knowledge of Sellers, each such
lease is valid, binding and in full force and effect, all rent and other sums
and charges payable to the Companies or their Subsidiaries as landlords
thereunder are current in all material respects. To the Knowledge of Sellers, no
termination event or condition or uncured default of a material nature on the
part of the Companies or, if applicable, their Subsidiaries or the tenant
thereunder exists under any such lease. No brokerage commissions, fees or
similar costs or expenses are owed by the Companies or any of their Subsidiaries
with respect to any leases of all or a portion of any Owned Real Property.
(b) Section 3.18(b) of the Disclosure Schedules sets forth a true, correct and
complete list of all leases, subleases and other agreements under which the
Companies or any of their Subsidiaries uses or occupies or has the right to use
or occupy, now or in the future, in each case, in connection with the Business,
any real property (the “Real Property Leases”). The Companies have heretofore
delivered to Purchaser true, correct and complete copies of all Real Property
Leases (including all material modifications, amendments, supplements, waivers
and side letters thereto). Each Real Property Lease is, to the Knowledge of
Sellers, valid and binding and is in full force and effect, enforceable against
the Companies or one of their Subsidiaries that is a party thereto, except as
limited by bankruptcy, insolvency, reorganization, moratorium or other similar
Laws affecting the enforcement of creditors’ rights in general and subject to
general principles of equity (regardless of whether such enforceability is
considered in a proceeding at Law or in equity), and all rent and other sums and
charges payable by the Companies or any of their Subsidiaries as tenants
thereunder are current in all material respects. To the Knowledge of Sellers, no
termination event or condition or uncured default of a material nature on the
part of the Companies or, if applicable, their Subsidiaries or the landlord
thereunder exists under any Real Property Lease. The Companies and each of their
Subsidiaries has a good and valid leasehold interest in each parcel of real
property leased by it free and clear of all Liens except (i) those reflected or
reserved against in the Financial Information, (ii) Taxes and general and
special assessments not yet past due and payable or delinquent, (iii) any Liens
solely affecting the fee interest in such parcel and with respect to which
either (A) the Companies’ or their

49

--------------------------------------------------------------------------------

Exhibit 10.239



Subsidiaries’ rights are superior to such Liens, or (B) there is a valid and
enforceable subordination and non-disturbance agreement pursuant to which the
rights and interests of the Companies or their Subsidiaries, as applicable, will
not be disturbed if the landlord thereunder defaults under such Lien and (iv)
other Liens which do not materially interfere with the Companies’ use and
enjoyment of such real property or materially detract from or diminish the value
thereof. No brokerage commissions, fees or similar costs or expenses are owed by
the Companies or any of their Subsidiaries with respect to any Real Property
Leases. Neither the Companies nor any of their Subsidiaries have received
written notice of any pending, and to the Knowledge of Sellers there is no
threatened, condemnation or similar proceeding with respect to any property
leased pursuant to any of the Real Property leases.


SECTION 3.19    Material Contracts.
(a)    Section 3.19(a) of the Disclosure Schedules lists as of the date hereof,
and the Companies have made available to Purchaser (or to Purchaser’s counsel on
an outside-counsel-only basis), true, correct and complete copies of each
Contract relating to the Business to which the Companies or any of their
Subsidiaries is a party or by which the Companies, any of their Subsidiaries or
any of their respective properties or assets is bound that:
(i)    contains covenants that limit the ability of the Companies or their
Subsidiaries (or which, following the consummation of the transactions
contemplated by this Agreement or the Ancillary Agreements, could restrict or
purport to restrict the ability of Purchaser or any of its Affiliates following
the Closing): (A) to compete in any business or with any Person or in any
geographic area or to sell, supply or distribute any service or product
(including any non-compete, exclusivity or “most-favored nation” provisions),
(B) to purchase or acquire an interest in any other entity, or (C) to enforce
their rights under any Contract or applicable Law, including any covenant not to
sue;
(ii)    is an employment, severance or change in control agreement that provides
aggregate future benefits, including severance, to a current or former Business
Employee in excess of $150,000 in any twelve (12) month period (other than any
unwritten Contract required by applicable Law relating to the employment of any
such employee or former employee outside of the United States);
(iii)    requires future payments by or to the Companies or their Subsidiaries
in respect of the Business in excess of $750,000 per annum and contains “change
of control” or similar provisions (other than provisions which

50

--------------------------------------------------------------------------------

Exhibit 10.239



are not triggered by the transactions contemplated by this Agreement), except
for Contracts terminable by either party upon notice of sixty (60) days or less
without penalty or further payment;
(iv)    provides for or governs the formation, creation, operation, management
or control of any partnership or joint venture arrangement with any Person other
than the Companies or their Subsidiaries;
(v)    involves (A) the use or license by the Companies or any of their
Subsidiaries of any Business Intellectual Property owned by a third party (other
than Contracts for commercial off-the-shelf Software that are generally
available on standard terms, for aggregate license fees of $30,000 or less); (B)
the joint development of products or technology with a third party; (C) the
grant to a third party by the Companies or by any of their Subsidiaries of the
right to use, enforce or register any of its material Business Intellectual
Property, other than the granting of such rights pursuant to a sale of products
to customers in the ordinary course of business; (D) any coexistence or
indemnification agreement or covenant not to sue; or (E) a restriction in the
Companies’ or a Subsidiary’s right to use or register any material Business
Intellectual Property (collectively, “IP Contracts”);
(vi)    requires aggregate future payments in excess of $500,000 for capital
expenditures or for the acquisition or construction of fixed assets;
(vii)    is the largest Contract (by dollar value based on the fiscal year ended
December 31, 2014) with (A) each Major Customer, (B) each Major Supplier, and
(C) each of the ten (10) largest distributors of products of the Companies and
their Subsidiaries for the fiscal year ended December 31, 2014;
(viii)    pursuant to which the Companies or any of their Subsidiaries have
granted any exclusive marketing, sales representative relationship, franchising,
consignment or distribution right to any third party;
(ix)    involves any exchange traded or over the counter swap, forward, future,
option, cap, floor or collar financial Contract, or other derivative Contract,
or any other interest rate or foreign currency protection Contract;
(x)    other than solely among wholly owned Subsidiaries of the Companies,
relates to (A) indebtedness for borrowed money having an outstanding principal
amount in excess of $2,000,000 or (B) conditional sale arrangements, the sale,
securitization or servicing of loans or loan portfolios, in

51

--------------------------------------------------------------------------------

Exhibit 10.239



each case in connection with which the aggregate actual contingent obligations
of the Companies and their Subsidiaries under such Contract are greater than
$2,000,000;
(xi)    involves the acquisition or disposition, directly or indirectly (by
merger or otherwise), of a business or capital stock or other equity interest of
another Person, which acquisition or disposition has yet to be consummated or
was for greater than $10,000,000 in consideration and consummated since the
Prior Acquisition Date;
(xii)    (A) is not otherwise required to be disclosed by another clause of this
Section 3.19(a), (B) is not a Contract with customer, supplier or distributor of
the Companies, and (C) by its terms calls for future aggregate payments by the
Companies and their Subsidiaries or to the Companies or any of their
Subsidiaries under such Contract of more than $1,000,000 in any one year
(including by means of royalty payments);
(xiii)    is a lease or sub-lease of any equipment, machinery, vehicle or other
tangible personal property which require future annual payments in excess of
$500,000;
(xiv)    is a lease or sub-lease of real property;
(xv)    is between the Companies and any of their Subsidiaries, other than any
Contract relating to the operation of the Companies and their Subsidiaries in
the ordinary course consistent with past practice;
(xvi)    contains a right of first refusal, first offer or first negotiation;
(xvii)    required during the last twelve (12) months, or is reasonably expected
to require in the future, payments from the Companies or any of their
Subsidiaries to any person or organization for referrals to the Companies or any
of their Subsidiaries;
(xviii)    contains covenants of the Companies or any of their Subsidiaries to
indemnify or hold harmless another Person, unless such indemnification or hold
harmless obligation to such Person, or group of Persons, as the case may be, is
in the ordinary course of business consistent with past practice or reasonably
expected to be less than $500,000 (excluding attorneys’ fees);

52

--------------------------------------------------------------------------------

Exhibit 10.239



(xix)    relates to an acquisition and provides that the Companies or any of
their Subsidiaries have any “earn-out” or other milestone or contingent payment
obligations; or
(xx)    is with an individual consultant (or similar arrangements) that involves
annual payments in excess of $250,000, or in the case of a Contract with a U.S.
health care professionals $100,000, and is not cancelable without penalty or
further payment and without more than 60 days’ notice.
Each Contract of the type described in this Section 3.19(a) is referred to
herein as a “Material Contract.”
(b)    Each Material Contract is in full force and effect and is valid and
binding on one of the Companies or their Subsidiaries and, to the Knowledge of
Sellers, each other party thereto. The Companies and their Subsidiaries have
and, to the Knowledge of Sellers each other party thereto has, performed and
complied in all material respects with all obligations required to be performed
or complied with by them under each Material Contract. There is no default under
any Material Contract by the Companies or any of their Subsidiaries, nor, to the
Knowledge of Sellers, by any other party, and no event has occurred that with
the lapse of time or the giving of notice or both would constitute a default
thereunder by the Companies or any of their Subsidiaries or, to the Knowledge of
Sellers, by any other party thereto, except for those defaults which would not
have a Material Adverse Effect.
SECTION 3.20    Regulatory Compliance.
(a)    The Business is and has been since the Prior Acquisition Date, in
compliance in all material respects with all health care laws applicable to the
Business, including, but not limited to, the federal Anti-Kickback Statute (42
U.S.C. § 1320a-7b(b)), the Civil Monetary Penalties Law (42 U.S.C. § 1320a-7a),
the civil False Claims Act (31 U.S.C. §§ 3729 et seq.), the administrative False
Claims Law (42 U.S.C. § 1320a-7b(a)), the Stark law (42 U.S.C. § 1395nn), the
Health Insurance Portability and Accountability Act of 1996 (42 U.S.C. §§ 1320d
et seq.) as amended by the Health Information Technology for Economic and
Clinical Health Act (42 U.S.C. §§ 17921 et seq.), the exclusion laws (42 U.S.C.
§ 1320a-7), the Federal Food Drug and Cosmetic Act (21 U.S.C. §§ 301 et seq.)
(the “FDCA”), the Medicare and Medicaid statutes (Title XVIII and Title XIX of
the Social Security Act), any comparable foreign, federal or state laws, and the
regulations promulgated pursuant to such laws (collectively, “Health Care
Laws”).
(b)    Except as set forth in Section 3.20(b) of the Disclosure Schedules, as of
the date hereof, the Companies have not received any written notification of any
pending or, to the Knowledge of Sellers, threatened, claim, suit, proceeding,
hearing, enforcement, audit,

53

--------------------------------------------------------------------------------

Exhibit 10.239



investigation or arbitration from any Governmental Authority, including the
United States Food and Drug Administration (“FDA”), the Centers for Medicare &
Medicaid Services, and the U.S. Department of Health and Human Services Office
of Inspector General, alleging potential or actual material non-compliance by
the Business under any Health Care Laws.
(c)    Except as set forth in Section 3.20(c) of the Disclosure Schedules, the
Companies and their Subsidiaries hold such Permits of the FDA required for the
conduct of the Business as currently conducted (collectively, the “FDA Permits”)
and all such FDA Permits are in full force and effect. As of the date hereof,
and since the Prior Acquisition Date, neither the Companies nor any of their
Subsidiaries have received any material written information from the FDA or any
other Healthcare Regulatory Authority with jurisdiction over the marketing,
sale, use, handling and control, safety, efficacy, reliability, or manufacturing
of Devices which would reasonably be expected to lead to the denial of any
application for marketing approval or clearance currently pending before the FDA
or such other Healthcare Regulatory Authority, other than routine regulatory
comments.
(d)    Since the Prior Acquisition Date, all material reports, documents, claims
and notices required to be filed, maintained, or furnished to the FDA by the
Business has been so filed, maintained or furnished and, to the Knowledge of
Sellers, were complete and correct in all material respects on the date filed
(or were corrected in or supplemented by a subsequent filing).
(e)    Except as set forth in Section 3.20(e) of the Disclosure Schedules, and
since the Prior Acquisition Date, the Companies and their Subsidiaries have not
voluntarily or, as of the date hereof, involuntarily initiated, conducted or
issued, or caused to be initiated, conducted or issued, any recalls, field
notifications, field corrections, market withdrawals or replacements, warnings,
“dear doctor” letters, investigator notices or safety alerts relating to an
alleged lack of safety, efficacy, or regulatory compliance of any product
manufactured, distributed or marketed by or on behalf of the Business (each, a
“Safety Notice”). To the Knowledge of Sellers, as of the date hereof, there are
no facts which are reasonably likely to cause a Safety Notice. Neither the
Companies nor their Subsidiaries have received any written notice that the FDA
or any other Healthcare Regulatory Authority has (i) commenced, or threatened to
initiate, any action to withdraw its investigational device exemption, premarket
clearance or premarket approval or request the recall of any product or product
candidate of the Business, (ii) commenced, or threatened to initiate, any action
to enjoin manufacture or distribution of any product or product candidate of the
Business or (iii) commenced, or threatened to initiate, any action to enjoin the
manufacture or distribution of any product or product candidate produced at any
facility where any product or product candidate of the Business is manufactured,
tested, processed, packaged or held for sale.

54

--------------------------------------------------------------------------------

Exhibit 10.239



(f)    Since the Prior Acquisition Date, the clinical and pre-clinical studies
conducted by or on behalf of or sponsored by the Business, or in which the
Business or its products or product candidates have participated have been, and,
if still pending, are being conducted in all material respects in accordance
with all applicable Health Care Laws, including, but not limited to, the FDCA
and its applicable implementing regulations at 21 C.F.R. Parts 50, 54, 56, 58,
812, 814 and 820. Since the Prior Acquisition Date, the Companies and their
Subsidiaries have not received any written notices, correspondence or other
communication from the FDA or any other Healthcare Regulatory Authority
requiring the termination or suspension of any clinical trials conducted by, or
on behalf of, the Business, or in which the Business has participated.
(g)    Since the Prior Acquisition Date, except as described in Section 3.20(g)
of the Disclosure Schedules, neither the Companies nor any of their Subsidiaries
have received any FDA Form 483, notice of adverse finding, warning letters,
untitled letters or other notices alleging a lack of safety from the FDA or any
other Healthcare Regulatory Authority and there is no action or proceeding
pending or, to the Knowledge of Sellers, threatened by any Healthcare Regulatory
Authority, contesting the investigational device exemption, premarket clearance
or approval of, the uses of, or the labeling or promotion of, or otherwise
alleging any violation of a Health Care Law, except as relates solely to the
Excluded Assets and Excluded Liabilities or as would not, individually or in the
aggregate, adversely affect the ability of the Companies and any of their
Subsidiaries to conduct the Business in any material respect.
(h)    None of the Companies or their Subsidiaries is the subject of any pending
or, to the Knowledge of Sellers, threatened investigation regarding the Business
or the Business’ products, by the FDA pursuant to its “Fraud, Untrue Statements
of Material Facts, Bribery, and Illegal Gratuities” Final Policy set forth in 56
Fed. Reg. 46191 (September 10, 1991) and any amendments thereto (collectively,
“FDA Fraud Policy”). Since the Prior Acquisition Date, neither the Companies or
their Subsidiaries nor, to the Knowledge of Sellers, any officer, employee,
agent or distributor of the Companies or any of their Subsidiaries relating to
the Business, have made an untrue statement of a material fact to the FDA or any
other Governmental Authority, failed to disclose a material fact required to be
disclosed to the FDA or any other Healthcare Regulatory Authority, or committed
an act, made a statement, or failed to make a statement that, at the time such
disclosure was made, would reasonably be expected to provide a basis for the FDA
or any other Governmental Authority to invoke the FDA Fraud Policy. Since the
Prior Acquisition Date, neither the Companies or their Subsidiaries, nor, to the
Knowledge of Sellers, any officer, employee, agent or distributor of the
Companies or any of their Subsidiaries relating to the Business, have been
convicted of any crime or engaged in any conduct for which debarment is mandated
by 21 U.S.C. § 335a(a) or any similar Law or authorized by 21 U.S.C. § 335a(b)
or any similar Law. Since the Prior Acquisition Date, neither the Companies or
their Subsidiaries, nor, to the Knowledge of Sellers, any officer, employee,

55

--------------------------------------------------------------------------------

Exhibit 10.239



agent or distributor of the Companies or any of their Subsidiaries, in each
case, relating to the Business, have been convicted of any crime or engaged in
any conduct for which such Person could be excluded from participating in the
federal health care programs under Section 1128 of the Social Security Act of
1935, as amended, or any similar Law. As of the date hereof, no claims, actions,
proceedings or investigations relating to the Business that would reasonably be
expected to result in a debarment or exclusion are pending or, to the Knowledge
of Sellers, threatened, against the Companies or any of their Subsidiaries or,
to the Knowledge of Sellers, any of their managers, officers, employees or
agents.
(i)    As of the date hereof, none of the Companies or any of their Subsidiaries
are a party to any corporate integrity agreements, monitoring agreements,
consent decrees, settlement orders, or similar agreements with respect to the
Business with or imposed by any Governmental Authority.
SECTION 3.21    Product Liability. As of the date hereof, except as set forth in
Section 3.21 of the Disclosure Schedules, none of the Sellers, the Companies nor
their Subsidiaries has received written notice of a material claim for or based
upon breach of product warranty or product specifications or any other
allegation of material Liability resulting from the sale of any Device or the
provision of any services related thereto. The Devices sold on or prior to the
Closing Date (including the features and functionality offered thereby) and
services rendered by the Sellers, the Companies or their Subsidiaries related
thereto comply in all material respects with all contractual requirements,
covenants or express or implied warranties applicable thereto.
SECTION 3.22    Insurance. Section 3.22 of the Disclosure Schedules sets forth a
true, correct and complete list of all currently effective material insurance
policies relating to the Business, and issued in favor of the Companies or any
of their Subsidiaries or pursuant to which the Companies or any of their
Subsidiaries is a named insured or otherwise a beneficiary. With respect to each
such insurance policy, (i) the policy is in full force and effect and all
premiums due thereon have been paid, (ii) except as would not have a Material
Adverse Effect, neither the Companies nor any of their Subsidiaries are in
breach or default, and neither the Companies nor any of their Subsidiaries have
taken any action or failed to take any action which, with notice or the lapse of
time or both, would constitute such a breach or default, or permit termination
or modification of, any such policy, and (iii) to the Knowledge of Sellers, no
insurer on any such policy has been declared insolvent or placed in
receivership, conservatorship or liquidation, and no notice of cancellation or
termination has been received with respect to any such policy.
SECTION 3.23    Questionable Payments. Since the Prior Acquisition Date, neither
the Companies nor any of their Subsidiaries (nor, to the Knowledge of Sellers,
any of

56

--------------------------------------------------------------------------------

Exhibit 10.239



their Representatives) have, in connection with the operation of the Business,
(a) used or promised any funds for unlawful contributions, payments, gifts or
entertainment, or made any unlawful expenditures relating to political activity
to government officials, candidates or members of political parties or
organizations, or established or maintained any unlawful or unrecorded funds in
violation of the Foreign Corrupt Practices Act of 1977, as amended, or any other
similar applicable Law, or (b) paid, promised, accepted or received any unlawful
contributions, payments, expenditures or gifts.
SECTION 3.24    Related Party Transactions. Except as disclosed on Section 3.24
of the Disclosure Schedules, no current manager, director, officer, or Affiliate
of the Companies or their Subsidiaries (a) has outstanding any Indebtedness to
the Companies or any of their Subsidiaries, or (b) is otherwise a party to, or
directly or indirectly benefits from, any Contract with the Companies or any of
their Subsidiaries which is neither an employment Contract nor a Company Plan.
SECTION 3.25    Commercial Relationships.
(a)    Section 3.25(a) of the Disclosure Schedules sets forth the ten (10)
largest customers of the Business as of the date hereof, as measured by the
dollar amount of payments made by such customers for the fiscal year ended
December 31, 2014. Neither the Companies nor any of their Subsidiaries have
received written notification that any such customer intends to terminate or
adversely change its relationship with the Companies or any of their
Subsidiaries in any material respect.
(b)    Section 3.25(b) of the Disclosure Schedules sets forth the five (5)
largest suppliers of parts, inventory, components or other materials used in the
products of the Business as of the date hereof, as measured by the dollar amount
of payments made to such suppliers for the fiscal year ended December 31, 2014.
Neither the Companies nor any of their Subsidiaries have received written
notification that any such supplier intends to terminate or adversely change its
relationship with the Companies or any of their Subsidiaries in any material
respect.
SECTION 3.26    U.S. Export and Import Controls.
(a)    The Companies and their Subsidiaries are, and since the Prior Acquisition
Date have been, in material compliance with applicable United States export
control and import laws, and with United States Laws governing embargoes,
sanctions and boycotts, including the Arms Export Controls Act (22 U.S.C. §
2778), the International Emergency Economic Powers Act (50 U.S.C. § 1701 et
seq.), the Export Administration Act of 1979 (50 U.S.C. app. 2401-2420), the
International Traffic in Arms Regulations (22 C.F.R. § 120 et seq.), the Export
Administration Regulations (15 C.F.R. § 730 et seq.), the Foreign Trade
Regulations (15 C.F.R. Part 30) and all rules, regulations and executive orders
relating to any of the foregoing, and the

57

--------------------------------------------------------------------------------

Exhibit 10.239



laws administered by the Office of Foreign Assets Controls of the United States
Department of the Treasury, and the laws administered by United States Customs
and Border Protection (collectively, the “U.S. Export Control and Import Laws”).
(b)    As of the date hereof, and since the Prior Acquisition Date, neither the
Companies nor any of their Subsidiaries have received any written communication
from any Governmental Authority that alleges that the Business or any agent or
employee thereof has had a material violation of, is not in material compliance
with, or has any material liability under, any U.S. Export Control and Import
Laws.
(c)    Since the Prior Acquisition Date, neither the Companies nor any of their
Subsidiaries have made or intend to make any disclosure (voluntary or otherwise)
to any Governmental Authority with respect to any potential violation or
liability of the Business arising under or relating to any U.S. Export Control
and Import Laws.
(d)    As of the date hereof, and since the Prior Acquisition Date, there have
been no administrative enforcement actions, or, to the Knowledge of Sellers,
investigations, pending or closed by any Governmental Authority with respect to
any potential material violation or liability of the Business arising under or
relating to any U.S. Export Control and Import Laws.
SECTION 3.27    Seller Parent Guaranty. Concurrently with the execution of this
Agreement, Sellers have delivered to Purchaser the limited guaranty (the “Seller
Parent Guaranty”) of Endo Limited (“Seller Parent”), dated as of the date
hereof. The Seller Parent Guaranty is in full force and effect and is a valid
and binding obligation of Seller Parent, enforceable against Seller Parent in
accordance with its terms, subject to bankruptcy, insolvency, fraudulent
transfer, reorganization, moratorium and similar Laws of general applicability
relating to or affecting creditors’ rights and to general equity principles. No
event has occurred which, with or without notice, lapse of time or both, would
constitute a default on the part of Seller Parent under the Seller Parent
Guaranty.
SECTION 3.28    Brokers. No broker, finder, investment banker or financial
advisor (other than Bank of America Merrill Lynch, whose fees and expenses shall
be paid by the Sellers) is or shall be entitled to receive any brokerage,
finder’s, financial advisor’s, transaction or other fee or commission in
connection with this Agreement or the transactions contemplated hereby based
upon agreements made by or on behalf of the Sellers, Companies, any of their
Subsidiaries or any of their respective officers, managers, directors or
employees.
ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF PURCHASER

58

--------------------------------------------------------------------------------

Exhibit 10.239



Purchaser represents and warrants to Sellers that the statements contained in
this Article IV are true and correct as of the date hereof and as of the Closing
Date.
SECTION 4.01    Organization and Authority of Purchaser. Except as would not,
individually or in the aggregate, reasonably be expected to prevent, materially
impede or materially delay the consummation of the transactions contemplated
hereby or otherwise affect Purchaser’s ability to satisfy its obligations
hereunder, Purchaser is a duly organized and validly existing corporation in
good standing under the Laws of the State of Delaware.
SECTION 4.02    Corporate Approvals.
(a)    Purchaser has all requisite corporate power and authority and has taken
all corporate action necessary in order to execute, deliver and perform its
obligations under this Agreement and to consummate the transactions contemplated
hereby.
(b)    The board of directors of Purchaser has determined that the Agreement is
in the best interests of Purchaser, declared advisable this Agreement and
approved the execution, delivery and performance of this Agreement and the other
transactions contemplated hereby.
SECTION 4.03    Authority for this Agreement. The execution and delivery of this
Agreement by Purchaser and the consummation of the transactions contemplated
hereby have been duly and validly authorized by all necessary corporate
proceedings on the part of Purchaser. This Agreement has been duly and validly
executed and delivered by Purchaser and, assuming that this Agreement is a valid
and binding obligation of the Sellers, constitutes a legal, valid and binding
agreement of Purchaser, enforceable against Purchaser in accordance with its
terms, except as such enforceability may be limited by bankruptcy laws, other
similar laws affecting creditors’ rights and general principles of equity
affecting the availability of specific performance and other equitable remedies.
SECTION 4.04    Consents and Approvals; No Violation. Neither the execution and
delivery of this Agreement by Purchaser nor the consummation of the transactions
contemplated hereby will (a) violate or conflict with or result in any breach of
any provision of the certificate of incorporation or bylaws of Purchaser, (b)
require any consent, approval, authorization or permit of, or filing with or
notification to, any Governmental Authority, except (i) as may be required under
the HSR Act and any Foreign Antitrust Laws, or (ii) the applicable requirements
of the Exchange Act and the rules and regulations promulgated thereunder, (c)
violate, conflict with or result in a breach of any provision of, or require any
consent, waiver or approval or result in a default (or give rise to any right of
termination, cancellation, modification or acceleration or any event that, with
the giving of notice, the passage of time or otherwise, would constitute a
default or give rise to any such right) under any of the terms, conditions or
provisions of any Contract to which Purchaser or any of its Subsidiaries is a
party or by which

59

--------------------------------------------------------------------------------

Exhibit 10.239



Purchaser or any of its Subsidiaries or any of their respective assets may be
bound, or (d) violate any order, writ, injunction, decree, statute, rule or
regulation applicable to Purchaser or any of its Subsidiaries or by which any of
their respective assets are bound, except that in each of clauses (b), (c) or
(d) where any failure to obtain such consents, approvals, authorizations or
permits, any failure to make such filings or any such violations, conflicts,
breaches or defaults would not, individually or in the aggregate, reasonably be
expected to prevent, materially impede or materially delay the consummation of
the transactions contemplated hereby or otherwise affect Purchaser’s ability to
satisfy its obligations hereunder.
SECTION 4.05    Litigation. There is no Action or Proceeding pending or, to the
Knowledge of Purchaser, threatened against or relating to Purchaser or any of
its Subsidiaries, except as would not, individually or in the aggregate,
reasonably be expected to prevent, materially impede or materially delay the
consummation of the transactions contemplated hereby or otherwise affect
Purchaser’s ability to satisfy its obligations hereunder. Neither Purchaser nor
any of its Subsidiaries is subject to any outstanding order, writ, injunction or
decree, except as would not, individually or in the aggregate, reasonably be
expected to prevent, materially impede or materially delay the consummation of
the transactions contemplated hereby or otherwise affect Purchaser’s ability to
satisfy its obligations hereunder.
SECTION 4.06    Investment Purpose. Purchaser is acquiring the Interests solely
for its own account for investment purposes and not with a view to, or for offer
or sale in connection with, any distribution thereof. Purchaser acknowledges
that the Interests are not registered under the Securities Act, or any state
securities laws, and that the Interests may not be transferred or sold except
pursuant to the registration provisions of the Securities Act or pursuant to an
applicable exemption therefrom and subject to state securities laws and
regulations, as applicable. Purchaser is able to bear the economic risk of
holding the Interests for an indefinite period (including total loss of its
investment), and has sufficient knowledge and experience in financial and
business matters so as to be capable of evaluating the merits and risk of its
investment.
SECTION 4.07    Available Funds. Purchaser has, and at Closing shall have,
sufficient cash, available lines of credit or other sources of immediately
available funds to enable it to pay the Preliminary Purchase Price as required
by this Agreement, the Preferred Stock Purchase Price as required by the
Preferred Stock Purchase Agreement and any fees and expenses of Purchaser and
its applicable Affiliates relating to the transactions contemplated by this
Agreement.
SECTION 4.08    Brokers. Purchaser will be responsible for any brokerage,
finder’s, financial advisor’s or other fee or commission payable to any broker,
finder or

60

--------------------------------------------------------------------------------

Exhibit 10.239



investment banker in connection with the transactions contemplated by this
Agreement based upon arrangements made by or on behalf of Purchaser.
ARTICLE V
COVENANTS
SECTION 5.01    Conduct of Business Prior to the Closing.
(a)    Each of the Sellers agrees that, during the period from the date hereof
until the Closing or such earlier time as this Agreement may be terminated in
accordance with its terms, except as (I) otherwise expressly permitted or
required by this Agreement or the other Ancillary Agreements, (II) contemplated
by the Company Restructuring, (III) required by applicable Law, (IV) set forth
in Section 5.01(a) of the Disclosure Schedules, or (V) consented to by Purchaser
in writing (which consent shall not be unreasonably conditioned, withheld or
delayed), it shall cause the Companies and their Subsidiaries to conduct the
Business in the ordinary course consistent with past practice, and Sellers will
cause the Companies and their Subsidiaries to use their commercially reasonable
efforts to preserve intact their business organization, to keep available the
services of their current officers and Business Employees and to preserve the
present relationships with those Persons having significant business
relationships with the Companies or any of their Subsidiaries. Without limiting
the generality of the foregoing and except as (A) otherwise expressly permitted
or required by this Agreement or the other Ancillary Agreements, (B)
contemplated by the Company Restructuring, (C) required by applicable Law, (D)
set forth in Section 5.01(a) of the Disclosure Schedules or (E) consented to by
Purchaser in writing (which consent shall not be unreasonably conditioned,
withheld or delayed), during the period specified in the preceding sentence,
each of the Sellers shall not, and shall not permit the Companies or any of
their Subsidiaries to, to the extent it relates to the Business:
(i)    issue, sell, grant options or rights to purchase, pledge, or authorize or
propose the issuance, sale, grant of options or rights to purchase or pledge,
any Interests or Subsidiary Securities;
(ii)    repurchase, acquire or redeem, directly or indirectly, or amend the
rights of any Interests;
(iii)    subdivide, split, combine, exchange, recapitalize, reclassify or enter
into any similar transaction with respect to any of its equity interests or
declare, set aside, make or pay any dividend or distribution (whether in cash,
stock or property) on any Interests (other than cash dividends paid to the
Companies or one of their wholly owned Subsidiaries by a wholly owned

61

--------------------------------------------------------------------------------

Exhibit 10.239



Subsidiary of the Companies with regard to its capital stock or other equity
interests), except that Sellers shall be entitled to receive from the Companies
or any of their Subsidiaries, by way of dividends, distributions, return of
capital or otherwise all Cash and Cash Equivalents owned or held by or for the
benefit of the Companies or any of their Subsidiaries;
(iv)    make (x) any acquisition or cause any acquisition to be made, by means
of a merger, consolidation, recapitalization, joint venture or otherwise, of any
material assets or any business or equity interest of any Person or (y) any
sale, lease, encumbrance or other disposition of assets or securities of the
Companies or any of their Subsidiaries, in each case involving the payment of
consideration (including consideration in the form of assumption of liabilities)
of $1,000,000 or more or the disposition of assets or securities with a fair
market value in excess of $1,000,000, except for purchases or sales of raw
materials or inventory made in the ordinary course of business and consistent
with past practice;
(v)    adopt a plan of complete or partial liquidation, dissolution,
recapitalization or restructuring;
(vi)    enter into any Material Contract or amend any Material Contract in any
material respect or terminate any Material Contract or grant any release or
relinquishment of any material rights under any Material Contract;
(vii)    enter into, modify, supplement or amend any material lease or sublease
of any real property;
(viii)    (x) incur, assume, suffer to exist or otherwise become liable or
responsible for any Indebtedness, except for short-term Indebtedness incurred in
the ordinary course of business consistent with past practice to fund working
capital requirements in an amount not to exceed $3,000,000 at any time, (y)
repay, redeem or repurchase any long-term or short-term Indebtedness or (z)
cancel any Indebtedness or settle any material claim owed to the Companies or
any of their Subsidiaries;
(ix)    assume, guarantee, endorse or otherwise become liable or responsible
(whether directly, contingently or otherwise) for the obligations of any other
Person except (i) wholly owned Subsidiaries of the Companies or (ii) obligations
with respect to Indebtedness of such other Person that do not constitute
Indebtedness of the Company or its Subsidiaries;

62

--------------------------------------------------------------------------------

Exhibit 10.239



(x)    make any loans, advances or capital contributions to, or investments in,
any other Person (other than wholly owned Subsidiaries of the Companies);
(xi)    change in any respect any financial accounting period or any financial
accounting methods, principles or significant practices used by it, except as
required by GAAP or applicable law;
(xii)    make, change or revoke any Tax election, amend any material Tax Return,
settle or compromise any material Tax liability, agree to an extension of the
statute of limitations with respect to the assessment or collection of material
Taxes, make any change in Tax accounting methods or periods, or enter into any
closing agreement with respect to any material Tax;
(xiii)    adopt any amendments to its Certificate of Incorporation or Bylaws (or
other similar governing documents);
(xiv)    other than as required by applicable Law or the terms of any Benefit
Plan, (x) enter into any agreement with any Business Employee at the vice
president level or above providing for the grant of any severance or termination
pay which will or may become due and payable on or after the Closing Date, (y)
grant, award or increase any salary, bonus, equity or equity-based award or
benefits payable under any Benefit Plan other than merit-based salary or wage
increases made in the ordinary course of business in connection with an annual
review of salaries and wages and other than the payment or settlement of salary,
bonus, equity or equity-based awards, or benefits in the ordinary course of
business; (z) accelerate the payment or benefits payable to any director,
officer or employee, other than with respect to non-officer employees in the
ordinary course of business consistent with past practice;
(xv)    adopt, enter into, amend or terminate any collective bargaining, works
council or similar labor agreement with a works council, union or other employee
group other than renewals of any existing agreement in the ordinary course of
business consistent with past practice;
(xvi)    adopt, enter into, amend or terminate any Company Plan (other than as
required by applicable Law or to reflect changes in plan administration);

63

--------------------------------------------------------------------------------

Exhibit 10.239



(xvii)    incur any capital expenditure or any obligations, liabilities or
indebtedness in respect thereof, except for capital expenditures not to exceed
$7,000,000;
(xviii)    hire any person to be employed by the Companies or any of their
Subsidiaries for performance of services to the Business or terminate the
employment of any Business Employee, other than the hiring or firing of a
Business Employee below the vice-president level in the ordinary course of
business consistent with past practice;
(xix)    form or commence the operations of any business or any corporation,
partnership, joint venture, business association or other business organization
or division thereof or enter into any new line of business;
(xx)    pay, loan or advance (other than the payment of compensation, managers’
or directors’ fees or reimbursement of expenses in the ordinary course of
business consistent with past practice, including pursuant to existing
indemnification agreements with officers, managers and directors) any amount to,
or sell, transfer or lease any properties or assets (real, personal or mixed,
tangible or intangible) to, or enter into any agreement outside of the ordinary
course with, any of its officers, managers or directors or any Affiliate of any
of its officers, managers or directors;
(xxi)    pay, discharge, settle or satisfy any suit, action, claim, proceeding,
investigation or other liability (whether contingent, absolute, accrued,
unaccrued, asserted, unasserted or otherwise) other than (x) liabilities
reflected or reserved against in, or contemplated by, the Financial Information
(or the notes thereto), (y) liabilities incurred in the ordinary course of
business, consistent with past practice or (z) the settlement of any suit,
action, claim, proceeding or investigation solely for monetary damages (without
any admission of liability or other adverse consequences or restrictions on the
Companies, Sellers or Purchaser) not in excess of $500,000 individually or
$1,000,000 in the aggregate;
(xxii)    (w) fail to take any action necessary to protect or maintain the
Intellectual Property owned, used or held for use by the Companies or any of
their respective Subsidiaries that is material to the conduct of the business of
the Companies or any of their respective Subsidiaries as currently conducted and
planned by the Companies or any of their respective Subsidiaries to be
conducted, including the prosecution of pending applications for Patents and
Trademarks, the filing of documents or other information or the payment of any
maintenance or

64

--------------------------------------------------------------------------------

Exhibit 10.239



other fees related thereto, (x) sell, convey, transfer or encumber (other than a
Permitted Encumbrance) any Business Intellectual Property, (y) grant to any
third party any license, or enter into any indemnification or covenant not to
sue agreement, with respect to any material Business Intellectual Property,
except non-exclusive licenses granted pursuant to a sale of products to
customers in the ordinary course of business consistent with past practice, or
(z) disclose or allow to be disclosed any material confidential information or
material confidential Business Intellectual Property to any Person, other than
in the ordinary course of business consistent with past practice and subject to
a confidentiality or non-disclosure covenant protecting against further
disclosure thereof;
(xxiii)    sell, convey, transfer, encumber, cancel, surrender or terminate any
real property or interest under any lease or sublease to which any of the
Companies or any of their Subsidiaries is a party or fail to perform any
material obligation or to exercise any material option in a timely manner under
any such lease or sublease; or
(xxiv)    offer, agree or commit, in writing or otherwise, to take any of the
foregoing actions.
(b)    Prior to the Closing, Sellers shall, at Sellers’ expense, use
commercially reasonable efforts to effect any necessary corrective change of
ownership and recordals with all patent, trademark, and copyright offices and
domain name registrars and other similar authorities where to the Knowledge of
Sellers, Intellectual Property owned by the Companies or any of their
Subsidiaries is recorded in the name of one or more legal predecessors of the
Companies or any of their Subsidiaries or any Person other than the Companies or
any of their Subsidiaries, provided that Purchaser notifies Sellers of such
Intellectual Property.
SECTION 5.02    Access to Information.
(a)    From the date hereof to the Closing, subject to the Confidentiality
Agreement and any applicable Law, Sellers shall (i) permit Purchaser and its
Representatives to have reasonable access, during regular business hours and
upon reasonable advance notice, to the properties, premises, facilities and
books and records of the Sellers, the Companies and their Subsidiaries and to
those officers, directors, employees, agents, accountants and counsel of the
Sellers, the Companies and their Subsidiaries who have any knowledge relating to
the Companies, any of their Subsidiaries or the Business and (ii) furnish to
Purchaser and its Representatives such additional financial and operating data
and other information regarding the Companies, their Subsidiaries and the
Business (or copies thereof) as Purchaser may from time to time reasonably
request, in any case, to the extent related to the transactions contemplated by

65

--------------------------------------------------------------------------------

Exhibit 10.239



this Agreement and the Ancillary Agreements and solely in furtherance of the
transactions contemplated hereby and thereby, but only to the extent that such
access or furnishing of information does not unreasonably interfere with the
businesses of Sellers or the Companies and, such information does not relate to
the Excluded Assets or Excluded Liabilities; provided that the foregoing shall
be conducted at Purchaser’s expense and shall not require (1) Sellers or any of
their Affiliates to (w) permit any inspection, or to disclose any information,
that would result in the disclosure of any competitively sensitive information
of Sellers or of any of their Affiliates, (x) violate any obligations of Sellers
or their Affiliates to any third party with respect to confidentiality, (y)
violate any privacy or other Laws applicable to Sellers or any of their
Affiliates or (z) disclose consolidated Tax Returns (other than excerpts
thereof) or any Tax Returns or Tax-related work papers not solely or primarily
related to the Companies, (2) any disclosure by Sellers or any of their
Affiliates that Sellers believe in good faith would reasonably be expected, as a
result of such disclosure, to have the effect of causing the waiver of any
privilege (including the attorney-client and work product privileges) (provided
that the Sellers shall use commercially reasonable efforts to put in place an
arrangement to permit disclosure of such books or records without risk of loss
of such privilege), (3) Sellers or any of their Affiliates to disclose any
information related to the Sale Process or Sellers’ or their respective
representatives’ and advisors’ evaluation thereof including projections,
financial or other information related thereto other than projections, financial
or other information prepared in the ordinary course of the Business without
being primarily prepared for the Sale Process or the sale of the Women’s Health
Business or (4) the auditors and accountants of any of Sellers or their
Affiliates (including the Companies and their businesses) to make any work
papers available to any Person unless and until such Person has provided
customary confidentiality, hold harmless or other agreements reasonably and
customarily requested by such auditors or accountants.
(b)    All information provided or obtained in connection with the transactions
contemplated by this Agreement (including pursuant to subsection (a) above)
shall be held in accordance with the Confidentiality Agreement. The terms of the
Confidentiality Agreement shall continue in full force and effect until the
Closing, at which time such Confidentiality Agreement shall terminate; provided
that the Confidentiality Agreement shall terminate only in respect of the
confidentiality obligations relating to that portion of the Confidential
Information (as defined in the Confidentiality Agreement) relating to the
Business. If this Agreement is, for any reason, terminated prior to the Closing,
the Confidentiality Agreement shall continue in full force and effect in
accordance with its terms.
(c)    Following the Closing, subject to any applicable Law and contractual
confidentiality obligations, each of the Sellers shall, and shall cause its
Affiliates to, permit Purchaser and its Representatives and advisors (including
attorneys and accountants) to have reasonable access (including to examine and
make copies of, as applicable), during regular business hours and upon
reasonable advance notice, at Purchaser’s expense, to (x) the officers

66

--------------------------------------------------------------------------------

Exhibit 10.239



and employees of the Sellers and their Affiliates and (y) any books and records,
documents and other information in respect of the Business relating to periods
prior to the Closing (collectively, “Information”) which shall not otherwise
have been made available to Purchaser, the Companies or their Subsidiaries, in
each case for any reasonable purpose relating to the Business, including in
connection with (i) the preparation of Purchaser’s accounting records or with
any audits, (ii) any Action or Proceeding relating to or referring to the
Business or the Companies or their Subsidiaries in any manner, (iii) any
regulatory filing or matter or (iv) any other bona fide legal or business
purpose of Purchaser or its Affiliates; provided that Purchaser shall reimburse
Sellers promptly for all reasonable and necessary out-of-pocket costs and
expenses incurred by Sellers in connection with any such request; provided,
further, that Sellers may redact or withhold any portion of any Information that
does not relate to the Business or the Companies or their Subsidiaries prior to
providing access thereto to Purchaser or its Representatives or advisors.
(d)    Following the Closing, subject to any applicable Law and contractual
confidentiality obligations, Purchaser shall, and shall cause its Affiliates to,
permit Sellers and their Representatives and advisors (including attorneys and
accountants) to have reasonable access (including to examine and make copies of,
as applicable), during regular business hours and upon reasonable advance
notice, at Sellers’ expense, to any Transferred Books and Records for any
reasonable purpose relating to the businesses of Sellers or their Affiliates,
including in connection with (i) the preparation of Sellers’ or their
Affiliates’ accounting records or with any audits, (ii) any Action or Proceeding
made against either Seller relating to or referring to the Business or the
Companies or their Subsidiaries in any manner, (iii) any regulatory filing or
matter or (iv) any other bona fide legal or business purpose of Sellers or their
Affiliates; provided that Sellers shall reimburse Purchaser promptly for all
reasonable and necessary out-of-pocket costs and expenses incurred by Purchaser
in connection with any such request.
(e)    At the Closing, Sellers shall transmit, and shall cause their Affiliates
or the acquirer of the Women’s Health Business to transmit, to Purchaser (or the
Companies) all Transferred Books and Records to the extent in the possession of
Sellers and their Affiliates or the acquirer of the Women’s Health Business;
provided that to the extent it is not possible to transmit all Transferred Books
and Records at Closing, notwithstanding Sellers’ commercially reasonable efforts
to do so, Sellers shall transmit, and shall cause their Affiliates or the
acquirer of the Women’s Health Business to transmit, to Purchaser (or the
Companies) all Transferred Books and Records to the extent in the possession of
Sellers and their Affiliates or the acquirer of the Women’s Health Business that
are material to the operation of the Business and shall transmit the remaining
Transferred Books and Records as soon as practicable after Closing. During such
period after Closing, Sellers shall provide copies of any Transferred Books and
Records not yet transmitted to Purchaser (or the Companies) on an as-needed
basis upon reasonable written request of Purchaser.

67

--------------------------------------------------------------------------------

Exhibit 10.239



(f)    Notwithstanding the foregoing, Sellers and their Affiliates shall not be
required to disclose any Information and Purchaser and its Affiliates shall not
be required to disclose any Transferred Books and Records if (i) such party
believes in good faith that doing so presents a significant risk, based on
advice of outside counsel, of resulting in a loss of the ability to successfully
assert a claim of Privilege or (ii) Sellers or any of their Affiliates, on the
one hand, and Purchaser and its Affiliates, on the other hand, are adverse
parties in a litigation and such information is reasonably pertinent thereto;
provided that, in the case of clause (i) above, the parties hereto shall use
commercially reasonable efforts to put in place an arrangement to permit
disclosure of such information without risk of loss of such privilege; provided,
further, that Sellers and their Affiliates shall not be required to provide
Purchaser or its Representatives with any information related to the Sale
Process or Sellers’ or their Representatives’ evaluation thereof, including
projections, financial or other information related thereto other than
projections, financial or other information prepared in the ordinary course of
the Business without being primarily prepared for the Sale Process.
(g)    Each party shall preserve and keep all books and records that are
retained by Sellers or any of their Affiliates or are obtained by Purchaser
hereunder, as the case may be, which information relates to the Companies or
their Subsidiaries or the Business, for a reasonable period (not less than seven
(7) years) after the Closing Date, or for any longer period as may be (i)
required by Law or any Governmental Authority, (ii) required under an Ancillary
Agreement or (iii) reasonably necessary with respect to the prosecution or
defense of any audit or other legal or regulatory action that is then pending or
threatened and with respect to which the requesting party has notified the other
party as to the need to retain such books and records.
SECTION 5.03    Confidentiality. The Sellers agree to, and shall cause their
Representatives to: (a) treat and hold as confidential (and not disclose or
provide access to any Person to) all information relating to trade secrets,
processes, patent applications, product development, price, customer and
supplier lists, pricing and marketing plans, policies and strategies, details of
client and consultant contracts, operations methods, product development
techniques, business acquisition plans, new personnel acquisition plans and all
other confidential or proprietary information with respect to the Business, the
Companies and their Subsidiaries, including the Information, (b) in the event
that the Sellers or any such Representative becomes legally compelled to
disclose any such information, provide Purchaser with prompt written notice of
such requirement so that Purchaser, the Companies or any of their Subsidiaries
may seek a protective order or other remedy or waive compliance with this
Section 5.03, (c) in the event that such protective order or other remedy is not
obtained, or Purchaser waives compliance with this Section 5.03, furnish only
that portion of such confidential information which is legally required to be
provided and exercise its reasonable best efforts to obtain assurances that
confidential treatment will be accorded such information; provided that this
sentence shall not apply to any information that, at the time of disclosure, is
available publicly and was not

68

--------------------------------------------------------------------------------

Exhibit 10.239



disclosed in breach of this Agreement by the Sellers or its Representatives; and
provided further that, with respect to Intellectual Property, specific
information shall not be deemed to be within the foregoing exception merely
because it is embraced in general disclosures in the public domain. In addition,
with respect to Intellectual Property, any combination of features shall not be
deemed to be within the foregoing exception merely because the individual
features are in the public domain unless the combination itself and its
principle of operation are in the public domain.
SECTION 5.04    Provisions Respecting Representation of the Companies.
(a)    Each of the parties to this Agreement hereby agrees, on its own behalf
and on behalf of its directors, managers, members, partners, officers, employees
and Affiliates, that any of Skadden, Arps, Slate, Meagher & Flom LLP or Reed
Smith LLP (collectively, the “Law Firms”) may serve as counsel to Sellers or any
of their Affiliates, on the one hand, and the Companies, on the other hand, in
connection with the negotiation, preparation, execution, delivery and
performance of this Agreement, and the consummation of the transactions
contemplated hereby, and that, following consummation of the transactions
contemplated hereby, any of the Law Firms (or any successor) may serve as
counsel to Sellers or any of their Affiliates, in connection with any Action or
Proceeding arising out of or relating to this Agreement or the transactions
contemplated by this Agreement notwithstanding such representation or any
continued representation of the Companies, and each of the parties hereto (on
their own behalf and on behalf of their Affiliates) hereby consents thereto and
irrevocably waives any conflict of interest arising therefrom, and each of such
parties shall cause any Affiliate thereof to consent to irrevocably waive any
conflict of interest arising from such representation. The parties agree to use
commercially reasonable efforts to take the steps reasonably necessary to ensure
that any privilege attaching as a result of any Law Firm representing the
Companies in connection with the negotiation, preparation, execution, delivery
and performance of this Agreement or any matters relating to the Excluded Assets
or Excluded Liabilities shall survive the Closing and shall remain in effect,
provided that such privilege from and after the Closing shall be controlled by
Sellers. As to any privileged attorney client communications between any Law
Firm and the Companies prior to the Closing Date arising from the Law Firms’
representation of the Companies in connection with the negotiation, preparation,
execution, delivery and performance of this Agreement or any matters relating to
the Excluded Assets or Excluded Liabilities, as the case may be, Purchaser and
the Companies, together with any of their Affiliates, Subsidiaries, successors
or assigns, agree that no such party may use or rely on any such privileged
attorney client communications in any action against or involving any of the
parties after the Closing. In addition, all communications involving
attorney-client confidences between the Sellers, the Companies or their
Affiliates, on the one hand, and any Law Firm, on the other hand, in the course
of the negotiation, documentation and consummation of the transactions
contemplated hereby shall be deemed to be attorney-client confidences that
belong solely to the Sellers and

69

--------------------------------------------------------------------------------

Exhibit 10.239



their Affiliates (and not the Companies or their Subsidiaries). Accordingly, the
Companies and their Subsidiaries shall not have access to any such
communications or to the files of any Law Firm relating to such engagement from
and after the Closing. Without limiting the generality of the foregoing, from
and after the Closing, (i) the Sellers and their Affiliates (and not the
Companies and their Subsidiaries) shall be the sole holders of the
attorney-client privilege with respect to such engagement, and none of the
Companies or their Subsidiaries shall be a holder thereof, (ii) to the extent
that files of any Law Firm in respect of such engagement constitute property of
the client, only the Sellers and their Affiliates (and not the Companies and
their Subsidiaries) shall hold such property rights and (iii) such Law Firm
shall have no duty whatsoever to reveal or disclose any such attorney-client
communications or files to the Companies or any of their Subsidiaries by reason
of any attorney-client relationship between the Law Firm and the Companies or
any of their Subsidiaries or otherwise.
(b)    Notwithstanding Section 5.03(a), the parties hereto acknowledge and agree
that the attorney-client privilege, attorney work-product protection and
expectation of client confidence and all other privileges and expectations of
client confidence to the extent owned by any of the Companies or their
Subsidiaries and involving general business matters of any of the Companies or
their Subsidiaries or the Business (but not this Agreement, the Ancillary
Agreements or the transactions contemplated hereby or thereby) and arising prior
to the Closing shall, after the Closing, continue to be owned by the Companies
and their Subsidiaries and the applicable Companies and their Subsidiaries shall
have the right to control, assert or waive all such privileges and protections.
(c)    Each of the parties to this Agreement hereby agrees, on its own behalf
and on behalf of its directors, managers, members, partners, officers, employees
and Affiliates that Arnold & Porter LLP (“Arnold & Porter”) may serve (i) on the
one hand, as counsel to Sellers or any of their Affiliates, with respect to
certain litigation matters arising from the operation of the Women’s Health
Business and (ii) on the other hand, as counsel to Purchaser or any of its
Affiliates (including the Companies and their Subsidiaries), with respect to
antitrust matters in connection with this Agreement and the transactions
contemplated hereby, and each party hereto consents thereto and irrevocably
waives any conflict of interest therefrom, and each of such parties shall cause
any Affiliate thereof to consent to irrevocably waive any conflict of interest.
The parties agree to use commercially reasonable efforts to take the steps
reasonably necessary to ensure that (x) any privilege attaching as a result of
Arnold & Porter representing Purchaser in connection with the negotiation,
preparation, execution, delivery and performance of this Agreement shall survive
the Closing and shall remain in effect, provided that such privilege from and
after the Closing shall be controlled by Purchaser and (y) any privilege
attaching as a result of Arnold & Porter representing the Companies in
connection with any matters relating to the Excluded Assets or Excluded
Liabilities shall survive the Closing and shall remain in effect, provided that
such privilege from and after the Closing shall be controlled by Sellers.

70

--------------------------------------------------------------------------------

Exhibit 10.239



(d)    This Section 5.04 is intended to be for the benefit of, and shall be
enforceable by, each of the Law Firms and Arnold & Porter.
SECTION 5.05    Production of Witnesses; Records; Cooperation. At all times from
and after the Closing, Sellers shall use their reasonable best efforts to make
available to Purchaser, upon reasonable written request, their and their
Affiliates’ officers, directors, employees, consultants and agents as witnesses
to the extent that (i) such Persons may reasonably be required to testify in
connection with the prosecution or defense of any Action or Proceeding in which
Purchaser may from time to time be involved (except for claims, demands or
Actions or Proceedings between Sellers and Purchaser) in connection with the
Business and (ii) there is no conflict in the Action or Proceeding between
Sellers and Purchaser, as applicable. Sellers shall be entitled to receive from
the recipient of such services, upon the presentation of invoices therefor,
payments for such amounts, relating to disbursements and other out-of-pocket
expenses (which shall not include the costs of salaries and benefits of
employees who are witnesses or any pro rata portion of overhead or other costs
of employing such employees which would have been incurred by such employees’
employer regardless of the employees’ service as witnesses) as may be reasonably
incurred and properly paid under applicable Law. At all times from and after the
Closing, Purchaser shall use its reasonable best efforts to make available to
Sellers, upon reasonable written request, the Companies’ and their Subsidiaries’
officers, directors, employees, consultants and agents as witnesses to the
extent that (i) such Persons may reasonably be required to testify in connection
with the prosecution or defense of any Action or Proceeding in which Sellers may
from time to time be involved (except for claims, demands or Actions or
Proceedings between Sellers and Purchaser) and (ii) there is no conflict in the
Action or Proceeding between Sellers and Purchaser, as applicable. Purchaser
shall be entitled to receive from the recipient of such services, upon the
presentation of invoices therefor, payments for such amounts, relating to
disbursements and other out-of-pocket expenses (which shall not include the
costs of salaries and benefits of employees who are witnesses or any pro rata
portion of overhead or other costs of employing such employees which would have
been incurred by such employees’ employer regardless of the employees’ service
as witnesses) as may be reasonably incurred and properly paid under applicable
Law.
SECTION 5.06    Employees; Benefit Plans.
(a)    At the Closing, Purchaser shall, or shall cause the Companies to,
continue the employment, on an at-will basis, of each Employee in the United
States and as required by local law outside of the United States or will offer
employment to each Non-Company Business Employee on the terms set forth in
Section 5.06(b) and in accordance with applicable Law; provided that any
Employee who is then absent by reason of disability leave, sick leave or other
extended personal leave under a Benefit Plan that is not a Company Plan shall
remain covered by such Benefit Plan until such Employee’s return from leave. The
Sellers and their Affiliates will

71

--------------------------------------------------------------------------------

Exhibit 10.239



be liable for severance, termination, indemnity, redundancy or other similar
payment required by applicable Law to be made to any Non-Company Business
Employee as a result of or in connection with the transactions contemplated by
this Agreement, or such Non-Company Business Employee’s refusal of Purchaser’s
offer of employment, but only to the extent that Purchaser has complied with
Section 5.06(b) and Purchaser’s offers of employment comply with applicable Law.
(b)    During the period commencing at the Closing and ending on the date which
is twelve (12) months from the Closing (or if earlier, the date of the
employee’s termination of employment with the Companies), and in accordance with
applicable Law, Purchaser shall, or shall cause the Companies to, provide each
Employee who remains employed immediately after the Closing and each Non-Company
Business Employee who accepts and commences employment as of the Closing
(“Company Continuing Employee”) with (i) base salary or hourly wages, target
annual cash bonus opportunities, commissions, incentive or retention
compensation, retirement benefits and welfare benefits having an aggregate value
that is no less than the aggregate value of the base salary or hourly wages,
target annual cash bonus opportunities, commissions, equity-based compensation,
retirement benefits and welfare benefits provided by the Companies immediately
prior to the Closing (it being specifically understood and agreed that neither
the Purchaser nor the Companies shall have any obligation to provide the Company
Continuing Employees with compensation in the form of equity); (ii) severance
benefits that are no less favorable in the aggregate than those provided by the
Companies under the practice, plan or policy in effect for similar Business
Employees immediately prior to the Closing (provided that, for the avoidance of
doubt, Purchaser may pay and administer such benefits, including any
Consolidated Omnibus Budget Reconciliation Act (COBRA) premiums or subsidies, in
accordance with Purchaser’s severance practices, plans or policies as in effect
from time to time); and (iii) vacation and paid time off benefits that are no
less favorable than the vacation and paid time off benefits in effect for such
Company Continuing Employee immediately prior to the Closing. With respect to
base salary or hourly wages to be provided under clause (i) in this Section
5.06(b), for the period commencing at the Closing and ending on the date which
is twelve (12) months from the Closing (or if earlier, the date of the
employee’s termination of employment with the Companies), Purchaser shall not
reduce the base salary (except in the event of a change in full time status
resulting in a reduction in the Company Continuing Employee’s working hours) or
hourly wages from that provided by the Companies immediately prior to the
Closing.
(c)    With respect to any employee benefit plan maintained by Purchaser or its
Subsidiaries (collectively, “Purchaser Benefit Plans”) in which any Company
Continuing Employees will participate effective as of the Closing, Purchaser
shall, or shall cause the Companies to, recognize all service of the Company
Continuing Employees with the Companies or any of their Subsidiaries or the
employer of such Non-Company Business Employees who

72

--------------------------------------------------------------------------------

Exhibit 10.239



become Company Continuing Employees, as the case may be, as if such service were
with Purchaser, for vesting and eligibility purposes in any Purchaser Benefit
Plan (other than for benefit accrual purposes under any defined benefit pension
plan) in which such Company Continuing Employees may be eligible to participate
after the Closing Date; provided such service shall not be recognized to the
extent that such recognition would result in a duplication of benefits.
(d)    Purchaser shall, or shall cause the Companies to, (i) waive any
preexisting condition limitations otherwise applicable to Company Continuing
Employees and their eligible dependents under any plan of Purchaser or any
Subsidiary of Purchaser that provides health benefits in which Company
Continuing Employees may be eligible to participate following the Closing, other
than any limitations that were in effect with respect to such employees as of
the Closing under the analogous Benefit Plan and (ii) waive any waiting period
limitation or evidence of insurability requirement that would otherwise be
applicable to a Company Continuing Employee and his or her eligible dependents
on or after the Closing, in each case to the extent such Company Continuing
Employee or eligible dependent had satisfied any similar limitation or
requirement under an analogous Benefit Plan prior to the Closing. In addition,
Purchaser shall either, (x) if administratively practicable (in Purchaser’s
reasonable determination), honor any deductible, co-payment and out-of-pocket
maximums incurred by the Company Continuing Employees and their eligible
dependents under the health plans in which they participated immediately prior
to the Closing during the portion of the calendar year prior to the Closing in
satisfying any deductibles, co-payments or out-of-pocket maximums under health
plans of Purchaser, the Companies or any of their Subsidiaries in which they are
eligible to participate after the Closing in the same plan year in which such
deductibles, co-payments or out-of-pocket maximums were incurred or (y) within
60 days following the Closing Date, offer to each Company Continuing Employee
who elects to participate in a Purchaser Benefit Plan that provides health
benefits a cash amount not less than $500, as determined by Purchaser in its
reasonable discretion, towards satisfying any deductibles, co-payments or
out-of-pocket maximums under the Purchaser Benefit Plans.
(e)    Notwithstanding anything in this Agreement to the contrary, after the
Closing, Purchaser shall, or shall cause the Companies to, provide for terms and
conditions of employment for any Company Continuing Employee (i) in accordance
with applicable Law, and (ii) for any Company Continuing Employee whose
employment is subject to any collective bargaining agreement or similar
agreement with any labor organization or works council, terms and conditions of
employment in accordance with such agreement.
(f)    Sellers shall cause the Companies to comply with their respective
obligations to notify and consult with the relevant employees, employees’
representatives, labor unions, labor organizations, works councils, labor boards
and relevant Governmental Authorities

73

--------------------------------------------------------------------------------

Exhibit 10.239



in connection with the transactions contemplated by this Agreement in accordance
with Law and any applicable collective bargaining, works council or similar
agreements.  Purchaser shall, to the extent required by applicable Law, provide
Sellers with documents and information regarding its intentions relating to the
applicable Business Employees for the purpose of such notifications or
consultations, as applicable. Purchaser may (but shall not be required to,
unless required by applicable Law) attend any notification or consultation
meetings with employees, employees’ representatives, labor unions, labor
organizations, works councils, labor boards and relevant Governmental
Authorities. Sellers shall keep Purchaser reasonably informed with respect to
any actions taken by it or any of its Affiliates of the type contemplated by
this Section 5.06(f). Sellers shall not take any such actions that would give
employees the right to acquire or make an offer to acquire the Companies or any
of their Subsidiaries, or any assets of the Companies or any of their
Subsidiaries, without first notifying Purchaser, and Purchaser may (but shall
not be required to) cooperate with Sellers in communicating and negotiating with
the relevant employees with respect to any such rights.
(g)    This Section 5.06 shall be binding upon and inure solely to the benefit
of each of the parties to this Agreement, and nothing in this Section 5.06,
express or implied, shall confer upon any other Person any rights or remedies of
any nature whatsoever under or by reason of this Section 5.06. Nothing contained
herein, express or implied, shall be construed to establish, amend or modify any
benefit plan, program, agreement or arrangement, or preclude Purchaser from
amending, modifying or termination any benefit plan, program, agreement or
arrangement following the Closing. The parties hereto acknowledge and agree that
the terms set forth in this Section 5.06 shall not create any right in any
Employee or any other Person to any continued employment with the Companies,
Purchaser or any of their Affiliates or compensation or benefits of any nature
or kind whatsoever.
SECTION 5.07    Company Restructuring. Sellers shall, and shall cause their
Subsidiaries to, complete the Company Restructuring in accordance with the
provisions and principles set forth in Section 1.1(b) of the Disclosure
Schedules. Sellers shall keep Purchaser informed in respect of the actions and
timing of the Company Restructuring.
SECTION 5.08    Governmental Approvals and Other Third-Party Consents.
(a)    Each party hereto shall use its reasonable best efforts to obtain, or
cause to be obtained, as promptly as practicable, all consents, authorizations,
orders and approvals from all Governmental Authorities that may be or become
necessary for the consummation of the transactions contemplated by this
Agreement. Each party shall cooperate fully with the other party and its
Affiliates in promptly seeking to obtain all such consents, authorizations,
orders and approvals. The parties hereto shall not take any action with the
intent to delay, impair or impede the receipt of any required consents,
authorizations, orders and approvals. Each party hereto

74

--------------------------------------------------------------------------------

Exhibit 10.239



agrees to make promptly an appropriate filing pursuant to the HSR Act and
Foreign Antitrust Laws with respect to the transactions contemplated by this
Agreement (but in any event, in the case of the filing pursuant to the HSR Act,
within fifteen (15) Business Days after the date hereof, unless otherwise agreed
by counsel of each of Purchaser and Sellers) and to supply as promptly as
practicable to the appropriate Governmental Authority any additional information
and documentary material that may be requested pursuant to the HSR Act or
Foreign Antitrust Laws.
(b)    Purchaser acknowledges that its reasonable best efforts under this
Section 5.08 include an obligation that Purchaser commit to or effect (i) the
license, sale, divestiture or disposition of any portion or portions of assets,
products or properties of the laser prostate health business of the Companies,
Purchaser and their respective Affiliates generating annual revenue (calculated
based on the results of the fiscal year ended December 31, 2014) up to an
aggregate amount equal to $80,000,000, or (ii) any modification to one or more
of the Ancillary Agreements that would not, individually or in the aggregate, be
reasonably likely to adversely affect in a material respect the ability of the
Purchaser or any of its Affiliates to conduct the Business or any of their other
businesses consistent with past practice; provided that such license, sale,
divestiture or disposition or such modification is required or imposed by a
Governmental Authority to permit the consummation of the transactions
contemplated by this Agreement under any antitrust, competition or trade
regulation Law. Other than as described in the preceding sentence, nothing in
this Section 5.08 or otherwise in this Agreement shall require Purchaser or any
of its Affiliates to propose, negotiate, commit to or effect, the license, sale,
divestiture or disposition of any of its assets, properties or businesses or of
the assets, properties or businesses to be acquired by it pursuant to this
Agreement or otherwise take any action that limits the freedom of action with
respect to, or its ability to retain any such assets, properties or businesses.
In addition, Purchaser and its Affiliates shall use their respective reasonable
best efforts to defend through litigation on the merits any claim asserted in
court by any party in order to avoid entry of, or to have vacated or terminated,
any Governmental Order (whether temporary, preliminary or permanent) that would
prevent the consummation of the Closing.
(c)    All analyses, appearances, meetings, discussions, presentations,
memoranda, briefs, filings, arguments, and proposals made by or on behalf of any
party before any Governmental Authority or the staff or regulators of any
Governmental Authority, in connection with the transactions contemplated
hereunder (but, for the avoidance of doubt, not including any interactions
between Sellers or the Companies with Governmental Authorities in the ordinary
course of business or any disclosure which is not permitted by Law), shall be
disclosed to the other parties hereunder in advance of any filing, submission or
attendance, it being the intent that the parties will consult and cooperate with
one another, and consider in good faith the views of one another, in connection
with any such analyses, appearances, meetings, discussions, presentations,
memoranda, briefs, filings, arguments, and proposals. Each party

75

--------------------------------------------------------------------------------

Exhibit 10.239



shall give notice to the other parties with respect to any meeting, discussion,
appearance or contact with any Governmental Authority or the staff or regulators
of any Governmental Authority, with such notice being sufficient to provide the
other party with the opportunity to attend and participate in such meeting,
discussion, appearance or contact.
(d)    Subject to Section 5.27 and Section 5.28, Sellers and Purchaser shall use
commercially reasonable efforts to give all notices to, and obtain all consents
from, all third parties that may be required in connection with the transactions
contemplated by this Agreement and the Ancillary Agreements, including those
described in Section 3.04 and Section 4.04 of the Disclosure Schedules; provided
that none of Sellers, Purchaser, nor any of their Affiliates shall be obligated
to (i) commence any litigation in respect thereto, (ii) pay any consideration
therefor to any third party from whom consent or approval is requested, except
such amounts as are contractually committed to be paid pursuant to the
applicable instrument in connection with the granting of such consent or
approval or such amounts that do not exceed $5,000 for any one consent or
approval or $50,000 in the aggregate for Sellers and their Affiliates and
Purchaser and its Affiliates, respectively, or (iii) otherwise grant any
accommodation (financial or otherwise) to any third party.
SECTION 5.09    Closing Conditions. Without limiting any other provision of this
Agreement, including Section 5.08 (Governmental Approvals and Other Third-Party
Consents), from the date hereof until the Closing, each party hereto shall, and
Sellers shall cause the Companies to, use their reasonable best efforts to take
such actions as are necessary to expeditiously satisfy the closing conditions
set forth in Article VI hereof.
SECTION 5.10    Public Announcements. Unless otherwise required by applicable
Law or stock exchange requirements (based upon the reasonable advice of
counsel), no party to this Agreement shall make any public announcements in
respect of this Agreement or the transactions contemplated hereby or otherwise
communicate with any news media without the prior written consent of the other
party (which consent shall not be unreasonably withheld or delayed), and the
parties shall cooperate as to the timing and contents of any such announcement.
Notwithstanding the foregoing, Sellers and Purchaser can disclose any
information concerning the transactions contemplated hereby which they deem
appropriate in their reasonable judgment, in light of their status as a publicly
owned company, including to securities analysts and institutional investors and
in press interviews. Notwithstanding the foregoing, the restrictions sets forth
in this Section 5.10 shall not apply to any disclosure of information concerning
this Agreement in connection with any dispute between the parties regarding this
Agreement. The parties agree that the initial press releases to be issued with
respect to the transactions contemplated by this Agreement shall be in the forms
heretofore agreed to by the parties.

76

--------------------------------------------------------------------------------

Exhibit 10.239



SECTION 5.11    Further Assurances. Each of the parties hereto shall, and shall
cause their respective Affiliates to, execute and deliver such additional
documents, instruments, conveyances and assurances, and take such further
actions as may be reasonably required to carry out the provisions hereof and
give effect to the transactions contemplated by this Agreement.
SECTION 5.12    Guarantees.
(a)    Purchaser shall use commercially reasonable efforts to cause itself or
one or more of its Affiliates to be substituted in all respects for Sellers or
any of their Affiliates (other than the Companies), as applicable, effective as
of the Closing, in respect of all obligations of Sellers or their Affiliates
(other than the Companies) under any guaranties, bonding arrangements,
keepwells, net working capital maintenance agreements, reimbursement
obligations, letters of credit or letters of comfort obtained by or binding
Sellers or their Affiliates (other than the Companies) for the benefit of the
Companies or the Business as set forth on Section 5.12(a) of the Disclosure
Schedules (the “Guarantees”).
(b)    With respect to any Guarantees that remain outstanding after the Closing
Date, (i) Sellers and Purchaser shall continue to cooperate and use their
respective commercially reasonable efforts to terminate, or, if the parties are
unable to so terminate, cause Purchaser or one of its Affiliates to be
substituted in all respects for Sellers in respect of, all obligations under the
Guarantees, (ii) Purchaser shall indemnify and hold harmless Sellers for any
Losses arising from or relating to such Guarantees and (iii) Purchaser shall not
permit any of its Subsidiaries or Affiliates to (A) renew or extend the term of,
(B) increase its obligations under, (C) transfer to another third party or (D)
amend in any manner, except as contemplated pursuant to clause (i) above or
otherwise required by this Agreement, any Contract or other obligation for which
Sellers are or would reasonably be expected to be liable under such Guarantee.
To the extent that Sellers have performance obligations under any Guarantee,
Purchaser will use commercially reasonable efforts to (x) perform such
obligations on behalf of Sellers or (y) otherwise take such action as is
reasonably requested by Sellers so as to put Sellers in the same position as if
Purchaser, and not Sellers, had performed or were performing such obligations.
SECTION 5.13    Interaffiliate Agreements. Sellers shall, and shall cause their
Affiliates (including the Companies) to, effective immediately prior to the
Closing, execute and deliver such termination agreements, releases, and
discharges as are necessary to terminate, eliminate and release, as applicable
(by way of capital contribution, cash settlement or as otherwise determined by
Sellers after consultation with Purchaser), each of the arrangements,
commitments, loans and contracts between each of the Companies, on the one hand,
and any of Sellers or their Affiliates (other than the Companies or their
Subsidiaries), on the other hand, including the arrangements set forth in
Section 5.13 of the Disclosure Schedules other than as

77

--------------------------------------------------------------------------------

Exhibit 10.239



contemplated by this Agreement (such terminating agreements, releases and
discharges, the “Terminating Interaffiliate Agreements”), and Sellers shall, and
shall cause their Affiliates (other than the Companies or their Subsidiaries),
on the one hand, to, and Purchaser shall, and shall cause the Companies and
Purchaser’s and the Companies’ Affiliates, on the other hand, to, fully and
finally waive and release, effective as of the Closing Date, any claims, causes
of action, losses, liabilities or other rights arising under the Terminating
Interaffiliate Agreements (including such claims, causes of action, losses,
liabilities or other rights that may arise as a result of the termination of the
Terminating Interaffiliate Agreements), other than as set forth in Section
5.13(i) of the Disclosure Schedules.
SECTION 5.14    No Financing Condition. Notwithstanding anything to the contrary
in this Agreement, Purchaser acknowledges and agrees that its obligations to
effect the transactions contemplated by this Agreement are not conditioned upon
the availability to Purchaser or any of its Affiliates of any debt, equity or
other financing in any amount whatsoever.
SECTION 5.15    Reporting Assistance. Upon reasonable written notice between the
date hereof and the earlier of the Closing Date and the termination of this
Agreement in accordance with its terms, and subject to the confidentiality
obligations in the Confidentiality Agreement and any applicable Law (including
antitrust Law), in addition to the access contemplated by Section 5.02, Sellers
shall, and shall cause the Companies and their Subsidiaries to, furnish or cause
to be furnished to Purchaser, during normal business hours, provided that such
access shall not unreasonably disrupt personnel, operations and properties of
Sellers, the Companies and their Subsidiaries, such reasonable access to the
books, records and properties of the Companies and their Subsidiaries and
reasonable cooperation as is necessary in connection with Purchaser’s
preparation of its Current Report on Form 8-K in connection with consummation of
the transactions contemplated by this Agreement and the other financial
reporting obligations of Purchaser in connection with the transactions
contemplated by this Agreement; provided that Sellers, the Companies and the
Companies’ Subsidiaries shall have no obligation to incur any out of pocket
costs or expenses in connection therewith, including the costs and expenses to
retain or engage any third party accountants or other outside advisors and
Purchaser shall promptly (and in any event prior to the Closing) upon request by
Sellers reimburse Sellers for any such costs and expenses incurred by Sellers,
the Companies or the Companies’ Subsidiaries; provided, further, that Sellers,
the Companies and the Companies’ Subsidiaries shall not otherwise be required to
execute or deliver any certificates regarding such financial statements or make
any representations, warranties or covenants or deliver any legal opinions or
certificates in support thereof or in connection therewith.
SECTION 5.16    Insurance. Purchaser acknowledges and agrees that none of it,
the Companies or their Affiliates shall be entitled to the benefit of insurance
coverage for

78

--------------------------------------------------------------------------------

Exhibit 10.239



the Business under policies of Sellers and their Affiliates (other than the
Companies) and no claims may be brought after the Closing Date against any
policy of Sellers and their Affiliates in respect of the Business; provided
that, in respect of the insurance coverage related to the American Medical
Systems Inc. Postretirement Benefit Plan, Sellers shall, and shall cause their
Affiliates to, continue to provide the benefit of such insurance coverage to the
Business or the participants in such plan, as applicable, after the Closing
Date.
SECTION 5.17    Transaction Expenses. At or prior to the Closing, Sellers shall,
or shall cause their Affiliates to, pay any and all Transaction Expenses, it
being understood that the Companies and their Subsidiaries shall not bear the
cost of any Transaction Expenses. For the avoidance of doubt, Purchaser shall
bear all fees and expenses of outside counsel, financial advisors and other
third party advisors incurred by Purchaser, and Sellers shall bear all fees and
expenses of outside counsel, financial advisers and other third party advisors
incurred by Sellers or incurred prior to the Closing by the Companies or their
Subsidiaries, in connection with the sale of the Companies by Sellers, including
in connection with the negotiation, execution and delivery of this Agreement and
the consummation of the transactions contemplated hereby.
SECTION 5.18    Correspondence. From and after the Closing, (i) Sellers shall
use reasonable best efforts to cause to be delivered promptly to Purchaser or
the Companies, as applicable, any mail or other communications received by
Sellers or their Affiliates intended for the Business and (ii) Purchaser shall
use reasonable best efforts to cause to be delivered promptly to Sellers any
mail or other communications received by Purchaser, the Companies or their
Affiliates intended for the Sellers or their Affiliates. The provisions of this
Section 5.18 are not intended to, and shall not be deemed to, constitute an
authorization by any of Sellers, the Companies or Purchaser to permit the other
to accept service of process on its behalf, and none of Sellers, the Companies
or Purchaser is or shall be deemed to be the agent of the other for service of
process purposes.
SECTION 5.19    Payments of Receivables After Closing.
(a)    In the event that following the Closing, Purchaser, the Companies or any
of their Affiliates receives any payments in respect of any receivables of
businesses of Sellers other than the Business, Purchaser shall, or shall cause
the applicable Affiliate to, receive such payment as the agent for Sellers and
deliver such payment to Sellers promptly after such receipt without any set-off
(but at no net Tax cost to Purchaser or its Affiliates).
(b)    In the event that following the Closing, Sellers or any of their
Affiliates receives any payments in respect of any receivables of the Companies
of their Subsidiaries relating to any period of time (i) after the Closing or
(ii) prior to the Closing to the extent such

79

--------------------------------------------------------------------------------

Exhibit 10.239



receivables were included in the calculation of Estimated Net Working Capital or
are included in the calculation of Final Net Working Capital, Sellers shall, or
shall cause the applicable Affiliate to, receive such payment as the agent for
Purchaser and deliver such payment to the appropriate Purchaser or a designated
Affiliate of that Purchaser promptly after such receipt without any set-off (but
at no net Tax cost to Sellers or their Affiliates).
SECTION 5.20    Use of Names.
(a)    Use of Names of Sellers.
(i)    As promptly as reasonably practicable following the Closing, and in any
event not later than sixty (60) days following the Closing for entities that are
incorporated in the United States, Purchaser shall, and shall cause the
Companies and their Subsidiaries to, at the expense of Purchaser, file with the
applicable Governmental Authorities (including any applicable secretaries of
state or other Governmental Authorities in the United States and foreign
jurisdictions) all documents necessary to effect a name change and any amendment
of the bylaws and any other organizational documents of the Companies, their
Subsidiaries and their Affiliates necessary to remove any reference to the
“ENDO” mark, any name or mark that incorporates any “ENDO” mark, or any of the
marks set forth on Section 5.20(a)(i) of the Disclosure Schedules from the
name(s) of the Companies and their Subsidiaries (collectively, the “Endo Names
and Marks”). With respect to entities that are not incorporated in the United
States, as promptly as reasonably practicable following the Closing, and in any
event not later than ninety (90) days following the regulatory approval of the
transfer of product registrations of Devices, on a country-by-country basis
Purchaser shall, and shall cause the Companies and their Subsidiaries to, at the
expense of Purchaser, file with the applicable Governmental Authorities all
documents necessary to effect a name change and any amendment of the bylaws and
any other organizational documents of the Companies, their Subsidiaries and
their Affiliates necessary to remove any reference to the Endo Names and Marks.
Purchaser shall, and shall cause the Companies and their Subsidiaries to, use
commercially reasonable best efforts to effect the foregoing name changes,
including by filing all applicable documents relating to required approvals,
permits and licenses in connection with this Section 5.20(a)(i) with the
appropriate Governmental Authorities, as promptly as reasonably practicable, and
Purchaser shall, and shall cause the Companies and their Subsidiaries to, in all
cases file all applicable documents relating to required approvals, permits and
licenses with the appropriate Governmental Authorities, as promptly as
reasonably practicable, and in any event no later than sixty (60) days following

80

--------------------------------------------------------------------------------

Exhibit 10.239



the Closing for entities that are incorporated in the United States. For the
avoidance of doubt, all references to “name” or “names” in this Section
5.20(a)(i) shall include any legal entity names, d/b/a’s, trade names and any
other names.
(ii)    Following the Closing, except for the limited right to use as expressly
permitted by this Section 5.20(a), neither Purchaser nor its Affiliates shall
have hereunder any right, title or interest in or to, or right to use any of the
Endo Names and Marks.
(iii)    On a country-by-country basis, as soon as reasonably practicable after
the effectiveness of the name change contemplated in clause (i) above, and, with
respect to materials other than product inventory, in no event later than one
hundred eighty (180) days following such effectiveness, and with respect to
product inventory, in no event later than three hundred and sixty-five (365)
days following such effectiveness, Purchaser shall, and shall cause the
Companies and their Subsidiaries (and their licensees, agents and contractors)
to, cease all use of the Endo Names and Marks and shall remove, strike over or
otherwise obliterate all Endo Names and Marks from all of their assets and other
materials, including any vehicles, business cards, schedules, stationery,
packaging materials, displays, signs, advertising and promotional materials,
publications, manuals, forms, websites, social media sites, email, software and
other materials and systems that are consumer facing. In furtherance of the
foregoing, Sellers grant a worldwide, royalty-free, non-transferable,
non-exclusive right and license to the Companies for a period from the Closing
Date through the date that is one hundred eighty (180) days, and solely with
respect to product inventory, three hundred and sixty-five (365) days, following
the effectiveness of the name change contemplated in clause (i) above to use the
Endo Names and Marks, to the extent necessary to use such assets and other
materials in the same form and manner as prior to the date hereof and to sell
off, or (in the case of outdated product inventory) dispose of, product
inventory.
(iv)    On a country-by-country basis, promptly after the effectiveness of the
name change contemplated in clause (i) above, and in any event no later than one
hundred eighty (180) days following the effectiveness of the name change
contemplated in clause (i) above, for materials other than product inventory,
and no later than three hundred and sixty-five (365) days following the
effectiveness of the name change effected in clause (i) above for products
inventory, Purchaser shall, and shall cause the Companies and their Subsidiaries
to, destroy and dispose of all labels and all packaging, advertising, marketing,
sales and promotional materials, in each case in its possession or

81

--------------------------------------------------------------------------------

Exhibit 10.239



subject to its control, bearing any Endo Names and Marks. In no event shall the
Companies or their Subsidiaries use any Endo Names and Marks in any manner or
for any purpose different from the use of such Endo Names and Marks by the
Companies and their Subsidiaries as of the date hereof and consistent with past
practice to package, market, distribute and sell the Companies’ products.
(v)    Purchaser shall indemnify and hold harmless Sellers and their Affiliates,
officers, directors, employees, agents, successors and assigns from and against
any and all Losses arising from Purchaser’s and its Affiliates’ use of the Endo
Names and Marks in accordance with the provisions of this Section 5.20.
(b)    Use of Names of Companies.
(i)    As promptly as reasonably practicable following the Closing, and in any
event not later than sixty (60) days following the Closing for entities that are
incorporated in the United States, the Sellers shall, and shall cause their
Affiliates to, at the expense of the Sellers, file with the applicable
Governmental Authorities (including any applicable secretaries of state or other
Governmental Authorities in the United States and foreign jurisdictions) all
documents necessary to effect a name change and any amendment of the bylaws and
any other organizational documents of the Sellers and their Affiliates necessary
to remove any reference to the “AMS” or “AMERICAN MEDICAL SYSTEMS” marks, any
name or mark that incorporates any of the “AMS” or “AMERICAN MEDICAL SYSTEMS”
marks, or any of the marks set forth on Section 5.20(b)(i) of the Disclosure
Schedules from the name(s) of the Sellers and their Affiliates (collectively,
the “AMS Names and Marks”). With respect to entities that are not incorporated
in the United States, as promptly as reasonably practicable following the
Closing, and in any event not later than ninety (90) days following the
regulatory approval of the transfer of product registrations of Devices, on a
country-by-country basis, Sellers shall, and shall cause their Affiliates to, at
the expense of Purchaser, file with the applicable Governmental Authorities all
documents necessary to effect a name change and any amendment of the bylaws and
any other organizational documents of the Sellers and their Affiliates necessary
to remove any reference to the AMS Names and Marks. The Sellers shall, and shall
cause their Affiliates to, use commercially reasonable best efforts to effect
the foregoing name changes, including by filing all applicable documents
relating to required approvals, permits and licenses in connection with this
Section 5.20(b)(i) with the appropriate Governmental Authorities, as promptly as
reasonably practicable, and the Sellers and their Affiliates shall in all

82

--------------------------------------------------------------------------------

Exhibit 10.239



cases file all applicable documents relating to required approvals, permits and
licenses with the appropriate Governmental Authorities as promptly as reasonably
practicable, and in any event no later than sixty (60) days following the
Closing for entities that are incorporated in the United States. For the
avoidance of doubt, all references to “name” or “names” in this Section 5.20(b)
shall include any legal entity names, d/b/a’s, trade names and any other names.
(ii)    Following the Closing, except for the limited right to use as expressly
permitted by this Section 5.20, neither Sellers nor their Affiliates shall have
hereunder any right, title or interest in or to, or right to use any of the AMS
Names and Marks.
(iii)     On a country-by-country basis, as soon as reasonably practicable after
the effectiveness of the name change contemplated in clause (i) above, and, with
respect to materials other than product inventory, in no event later than one
hundred eighty (180) days following the effectiveness of the name change
contemplated in clause (i) above, and with respect to product inventory, in no
event later than three hundred and sixty-five (365) days following such
effectiveness, Sellers shall, and shall cause their Affiliates (and their
licensees, agents and contractors) to, cease all use of the AMS Names and Marks
and shall remove, strike over or otherwise obliterate all AMS Names and Marks
from all of their assets and other materials, including any vehicles, business
cards, schedules, stationery, packaging materials, displays, signs, advertising
and promotional materials, publications, manuals, forms, websites, social media
sites, email, software and other materials and systems that are consumer facing.
In furtherance of the foregoing, the Purchaser grants a worldwide, royalty-free,
non-transferable, non-exclusive right and license to the Sellers for a period
from the Closing Date through the date that is one hundred eighty (180) days,
and solely with respect to product inventory, three hundred and sixty-five (365)
days, following the effectiveness of the name change contemplated in clause (i)
above to use the AMS Names and Marks, to the extent necessary to use such assets
and other materials in the same form and manner as prior to the date hereof and
to sell off, or (in the case of outdated product inventory) dispose of, product
inventory.
(iv)    On a country-by-country basis, promptly after the effectiveness of the
name change contemplated in clause (i) above, and in any event no later than one
hundred eighty (180) days following the effectiveness of the name change
contemplated in clause (i) above, for materials other than product inventory,
and no later than three hundred and sixty-five (365) days following the
effectiveness of the name change effected in clause (i) above for

83

--------------------------------------------------------------------------------

Exhibit 10.239



products inventory, Sellers shall, and shall cause their Affiliates to, destroy
and dispose of all labels and all packaging, advertising, marketing, sales and
promotional materials, in each case in its possession or subject to its control,
bearing any AMS Names and Marks. In no event shall the Sellers or their
Affiliates use any AMS Names and Marks in any manner or for any purpose
different from the use of such AMS Names and Marks by the Sellers and their
Affiliates as of the date hereof and consistent with past practice to package,
market, distribute and sell the Sellers’ products.
(v)    Sellers shall indemnify and hold harmless Purchaser and its Affiliates,
officers, directors, employees, agents, successors and assigns from and against
any and all Losses arising from Sellers’ and their Affiliates’ use of the AMS
Names and Marks in accordance with the provisions of this Section 5.20.
SECTION 5.21    Non-Competition/Non-Solicitation.
(a)    For a period of three years after the Closing (the “Restricted Period”),
each of the Sellers shall not, and shall cause its Affiliates not to, directly
or indirectly, anywhere in the world engage in the Business or, without the
prior written consent of Purchaser, directly or indirectly, own an interest in,
manage, operate, join, control, lend money or render financial or other
assistance to or participate in or be connected with, as an officer, employee,
partner, stockholder, consultant, agent, investor or otherwise, any Person that
competes with the Business; provided that, for the purposes of this Section
5.21(a), (i) ownership of securities having no more than 5% of the outstanding
voting power of any competitor as to which Sellers and their Affiliates do not
exercise control and (ii) any transaction or transactions as a result of which
Sellers or their Affiliates acquire any interest in any Person engaging in a
competing business or the conduct, operation or ownership of such competing
business after such transaction, if the total revenues of such Person
attributable to the competing business for the fiscal year immediately preceding
such transaction was less than 20% of such Person’s total revenue for such year,
shall not be deemed to be in violation of this Section 5.21(a) as long as the
Person owning such securities has no other connection or relationship with such
competitor. The Restricted Period shall be extended by the length of any period
during which the Seller is in breach of the terms of this Section 5.21(a).
(b)    For a period of one year from the Closing Date, Sellers agree that
neither they nor their respective Affiliates shall, without the prior written
consent of Purchaser, directly or indirectly, solicit for employment or hire any
Business Employee; provided that nothing in this Section 5.21(b) shall prohibit
Sellers or their Affiliates from soliciting or hiring any person pursuant to
general solicitations of employment in any newspaper, magazine, trade
publication,

84

--------------------------------------------------------------------------------

Exhibit 10.239



electronic medium or media or from soliciting or hiring any person whose
employment with Purchaser or its Affiliates has terminated.
(c)    The Sellers acknowledge that the covenants of the Sellers set forth in
this Section 5.21 are an essential element of this Agreement and that, but for
the agreement of the Sellers to comply with these covenants, Purchaser would not
have entered into this Agreement. The Sellers acknowledge that this Section 5.21
constitutes an independent covenant that shall not be affected by performance or
nonperformance of any other provision of this Agreement by Purchaser. The
Sellers have independently consulted with their counsel and after such
consultation agrees that the covenants set forth in this Section 5.21 are
reasonable and proper.
(d)    If any covenant in this Section 5.21 is found to be invalid, void or
unenforceable in any situation in any jurisdiction by a final determination of a
court or any other Governmental Authority of competent jurisdiction, the parties
agree that: (i) such determination will not affect the validity or
enforceability of (A) the offending term or provision in any other situation or
in any other jurisdiction or (B) the remaining terms and provisions of this
Section 5.21 in any situation in any jurisdiction; (ii) the offending term or
provision will be reformed rather than voided and the court or Governmental
Authority making such determination will have the power to reduce the scope,
duration or geographical area of any invalid or unenforceable term or provision,
to delete specific words or phrases, or to replace any invalid or unenforceable
term or provision with a term or provision that is valid and enforceable and
that comes closest to expressing the intention of the invalid or unenforceable
provision, in order to render the restrictive covenants set forth in this
Section 5.21 enforceable to the fullest extent permitted by applicable Law; and
(iii) the restrictive covenants set forth in this Section 5.21 will be
enforceable as so modified.
(e)    In the event that Sellers sell all or any portion of the Women’s Health
Business to a third party, Sellers will cause the acquirer thereof to abide by
the terms of this Section 5.21 and will provide that the Purchaser is a third
party beneficiary to such agreement.
SECTION 5.22    No Reliance.
(a)    Purchaser acknowledges and agrees that it has conducted to its
satisfaction an independent investigation of the financial condition,
Liabilities, results of operations and projected operations of the Companies,
their Subsidiaries and the Business and the nature and condition of their
respective properties, assets and the Business and, in making the determination
to proceed with the transactions contemplated hereby, has relied solely on the
results of its own independent investigation and the representations and
warranties expressly set forth in Article III. Purchaser acknowledges that there
are uncertainties inherent in attempting to make projections and other
forecasts, forward-looking information and plans and accordingly is not relying
on

85

--------------------------------------------------------------------------------

Exhibit 10.239



them, that Purchaser is familiar with such uncertainties, that Purchaser is
taking full responsibility for making its own evaluation of the adequacy and
accuracy of all projections and other forecasts and plans so furnished to it,
and that Purchaser and its Affiliates, agents and Representatives shall have no
claim against any Person with respect thereto. Without limiting the generality
of the foregoing, Purchaser hereby acknowledges and agrees that, except for the
representations and warranties expressly set forth in Article III of this
Agreement, (i) none of Sellers, the Companies or their respective Affiliates nor
any other Person has made any representation or warranty whatsoever, express or
implied, including any implied warranty or representation as to the value,
condition, merchantability or suitability as to any of the Companies’ assets or
any representations or warranties with respect to itself or its business or
otherwise in connection with the transactions contemplated by this Agreement,
(ii) Purchaser is not relying on any other information, (iii) any estimates,
forecasts, predictions, data, financial information, projections or budgets for
the Companies’ businesses (including the Business), any material, documents or
information relating to the Companies’ businesses (including the Business) or
the Companies, whether written or oral, made available to Purchaser or its
Representatives in any “data room,” (including the Data Room) confidential
information memorandum, presentation by the management of the Companies’
businesses (including the Business), due diligence discussion or otherwise are
not and shall not be deemed to be or include representations or warranties
(including as to completeness or accuracy) unless any such materials or
information are the subject of any express representation or warranty set forth
in Article III of this Agreement and (iv) Purchaser is not relying on any other
representations or warranties, except as expressly and to the extent
specifically set forth in a representation or warranty in Article III.
SECTION 5.23    Tax Matters.
(a)    Indemnification. 
(i)    From and after the Closing Date, Sellers, jointly and severally, agree to
indemnify, defend, and hold Purchaser and its Affiliates (including the
Companies and their Subsidiaries) harmless from and against and in respect of,
without duplication, (A) any and all Taxes imposed on, assessed against or
otherwise payable by or with respect to the Companies or their Subsidiaries
(including their assets) for any Pre-Closing Tax Period or any Pre-Closing
Straddle Period (including any Taxes resulting from the separation of the
Excluded Assets and Excluded Liabilities from the Business, including the
implementation of the Company Restructuring or the transfer of the Foreign Sub
Shares by AMS Seller to Foreign Sub Seller; (B) any and all Taxes of Purchaser
or its Affiliates (including the Companies and their Subsidiaries) arising under
Section 951 of the Code with respect to any Straddle Period of the Companies and

86

--------------------------------------------------------------------------------

Exhibit 10.239



the Subsidiaries to the extent that such Taxes relate to the operations of the
Companies or the Subsidiaries for the Pre-Closing Straddle Period or any events
or transactions, including the Company Restructuring, that occur prior to the
Closing; (C) any and all Taxes of any Person imposed under Treasury Regulation
Section 1.1502-6 or under any comparable or similar provision of state, local or
foreign Tax Law on a Company or any of its Subsidiaries as a result of such
Company or Subsidiary being a member of a consolidated, combined, affiliated,
unitary or other group on or prior to the Closing Date; (D) any and all Taxes of
another Person for which the Companies or the Subsidiaries are liable with
respect to any Pre-Closing Tax Period or Pre-Closing Straddle Period as a
transferee or successor or otherwise pursuant to any Law or pursuant to a Tax
sharing or indemnity agreement, or similar agreement (other than agreements or
arrangements entered into in the ordinary course of business as arm’s length
commercial agreements or arrangements that do not relate primarily to Taxes,
such as loan or leasing agreements); (E) any and all Taxes of the Purchaser and
its Affiliates (including the Companies and their Subsidiaries) resulting from
the breach by Sellers of any covenant in this Section 5.23; (F) any and all
Taxes of Purchaser and its Affiliates (including the Companies and their
Subsidiaries) for any Pre-Closing Tax Period or Pre-Closing Straddle Period
resulting from a breach of the representations and warranties contained in
Section 3.14; (G) any Transfer Taxes for which Sellers are liable pursuant to
Section 5.23(c) and any non-resident capital gains Taxes imposed in connection
with the transfer of the Foreign Subs Shares by AMS Seller to Foreign Sub Seller
or the sale of the Interests, and (H) any reasonable out-of-pocket costs and
expenses related to the items in (A) through (G) above.
(ii)    Payment by Sellers of any amount under this Section 5.23(a) shall be
made no later than ten (10) days after written notice by Purchaser, which notice
shall provide in reasonable detail the amount due to the relevant Tax Authority
and an explanation therefor; provided that, in no event shall any payment be
required to be made any earlier than five (5) days before payment is due to the
relevant Tax Authority; provided, further, that in the case of a Tax that is
contested in accordance with Section 5.23(e), payment of the Tax to the
appropriate Tax Authority will be considered due no earlier than the date of a
Determination to such effect or such other final, binding settlement with a Tax
Authority.
(iii)    The indemnification obligations of Sellers under this Section 5.23(a),
and the representations and warranties contained in Section 3.14, shall survive
until thirty (30) days after the expiration of the applicable statute of

87

--------------------------------------------------------------------------------

Exhibit 10.239



limitations; provided that such indemnification obligations or representations
and warranties shall not terminate with respect to any item as to which
Purchaser shall have, before the expiration of the applicable survival period,
previously made a claim by delivering a written notice (stating in reasonable
detail the basis of such claim) to Sellers.
(b)    Preparation of Tax Returns.
(i)    Sellers shall prepare or cause to be prepared all Tax Returns for the
Companies for all taxable periods ending on or prior to the Closing Date (each,
a “Seller Return”) and shall timely file or cause to be timely filed any such
Seller Return that is required to be filed on or prior to the Closing Date
(taking into account applicable extensions); provided that, after the Closing,
if Purchaser or its Affiliates (including the Companies and their Subsidiaries)
is required to file such Seller Return, subject to the provisions of this
Section 5.23(b)(i), Purchaser shall cooperate in the timely filing of such Tax
Return.  Each Seller Return shall be prepared on a basis consistent with the
past practice of the Companies or the Subsidiaries, except to the extent
otherwise required by applicable Law.  With respect to any Seller Return
required to be filed after the Closing Date by Purchaser or any of its
Affiliates or that otherwise solely includes the Companies or their
Subsidiaries, not later than twenty (20) Business Days prior to the due date, or
ten (10) Business Days in the case of a non-income Tax Return, (in each case
taking into account applicable extensions) for the filing of a Seller Return,
Sellers shall provide Purchaser with a copy of such Seller Return (or a pro
forma portion thereof, in the case of any Seller Return that includes a Person
other than the Companies or the Subsidiaries) for Purchaser’s review and
comment.  If Purchaser disputes any item on such Seller Return (or pro forma
portion), then Purchaser shall notify Sellers of such disputed item (or items)
and the basis for the objection.  Purchaser and Sellers shall act in good faith
to resolve any such dispute prior to the date on which the relevant Seller
Return is required to be filed.  If Purchaser and Sellers cannot resolve any
disputed item, then the item in question shall be resolved by an independent,
internationally recognized accounting firm, mutually acceptable to both
Purchaser and Sellers, the fees of which shall be shared based on the principles
of Section 2.03(c)(iv).  If such dispute process is not completed by the due
date for the applicable Seller Return (taking into account applicable
extensions), such Seller Return shall be filed with only such revisions as have
been agreed to by Sellers; provided that, in the case of a Seller Return that is
required to be filed by Purchaser, such Seller Return shall be filed with the
revisions requested by Purchaser to the extent that Purchaser reasonably
determines, after consultation with the Sellers, that there is no

88

--------------------------------------------------------------------------------

Exhibit 10.239



reasonable basis for the position advocated by the Sellers; provided, further,
that following the resolution of any dispute, Sellers and Purchaser shall make
any necessary amendments to such Seller Return.  Sellers shall pay or cause to
be timely paid all Taxes shown as due on any such Seller Return.
(ii)    Purchaser shall prepare or cause to be prepared and timely file or cause
to be timely filed all Tax Returns for the Companies and their Subsidiaries for
all Straddle Periods (each, a “Straddle Return”) (taking into account applicable
extensions).  Each Straddle Return shall be prepared on a basis consistent with
the past practice as to tax accounting methods, elections and similar tax
reporting positions of the Companies or the Subsidiaries, except to the extent
otherwise required by applicable Law.  Not later than twenty (20) Business Days
prior to the due date, or ten (10) Business Days in the case of a non-income Tax
Return, (in each case taking into account applicable extensions) for the filing
of a Straddle Return, Purchaser shall provide Sellers with a copy of such
Straddle Return for its review and comment.  If Sellers dispute any item on such
Straddle Return, then Sellers shall notify Purchaser of such disputed item (or
items) and the basis for the objection.  Purchaser and Sellers shall act in good
faith to resolve any such dispute prior to the date on which the relevant
Straddle Return is required to be filed.  If Purchaser and Sellers cannot
resolve any disputed item, then the item in question shall be resolved by an
independent, internationally recognized accounting firm, mutually acceptable to
both Purchaser and Sellers, the fees of which shall be shared based on the
principles of Section 2.03(c)(iv).  If such dispute process is not completed by
the due date for the applicable Straddle Return (including extensions obtained
in the ordinary course), such Straddle Return shall be filed by Purchaser with
only such revisions as have been agreed to by Purchaser; provided that following
the resolution of any dispute Purchaser shall make any necessary amendments to
such Straddle Return.  Purchaser shall timely pay or cause to be timely paid the
amount of Taxes shown as due on such Tax Returns, provided that, Sellers shall
pay to Purchaser, in accordance with the provisions of Section 5.23(a)(ii), the
amount of Taxes that are allocable to the Pre-Closing Straddle Period pursuant
to Section 5.23(b)(iii).
(iii)    For purposes of this Agreement, the apportionment of Taxes between the
Pre-Closing Straddle Period and the Post-Closing Straddle Period shall be made
by assuming that the Straddle Period ended on the Closing Date, except that (A)
exemptions, allowances or deductions that are calculated on an annual basis and
(B) Taxes (such as real or personal property Taxes) that are imposed on a
periodic basis, in each case, shall be prorated on the basis of the

89

--------------------------------------------------------------------------------

Exhibit 10.239



number of days in the Pre-Closing Straddle Period as compared to the number of
days in the Post-Closing Straddle Period.
(iv)    If and to the extent permitted by applicable Law, the Companies and
their Subsidiaries shall elect to close each taxable period on or as of the
Closing Date.
(v)    All Tax sharing agreements or arrangements between the Companies and the
Subsidiaries, on the one hand, and Seller and its Affiliates (other than the
Companies and the Subsidiaries), on the other hand, will be terminated on or
prior to Closing and no further obligations will exist with respect thereto.
(c)    Notwithstanding any other provisions of this Agreement to the contrary,
all Transfer Taxes shall be borne and paid equally by Purchaser, on the one
hand, and Sellers, on the other hand, when due.  The party that is legally
required to file any Tax Return or other document with respect to Transfer Taxes
shall timely file such Tax Return or document (and the other party shall
cooperate with respect thereto).
(d)    Except as required by Law, Purchaser shall not, without the prior written
consent of Sellers, which consent shall not be unreasonably withheld, delayed or
conditioned, (i) amend, or request or permit the amendment of, any Tax Return of
the Companies or their Subsidiaries filed or required to be filed before the
Closing Date; or (ii) apply to any Tax Authority for any binding or non-binding
opinion, ruling, or other determination with respect to the Companies in
relation to any act, matter, or transaction that occurred on or before the
Closing Date, in the case of each of (i) and (ii), if such action would give
rise to an indemnification obligation under Section 5.23(a). Purchaser and its
Affiliates (including the Companies and their Subsidiaries) shall take
commercially reasonable efforts not to proactively disclose to any Tax Authority
any material information (in writing or otherwise) regarding the income Tax
reporting position of a Company or any of its Subsidiaries in respect of a
Pre-Closing Tax Period or Pre-Closing Straddle Period (i) other than as is
required by applicable Law, or (ii) in response to any request or inquiry from a
Tax Authority.
(e)    Tax Contests.  After the date hereof, Purchaser, on the one hand, and
Sellers, on the other hand (each, the “Recipient,” and together, the “Tax
Contest Parties”), shall notify the other Tax Contest Party within ten (10)
Business Days of receipt by the Recipient of written notice of any tax
deficiency, proposed tax adjustment, tax assessment, tax audit, tax examination
or other administrative or court proceeding, suit, dispute or other claim with
respect to Taxes or Tax Returns of the Companies and their Subsidiaries (each
and any of the foregoing, a “Tax Contest”) which Tax Contest could reasonably be
expected to affect the obligations of

90

--------------------------------------------------------------------------------

Exhibit 10.239



such other Tax Contest Party, or their Affiliates, with respect to Taxes
pursuant to this Agreement.  A Recipient’s failure to comply with this notice
provision shall not affect such Recipient’s right to indemnification pursuant to
this Agreement unless (and only to the extent that) the other Tax Contest Party
is materially adversely prejudiced as a consequence of such failure. Each Tax
Contest Party acknowledges and understands that, prior to the time a Recipient
provides notice of a Tax Contest to the other Tax Contest Party pursuant to this
Section 5.23(e), Recipient shall act in a commercially reasonable manner, and in
a manner not inconsistent with the principles of this Section 5.23(e), with
respect to such Tax Contest.
(i)    If a Tax Contest relates to a Pre-Closing Tax Period or a Straddle
Period, Sellers may, at their expense, control the defense and settlement of
such Tax Contest and Purchaser, at Purchaser’s expense and with counsel of its
own choosing, shall have the right to participate fully in all aspects of the
defense of such Tax Contest; provided that, (x) if the resolution of such Tax
Contest could increase the Tax liability of, or reduce any Tax benefit available
to, Purchaser or any of its Affiliates (including the Companies and their
Subsidiaries) for any Post-Closing Straddle Period or Post-Closing Tax Period,
Sellers shall (A) conduct such Tax Contest diligently and in good faith, (B)
consult in good faith with Purchaser before taking any action in connection with
such Tax Contest that might adversely affect Purchaser or any of its Affiliates
(including the Companies and their Subsidiaries), (C) consult in good faith with
Purchaser and offer Purchaser a reasonable opportunity to comment before
submitting to any Governmental Authority any written materials prepared or
furnished in connection with such Tax Contest, and (D) not settle, discharge,
compromise, or otherwise dispose (each, a “disposition”) of such Tax Contest if
such disposition would result in, or otherwise involve, shifting any receipts,
revenues, income, or profits, from a Pre-Closing Tax Period or Pre-Closing
Straddle Period to a Post-Closing Tax Period or Post-Closing Straddle Period or
otherwise could reasonably be expected to have a material adverse consequence to
Purchaser or any of its Affiliates (including the Companies and their
Subsidiaries) without obtaining the prior written consent of Purchaser, which
consent shall not be unreasonably withheld, conditioned or delayed, and (y) if
the Sellers do not assume the control of such Tax Contest, Purchaser shall be
entitled to control such Tax Contest, including the settlement, discharge,
compromise, or otherwise of such Tax Contest.
(ii)    Purchaser shall, at its expense, control the defense and settlement of
all Tax Contests other than those described in Section 5.23(e)(i) and Sellers
shall have no right to participate in the conduct of any such Tax Contest.

91

--------------------------------------------------------------------------------

Exhibit 10.239



(iii)    Each Tax Contest Party shall promptly provide to the other Tax Contest
Party copies of all written notices and other documents received from any
Governmental Authority with respect to any Tax Contest (provided that the Tax
Contest Party receiving such notice or other document may redact from such
copies information not reasonably related to or necessary for determining
amounts for which the other Tax Contest Party may be liable hereunder with
respect to such Tax Contest).
(f)    Tax Records and Cooperation.
(i)    Each of Sellers and Purchaser shall, and shall cause its Affiliates
(which for Purchaser, after the Closing Date, shall include the Companies and
their Subsidiaries) to, (i) provide to the other party, on reasonable request
and at such other party’s expense, any records or other information in its
possession (including any books and records, workpapers, schedules, supporting
entries, backups, and other documents) relating to the Companies and their
Subsidiaries with respect to any Pre-Closing Tax Period or Pre-Closing Straddle
Period and (ii) provide to the other party, on reasonable request and at such
other party’s expense, cooperation and assistance with respect to the
preparation of any Tax Return, any Tax Contest, or any other matter relating to
Taxes, for any Pre-Closing Tax Period or any Pre-Closing Straddle Period.
(ii)    Sellers shall promptly notify Purchaser of any authorized extension of
the statutes of limitation of or with respect to the Companies or their
Subsidiaries granted by Sellers or any of their Affiliates relating to any
Pre-Closing Tax Period. Purchaser shall not, and shall cause its Affiliates not
to, authorize any extension or any statute of limitations that relates to the
Companies and their Subsidiaries for a Pre-Closing Tax Period or a Straddle
Period without the prior written consent of Seller, which such consent shall not
be unreasonably withheld, conditioned or delayed.
(iii)    Without limiting Section 5.23(f)(i), upon the reasonable request of
Purchaser, Sellers shall use commercially reasonable efforts to provide to
purchaser documentation and information related to any research and development
credits taken by or with respect to the Companies or their Subsidiaries,
including prior sales history and qualified research expenditures.
(g)    Allocation of Purchase Price.  Not later than sixty (60) days after the
Closing Date, Sellers shall provide to Purchaser an allocation of the
Preliminary Purchase Price, which shall be consistent with the Equity
Allocation, and any liabilities of the Companies

92

--------------------------------------------------------------------------------

Exhibit 10.239



deemed assumed by Purchaser in connection with the transactions contemplated
hereby among the assets of the Companies in a manner that complies with the
requirements of the Section 1060 of the Code and the Treasury Regulations
promulgated thereunder (the “Allocation”).  Purchaser shall review the
Allocation and inform Sellers of any disagreement with the content of the
Allocation not later than thirty (30) days after receipt of the Allocation. 
Sellers and Purchaser shall attempt in good faith to resolve any disagreement. 
If Sellers and Purchaser are unable to reach an agreement on the content of the
Allocation within sixty (60) days of the delivery of the Allocation, such
disagreement shall be resolved by an independent, internationally recognized
accounting firm, mutually acceptable to both Purchaser and Sellers, the fees of
which shall be shared based on the principles of Section 2.03(c)(iv); provided
that any determination by such accounting firm shall be consistent with the
Interests Allocation.  The Allocation, as finally determined pursuant to this
Section 5.23(f)(iii), shall be final, conclusive and binding on Purchaser and
Sellers and each of their respective Affiliates.  Purchaser and Sellers shall
each timely file Internal Revenue Service Form 8594 (Acquisition Statement under
Code Section 1060) and all federal, state, local and foreign Tax Returns in
accordance with the Equity Allocation and the Allocation.
(h)    No Elections.  The parties agree that no election or elections under
Section 336(e) or Section 338 of the Code  (or under any similar state, local,
or foreign law) shall be made by any party with respect to or in connection with
any of the transactions contemplated by this Agreement.
(i)    Attribute Reduction. Purchaser and its Affiliates (including the
Companies and their Subsidiaries) shall not cause or permit any Company or
Subsidiary of a Company that is a “controlled foreign corporation” within the
meaning of Section 957 of the Code, during the period beginning on and including
the Closing Date and ending on and including the last day of the taxable year of
such Company or Subsidiary for United States federal income Tax purposes that
includes the Closing Date, to (i) declare or pay a dividend, or (ii) engage in
any transaction outside the ordinary course of business (other than any such
transaction that was subject to a binding contract or other commitment prior to
Closing) if such dividend or transaction would impact the amount or character of
any Seller’s gain under Section 1248 of the Code, or the amount of any Seller’s
deemed-paid foreign taxes within the meaning of Section 902 of the Code that are
associated with any pre-Closing dividend or such gain under Section 1248 of the
Code.
(j)    Exclusivity.  Notwithstanding anything to the contrary in this Agreement,
the provisions of this Section 5.23 (and not those of Article VII), shall govern
the manner in which matters relating to Taxes are conducted and resolved and
liabilities for Taxes are allocated, paid and indemnified against.

93

--------------------------------------------------------------------------------

Exhibit 10.239



SECTION 5.24    Ancillary Agreements.
(a)    At the Closing, each of Sellers and Purchaser shall enter into, or shall
cause their respective Affiliates (as applicable) to enter into, each of the
Ancillary Agreements.
(b)    Sellers shall cause each counterparty to an Ancillary Agreement (not
including Purchaser, the Companies and their Affiliates) to comply with its
obligations under such Ancillary Agreement.
(c)    Sellers agree that any definitive agreement providing for the sale of the
Women’s Health Business shall not condition the Purchaser’s obligation to close
the transactions contemplated by such agreement on the finalization of any
schedules or exhibits to any of the Ancillary Agreements relating to the Women’s
Health Business; provided, that such an agreement may contain a condition to
close such transactions to the effect that an agreement in substantially the
form of a document agreed between the parties and attached to such agreement
shall be delivered at the closing thereof.
SECTION 5.25    Earnout Quarterly Reporting. During the Earnout Periods,
Purchaser shall provide to Sellers’ Representative quarterly statements,
providing in reasonable detail, information regarding the Net Sales achieved for
the prior fiscal quarter and year to date.
SECTION 5.26    Retransfer of Assets.
(a)    If any party determines, after the Closing Date, that any of the Sellers
or any of their Affiliates (or any acquirer of the Women’s Health Business) owns
any assets related to the Business (other than any Excluded Asset or any asset
set forth on Section 5.26 of the Disclosure Schedules), or that any assets
related to the Business (other than any Excluded Asset or any asset set forth on
Section 5.26 of the Disclosure Schedules) have not been transferred by the
Sellers to the Companies, their Subsidiaries or Purchaser or its Subsidiaries,
as applicable, then each of the Sellers shall and shall cause their Affiliates
to, or shall use their reasonable best efforts to cause any acquirer of the
Women’s Health Business to, transfer, assign and convey, or cause any such
assets to be transferred, assigned and conveyed, to the Companies, Purchaser or
their Subsidiaries, as applicable, without any consideration therefor.
(b)    If any party determines, after the Closing Date, that Purchaser or any of
its Subsidiaries (including the Companies and their Subsidiaries) owns any
Excluded Asset that should not have been transferred to Purchaser or any of its
Subsidiaries (including the Companies and their Subsidiaries), then Purchaser
shall, or shall cause its applicable Subsidiary to, as applicable, transfer,
assign and convey such Excluded Asset, or shall cause such Excluded

94

--------------------------------------------------------------------------------

Exhibit 10.239



Asset to be transferred, assigned and conveyed, to the Sellers or their designee
without any consideration therefor.
SECTION 5.27    Delayed Contracts.
(a)    Notwithstanding anything else in this Agreement to the contrary, unless
and until such consent, approval or amendment described below is no longer
required or has been obtained, this Agreement shall not constitute an agreement
to assign, license, sublicense, lease, sublease, convey or transfer at the
Closing any Contract or any claim or right or any benefit arising thereunder or
resulting therefrom as to which consent or approval from any Person (including
consents and approvals of Governmental Authorities) to assignment, license,
sublicense, lease, sublease, conveyance or transfer thereof or amendment thereof
is required but has not been obtained as of the Closing Date (such Contract, a
“Delayed Contract”); provided, to the extent not inconsistent with the terms of
any Delayed Contract or applicable Law and assuming compliance by Sellers with
this Section 5.27(a), the parties shall treat Purchaser as the owner thereof for
Tax purposes as of the Closing Date. Upon obtaining the requisite consents or
approvals, such Delayed Contract shall be transferred and assigned to Purchaser
hereunder without additional consideration therefor.
(b)    In the event and to the extent that, prior to the Closing, Sellers and
their Affiliates are unable to obtain a consent, approval or amendment required
to assign, license, sublicense, lease, sublease, convey or transfer any Delayed
Contract to Purchaser, then following the Closing, Sellers shall, and shall
cause their Subsidiaries to, use commercially reasonable efforts to (i) continue
to hold, and to the extent required by the terms applicable to such Delayed
Contract, operate such Delayed Contract in all material respects in the ordinary
course of business consistent with past practice and taking into account the
transactions contemplated by this Agreement, (ii) cooperate in any arrangement,
reasonable and lawful as to Sellers and Purchaser, designed to provide to
Purchaser or its Subsidiaries the benefits arising under such Delayed Contract,
including accepting such reasonable direction as Purchaser shall request of
Sellers and (iii) enforce at Purchaser’s request, or allow Purchaser and its
Affiliates to enforce in a commercially reasonable manner, any rights of the
applicable Seller under such Delayed Contract against the other party or parties
thereto; provided, that the costs and expenses incurred by Sellers or their
Affiliates at Purchaser’s request shall be borne solely by Purchaser. Sellers
shall, and shall cause their Subsidiaries to, without further consideration
therefor, pay and remit to Purchaser promptly all monies, rights and other
consideration received in respect of such performance. Purchaser shall pay,
perform and discharge fully, promptly when due, all of the obligations of
Sellers or their Subsidiaries in respect of such performance, and Purchaser
shall be responsible for all Assumed Liabilities related thereto and indemnify
the Sellers for all Losses arising out of any actions (or omissions to act) of
Sellers or any of its Subsidiaries arising out of such performance or taken at
the direction of Purchaser or any of its Subsidiaries.

95

--------------------------------------------------------------------------------

Exhibit 10.239



(c)    Notwithstanding anything else set forth in this Section 5.27, none of the
Sellers nor any of their Subsidiaries shall be required to take any action that
may, in the good faith judgment of Sellers would reasonably be expected to (i)
result in a violation of any obligation which any such Seller or any such
Subsidiary has to any third party or (ii) violate applicable Law.
(d)    Purchaser agrees that Sellers and their Affiliates shall not have any
liability whatsoever arising out of or relating to a breach of Section 3.19(b)
with respect to the failure to obtain any consents or approvals set forth on
Section 3.04 of the Disclosure Schedules, provided that the failure of the
Sellers to perform any of their obligations under this Section 5.27 has not been
a cause of the failure to obtain any consents or approvals. .
SECTION 5.28    Shared Contracts. Following the date hereof, the parties hereto
shall use their commercially reasonable efforts to enter into or to grant, and
to cause each third party counterparty to a Contract that directly benefit both
(x) the Excluded Assets and (y) the Business including those set forth on
Section 5.28 of the Disclosure Schedules (each a “Shared Contract”) to enter
into or to grant, any new agreements, bifurcations or consents as are reasonably
necessary to permit the Companies and their Subsidiaries and the Sellers and
their Affiliates, as applicable, to, on an independent basis following the
Closing, derive those benefits, and to assume any obligations and economic
burdens related to such benefits, as each such Person derives from such Shared
Contract immediately prior to the Closing. If, on the Closing Date, any such
third party agreement or consent is not obtained, the Sellers and Purchaser
shall, and Purchaser shall cause the Companies and their Subsidiaries to, (a)
continue to use commercially reasonable efforts to enter into or to grant, and
to cause each third party counterparty to a Shared Contract to enter into or to
grant, any such new agreements, bifurcations or consents and (b) cooperate
reasonably following the Closing in a mutually acceptable arrangement under
which the Companies and their Subsidiaries and the Sellers and their Affiliates,
as applicable, would, where commercially reasonable and in compliance with
applicable Law, obtain the appropriate benefits and assume the related
obligations and bear the related economic burdens in respect of the Shared
Contracts, including by means of subcontracting, sublicensing or subleasing
arrangements, or enforcement by the party to such Shared Contract for the
benefit (and at the expense) of each Company or any of their Subsidiaries, or
each Seller or any or their Affiliates (as applicable) that is an intended
beneficiary thereof pursuant to this Section 5.28.
SECTION 5.29    Notice of Developments.
(a)    Prior to the Closing, the Sellers shall promptly notify Purchaser in
writing of (a) all events, circumstances, facts and occurrences arising
subsequent to the date of this Agreement which could result in any breach of a
representation or warranty or covenant of the

96

--------------------------------------------------------------------------------

Exhibit 10.239



Sellers in this Agreement or which could have the effect of making any
representation or warranty of the Sellers in this Agreement untrue or incorrect
in any respect and (b) all other material developments affecting the assets,
Liabilities, Intellectual Property, business, financial condition, operations,
results of operations, customer or supplier relations, employee relations,
projections or prospects of the Business, the Companies or any Subsidiaries.
(b)    For purposes of this Agreement, the failure to comply in all material
respects with the provisions of this Section 5.29 shall not result in the
failure of the condition set forth in Section 6.02(b) to be satisfied.


SECTION 5.30    Schedules and Exhibits to Certain Ancillary Agreements. The
parties hereto acknowledge that the schedules and exhibits that are or are to be
attached to the forms of the Ancillary Agreements specified in Section 5.30 of
the Disclosure Schedules (but not the forms of Ancillary Agreements themselves)
are subject to modification between the date hereof and the Closing Date to the
extent agreed by the parties in order to provide for greater detail or
specificity regarding the subject matter thereof. The parties agree to negotiate
in good faith any such modifications to such schedules and exhibits prior to the
Closing Date, which efforts to negotiate in good faith shall include making
available appropriately knowledgeable and duly authorized employees and
Representatives, whether by (at the counterparty’s election) telephonic or
in-person meetings reasonably promptly after the request of the counterparty and
for such duration as shall be reasonably commensurate with the counterparty’s
request.  For the avoidance of doubt, Purchaser and Sellers agree that reaching
agreement on the modifications described in this Section 5.30 to the schedules
and exhibits that are to be attached to the Ancillary Agreements is not a
condition to the obligations of the parties to effect the Closing; provided that
the foregoing shall not diminish in any way the obligations of the parties
contained in the immediately preceding sentence of this Section 5.30.


SECTION 5.31    IP Docket; Assignment Documents.
(a)    Prior to the Closing, Sellers shall provide Purchaser with a schedule
that lists all of the filing actions, registration, maintenance, annuity and
renewal fees, and corresponding due dates, needed to be taken, met or paid
during the ninety (90) day period following the Closing in order to prosecute or
maintain the Company Intellectual Property owned by any of the Companies, the
Sellers or their Affiliates. Upon the written request of Purchaser, the Sellers
shall promptly deliver to Purchaser (but no later than ten (10) Business Days
after the receipt of such request) any information and documents in its
possession, including all electronically stored information and documents,
necessary for Purchaser to maintain continuity of prosecution of, and to make
any payments due with respect to, the

97

--------------------------------------------------------------------------------

Exhibit 10.239



Company Intellectual Property within such period, to the extent not already in
the possession of the Companies or their Subsidiaries as of the Closing Date.
(b)    On or prior to the Closing, Sellers hereby agree, at their sole expense,
to obtain the release of any third-party security interest in any of the Company
Intellectual Property, and as soon as reasonably practicable following the
Closing, shall file with applicable Governmental Authorities documents to record
such release as to any registered Company Intellectual Property. Sellers shall
provide copies thereof to Purchaser to the extent such documents are not already
in the possession of the Companies or their Subsidiaries as of the Closing Date.
SECTION 5.32    Transitional Trademark and Domain Name Rights.
(a)    Transitional Purchaser Rights.
(i)    Except as expressly provided in this Agreement or any Ancillary
Agreement, it is expressly agreed that Purchaser, as of Closing, does not have
under this Agreement or any Ancillary Agreement any right, title or interest
(whether express or implied) in, to or under the Trademark registrations and
Trademark applications listed on Section 5.32(a)(i) of the Disclosure Schedules
(the “Seller Trademarks”).
(ii)    Purchaser will have a limited right to utilize the Seller Trademarks
following the Closing solely in the manner and solely for the administration of
the Business as conducted immediately prior to the Closing Date until the date
that is ninety (90) days following the Closing Date. Following such ninety (90)
day period, Purchaser shall destroy, or remove, strike over, cover over or
otherwise eliminate all Seller Trademarks from all materials displaying the
Seller Trademarks in its possession.
(iii)    Any and all goodwill arising from or in connection with the use of the
Seller Trademarks and Seller Domain Names by Purchaser shall inure to the
benefit of Seller.  Purchaser shall indemnify and hold harmless Seller from and
against any and all Losses arising from Purchaser’s use of the Seller
Trademarks.
(b)    Transitional Sellers Rights.
(i)    Except as expressly provided in this Agreement or any Ancillary
Agreement, it is expressly agreed that Sellers, as of Closing, do not have under
this Agreement or any Ancillary Agreement any right, title or interest

98

--------------------------------------------------------------------------------

Exhibit 10.239



(whether express or implied) in, to or under the Trademark registrations and
Trademark applications listed on Section 5.32(b)(i) of the Disclosure Schedules
(the “Purchaser Trademarks”).
(ii)    Sellers will have a limited right to utilize the Purchaser Trademarks
following the Closing solely in the manner and solely for the administration of
the Women’s Health Business as conducted immediately prior to the Closing Date
until the date that is ninety (90) days following the Closing Date. Following
such ninety (90) day period, Sellers shall destroy, or remove, strike over,
cover over or otherwise eliminate all Purchaser Trademarks from all materials
displaying the Purchaser Trademarks in its possession.
(iii)    After the Closing, and no later than three hundred sixty-five (365)
days after the date hereof (the “Transition Period”), Sellers and their
Affiliates shall have a limited right to utilize the Domain Names set forth on
Section 5.32(b)(iii) of the Disclosure Schedules (the “Transitional Domain
Names”) solely in the manner and solely for the administration of the Women’s
Health Business. At the conclusion of the Transition Period, neither party
hereto shall use the Transitional Domain Names. During the Transition Period,
Sellers and their Affiliates shall ensure that the web pages accessible through
the Transitional Domain Names shall display a notice, in a format reasonably
acceptable to the parties hereto, that the Women’s Health Business is no longer
affiliated with the Transitional Domain Names, and will redirect users via
another identified domain name to the web pages.
(iv)    Any and all goodwill arising from or in connection with the use of the
Purchaser Trademarks and Purchaser Domain Names by Sellers shall inure to the
benefit of Purchaser.  Sellers shall indemnify and hold harmless Purchaser from
and against any and all Losses arising from Sellers’ use of the Purchaser
Trademarks and Transitional Domain Names.
SECTION 5.33    Additional Financial Information.
(a)    Prior to Closing, Sellers shall furnish to Purchaser a copy of an
unaudited consolidated balance sheet of the Business as of December 31, 2014 and
the related consolidated statement of operations, consolidated statement of
changes in members’ equity and consolidated statement of cash flows for the
fiscal year then ended, in each case, prepared from the books and records of the
Companies and their Subsidiaries in accordance with GAAP and the Accounting
Principles.

99

--------------------------------------------------------------------------------

Exhibit 10.239



(b)    No later than thirty (30) calendar days after the Closing, Sellers shall
furnish to Purchaser a copy of an unaudited consolidated balance sheet of the
Business as of the Closing Time, prepared in accordance with GAAP and the
Accounting Principles. From and after the Closing, Purchaser shall provide
reasonable cooperation with respect thereto.
ARTICLE VI
CONDITIONS TO CLOSING
SECTION 6.01    Conditions to Obligations of All Parties. The obligations of
each party to consummate the transactions contemplated by this Agreement shall
be subject to the fulfillment, at or prior to the Closing, of each of the
following conditions:
(a)    The filings of Purchaser and Sellers pursuant to the HSR Act and Foreign
Antitrust Laws, as set forth on Section 6.01(a) of the Disclosure Schedules,
shall have been made and (i) the clearances, approvals and consents required to
be obtained under applicable Antitrust Laws, as set forth on Section 6.01(a) of
the Disclosure Schedules, shall have been obtained and (ii) the applicable
waiting period and any extensions thereof shall have expired or been terminated
and any agreement related to the HSR Act and Foreign Antitrust Laws, as set
forth on Section 6.01(a) of the Disclosure Schedules, with any Governmental
Authority not to close the transaction shall have expired or been terminated.
(b)    No Governmental Authority shall have enacted, issued, promulgated,
enforced or entered any Governmental Order which is in effect and has the effect
of making the transactions contemplated by this Agreement illegal or otherwise
restraining or prohibiting consummation of such transactions.
SECTION 6.02    Conditions to Obligations of Purchaser. The obligations of
Purchaser to consummate the transactions contemplated by this Agreement shall be
subject to the fulfillment or Purchaser’s waiver, at or prior to the Closing, of
each of the following conditions:
(a)    All representations and warranties of Sellers contained in Section 3.01,
Section 3.02, Section 3.03, clauses (a) and (b) and the last sentence of clause
(d) of Section 3.05, Section 3.06(b), the first sentence of Section 3.17(e) and
Section 3.28 of this Agreement (the “Fundamental Representations”) and in
Section 3.10(a) shall be true and correct as of the Closing Date as though made
at and as of such date, except for any such representations and warranties that
are by their terms given only as of a specific date. All representations and
warranties of Sellers other than the Fundamental Representations and the
representations in Section 3.10(a) (disregarding all qualifications set forth
therein relating to “materiality” or Material Adverse Effect) shall be true and
correct in all respects as of the Closing Date with the same effect as though
made at and as of such date (except those representations and warranties

100

--------------------------------------------------------------------------------

Exhibit 10.239



that address matters only as of a specified date, which shall be true and
correct as though made at and as of such date), except where the failure of such
representations and warranties to be true and correct would not have a Material
Adverse Effect.
(b)    Sellers shall have duly performed and complied in all material respects
with all agreements, covenants and conditions required by this Agreement to be
performed or complied with by it prior to or on the Closing Date.
(c)    Purchaser shall have received a certificate, dated the Closing Date and
signed by a duly authorized officer of Sellers, that each of the conditions set
forth in Section 6.02(a) and Section 6.02(b) has been satisfied.
(d)    Since the date of this Agreement, there shall not have occurred any
event, occurrence, development, state of facts, effect, condition or change
that, individually or in the aggregate, has had a Material Adverse Effect.
(e)    Sellers or their Affiliates shall have entered into each of the Ancillary
Agreements.
(f)    The Company Restructuring shall have been completed.
SECTION 6.03    Conditions to Obligations of Sellers. The obligations of Sellers
to consummate the transactions contemplated by this Agreement shall be subject
to the fulfillment or Sellers’ waiver, at or prior to the Closing, of each of
the following conditions:
(a)    All representations and warranties of Purchaser contained in Section
4.01, Section 4.02, Section 4.03, Section 4.07 and Section 4.08 of this
Agreement (the “Purchaser Fundamental Representations”) shall be true and
correct in all respects as of the Closing Date as though given on and as of such
date, except for any such representations and warranties that are by their terms
given only as of a specific date. All representations and warranties of
Purchaser other than the Purchaser Fundamental Representations shall be true and
correct in all respects as of the Closing Date with the same effect as though
made at and as of such date (except those representations and warranties that
address matters only as of a specified date, which shall be true and correct in
all respects as of that specified date), except where the failure of such
representations and warranties to be true and correct would not materially
impede or materially delay Purchaser’s ability to consummate the transactions
contemplated hereby.
(b)    Purchaser shall have duly performed and complied in all material respects
with all agreements, covenants and conditions required by this Agreement to be
performed or complied with by it prior to or on the Closing Date.

101

--------------------------------------------------------------------------------

Exhibit 10.239



(c)    Sellers shall have received a certificate, dated the Closing Date and
signed by a duly authorized officer of Purchaser, that each of the conditions
set forth in Section 6.03(a) and Section 6.03(b) has been satisfied.
(d)    Purchaser or its Affiliates shall have entered into each of the Ancillary
Agreements.
ARTICLE VII
INDEMNIFICATION
SECTION 7.01    Survival. The representations and warranties contained in
Article III (other than those referenced in clauses (a) and (b) to the proviso
to this sentence) and Article IV of this Agreement shall survive the Closing and
shall continue in full force and effect for a period from the date hereof until
the General Survival Date; provided that (a) the Fundamental Representations
shall survive the Closing and shall continue in full force and effect
indefinitely and (b) the representations and warranties contained in Section
3.14 shall survive as set forth in Section 5.23(a)(iii). The covenants and
agreements contained herein shall survive the Closing in accordance with their
respective terms or if no term is specified shall survive the Closing until the
General Survival Date (other than the covenants and agreements in Section 5.01
and Section 5.07 which shall survive the Closing until the General Survival Date
and the covenants and agreements in Section 5.23 which shall survive as set
forth in Section 5.23(a)(iii)). Notwithstanding the foregoing, any claims
asserted in good faith with reasonable specificity (to the extent known at such
time) and in writing by notice from the non-breaching party to the breaching
party prior to the expiration date of the applicable survival period shall not
thereafter be barred by the expiration of such survival period and such claims
shall survive until finally resolved.
SECTION 7.02    Indemnification by Sellers. Subject to the other terms and
conditions of this Article VII, from and after the Closing, Sellers shall
jointly and severally indemnify Purchaser and its Affiliates, officers,
directors, employees, agents, successors and assigns (each a “Purchaser
Indemnified Party”) against, and shall hold any Purchaser Indemnified Party
harmless from and against, any and all Losses actually suffered or incurred by
them based upon, arising out of, with respect to or by reason of:
(a)    any breach of any of the representations or warranties of Sellers
contained in this Agreement other than those contained in Section 3.14 (Taxes)
and indemnified against pursuant to Section 5.23(a), provided that such
representations or warranties (other than the representations and warranties set
forth in Section 3.10(a)) shall be interpreted without giving effect to any
limitations or qualifications as to “materiality” (including the word “material”
or “Material Adverse Effect”) set forth therein;

102

--------------------------------------------------------------------------------

Exhibit 10.239



(b)    the Excluded Liabilities; or
(c)    any breach or non-fulfillment of any covenant, agreement or obligation to
be performed by Sellers pursuant to this Agreement.
SECTION 7.03    Indemnification by Purchaser. Subject to the other terms and
conditions of this Article VII, Purchaser shall indemnify Sellers and their
Affiliates, officers, directors, employees, agents, successors and assigns (each
a “Seller Indemnified Party”) against, and shall hold any Seller Indemnified
Party harmless from and against, any and all Losses actually suffered or
incurred by them based upon, arising out of, with respect to or by reason of:
(a)    any breach of any of the representations or warranties of Purchaser
contained in this Agreement, provided that such representations or warranties
shall be interpreted without giving effect to any limitations or qualifications
as to “materiality” (including the word “material”) set forth therein;
(b)    the Assumed Liabilities; or
(c)    any breach or non-fulfillment of any covenant, agreement or obligation to
be performed by Purchaser pursuant to this Agreement;
except in the case of clause (b) for Losses with respect to which Sellers are
required to indemnify the Purchaser Indemnified Parties in Section 7.02
(disregarding the limitations set forth in Section 7.04), and items (if any) for
which Sellers or their Affiliates have agreed to indemnify any of the Purchaser
Indemnified Parties under the Ancillary Agreements.
SECTION 7.04    Certain Limitations. The party making a claim under this Article
VII is referred to as the “Indemnified Party”, and the party against whom such
claims are asserted under this Article VII is referred to as the “Indemnifying
Party”. The indemnification provided for in Section 7.02 and Section 7.03 shall
be subject to the following limitations:
(a)    The Indemnifying Party shall not be liable to the Indemnified Party for
indemnification under Section 7.02(a) or Section 7.03(a), as the case may be,
until the aggregate amount of all Losses in respect of indemnification under
Section 7.02(a) or Section 7.03(a) exceeds $10,000,000 (the “Deductible”), after
which the Indemnifying Party shall only be required to pay or be liable for
Losses in excess of $5,000,000. With respect to any claim as to which the
Indemnified Party may be entitled to indemnification under Section 7.02(a) or
Section 7.03(a), as the case may be, the Indemnifying Party shall not be liable
for any individual or series of related Losses which do not exceed $200,000
(which Losses shall not be counted toward the Deductible);

103

--------------------------------------------------------------------------------

Exhibit 10.239



(b)    The aggregate amount of all Losses for which an Indemnifying Party shall
be liable pursuant to Section 7.02(a) or Section 7.03(a), as the case may be,
shall not exceed seven percent (7%) of the Final Purchase Price;
(c)    Payments by an Indemnifying Party pursuant to Section 7.02 or Section
7.03 in respect of any Loss shall be limited to the amount of any liability or
damage that remains after deducting therefrom any insurance proceeds and any
indemnity, contribution or other similar payment received by the Indemnified
Party (or the Companies) in respect of any such claim. The Indemnified Party
shall use its commercially reasonable efforts to recover under insurance
policies for any Losses prior to seeking indemnification under this Agreement;
(d)    In calculating the amount of any Loss, there shall be deducted an amount
equal to any net Tax benefit resulting from such Loss realizable by the
Indemnified Party or its Affiliates;
(e)    In no event shall any Indemnifying Party be liable to any Indemnified
Party for any punitive, exemplary, special, loss of business reputation or
opportunity or diminution in value damages relating to the breach or alleged
breach of this Agreement, or any Losses that are consequential or indirect in
nature and are not the reasonably foreseeable result of a breach or alleged
breach by the Indemnifying Party of this Agreement (except, in each case, any
such indemnifiable Losses that are recovered by a third party in connection with
a Third-Party Claim).
(f)    Each Indemnified Party shall take, and cause its Affiliates to take, all
reasonable steps to mitigate any Loss upon becoming aware of any event or
circumstance that would be reasonably expected to, or does, give rise thereto,
including incurring costs only to the minimum extent necessary to remedy the
breach that gives rise to such Loss;
(g)    Notwithstanding any provision herein to the contrary, no indemnity may be
sought hereunder in respect of any Losses to the extent such Liability (A) is
reflected in calculations of the Estimated Cash, Estimated Indebtedness,
Estimated Other Adjustments and Estimated Net Working Capital (as the same may
be adjusted pursuant to Section 2.03) or (B) was taken into account in
determining the Net Adjustment Amount;
(h)    The indemnification provisions of this Agreement (i) shall be the sole
and exclusive remedy (other than under the Seller Parent Guaranty or for
injunctive relief or specific performance as contemplated by Section 9.12 or
claims for actual fraud) following the Closing with respect to any breach or
non-fulfillment of any representation, warranty, agreement, covenant or any
other obligation contained in this Agreement, (ii) shall apply without regard
to, and shall not be subject to, any limitation by reason of set-off, limitation
or otherwise and (iii) are intended to be comprehensive and not to be limited by
any requirements of Law concerning

104

--------------------------------------------------------------------------------

Exhibit 10.239



prominence of language or waiver of any legal right under any Law (including
rights under any workers compensation statute or similar statute conferring
immunity from suit). Without limiting the generality of this Section 7.04, in no
event shall any party, its successors or permitted assigns be entitled to claim
or seek rescission of the transactions contemplated by this Agreement. Each of
the parties hereto expressly waives all rights under California Civil Code §
1542 (and any similar, comparable, or equivalent law of any state or territory
of the United States, or principle of common law) as to all released claims.
California Civil Code § 1542 provides as follows: A GENERAL RELEASE DOES NOT
EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR SUSPECT TO EXIST IN HIS OR
HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF KNOWN BY HIM OR HER
MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH THE DEBTOR. The parties
hereto intend for the terms of Section 7.04(h) to apply to any claims covered by
the scope described therein and herein, including those claims which they do not
presently known to exist at this time. The parties hereto understand that,
except for the representations and warranties expressly set forth in Article
III, the facts upon which they have based their respective decisions to enter
into this Agreement may hereafter prove to be different from the facts now known
or believed by them, and they hereby accept and assume the risk thereof and
agree that this Agreement shall be and shall remain, in all respects, effective
and not subject to termination or rescission by reason of any such difference in
facts.
SECTION 7.05    Indemnification Procedures. The provisions of this Section 7.05
shall apply in accordance with their terms except in the case of any Tax Contest
or any other matter relating to Taxes or Tax Returns, which shall be governed
exclusively by Section 5.23.
(a)    Third-Party Claims.
(i)    If any Indemnified Party receives notice of the assertion or commencement
of any action, suit, claim or other legal proceeding made or brought by any
Person who is not a party to this Agreement or an Affiliate of a party to this
Agreement or a Representative of the foregoing (a “Third-Party Claim”) against
such Indemnified Party with respect to which the Indemnifying Party may be
obligated to provide indemnification under this Agreement, the Indemnified Party
shall give the Indemnifying Party prompt written notice thereof. The failure to
give such prompt written notice shall not, however, relieve the Indemnifying
Party of its indemnification obligations, except and only to the extent that the
Indemnifying Party forfeits rights or defenses by reason of such failure. Such
notice by the Indemnified Party shall describe the Third-Party Claim in
reasonable detail, shall include copies of all material written evidence thereof
and shall indicate the estimated amount, if reasonably practicable, of the Loss
that has been or may be sustained by the Indemnified Party.

105

--------------------------------------------------------------------------------

Exhibit 10.239



(ii)    If the Indemnifying Party acknowledges in writing its obligation to
indemnify the Indemnified Party hereunder against any Losses that may result
from such Third-Party Claim, then the Indemnifying Party shall be entitled to
assume the defense of any Third-Party Claim at the Indemnifying Party’s expense
and by the Indemnifying Party’s own counsel if the Indemnifying Party gives
notice of its intention to do so to the Indemnified Party within five (5)
Business Days of the receipt of notice from the Indemnified Party of such
Third-Party Claim; provided that if there exists or is reasonably likely to
exist a conflict of interest that would make it inappropriate in the judgment of
the Indemnified Party in its sole and absolute discretion for the same counsel
to represent both the Indemnified Party and the Indemnifying Party, then the
Indemnified Party shall be entitled to retain its own counsel in each
jurisdiction for which the Indemnified Party determines counsel is required, at
the expense of the Indemnifying Party. In the event that the Indemnifying Party
exercises the right to undertake any such defense against any such Third-Party
Claim as provided above, the Indemnified Party shall cooperate in good faith in
such defense.
(iii)    In the event that the Indemnifying Party assumes the defense of any
Third-Party Claim, subject to Section 7.05(b), it shall have the right to take
such action as it deems necessary to avoid, dispute, defend, appeal or make
counterclaims pertaining to any such Third-Party Claim in the name and on behalf
of the Indemnified Party. Subject to Section 7.05(a)(ii), the Indemnified Party
shall have the right, at its own cost and expense, to participate in the defense
of any Third-Party Claim with counsel selected by it subject to the Indemnifying
Party’s right to control the defense thereof.
(iv)    If the Indemnifying Party elects not to compromise or defend such
Third-Party Claim or fails to notify the Indemnified Party in writing of its
election to defend as provided in Section 7.05(a)(ii), the Indemnified Party
may, subject to Section 7.05(b), pay, compromise, defend such Third-Party Claim
and seek indemnification for any and all Losses based upon, arising from or
relating to such Third-Party Claim. Sellers and Purchaser shall cooperate with
each other in all reasonable respects in connection with the defense of any
Third-Party Claim, including making available (subject to the confidentiality
provisions of this Agreement) records relating to such Third-Party Claim and
furnishing, without expense (other than reimbursement of actual out-of-pocket
expenses) to the defending party, management employees of the non-defending
party as may be reasonably necessary for the preparation of the defense of such
Third-Party Claim.

106

--------------------------------------------------------------------------------

Exhibit 10.239



(b)    Settlement of Third-Party Claims. The Indemnifying Party shall not enter
into settlement of any Third-Party Claim without the prior written consent of
the Indemnified Party (which consent shall not be unreasonably withheld or
delayed), except as provided in this Section 7.05(b). If a firm offer is made to
settle a Third-Party Claim without leading to liability or the creation of a
financial or other obligation on the part of the Indemnified Party and provides,
in customary form, for the unconditional release of each Indemnified Party from
all liabilities and obligations in connection with such Third-Party Claim and
the Indemnifying Party desires to accept and agree to such offer, the
Indemnifying Party shall give written notice to that effect to the Indemnified
Party. If the Indemnified Party fails to consent to such firm offer within ten
(10) days after its receipt of such notice, the Indemnified Party may continue
to contest or defend such Third-Party Claim and in such event, the maximum
liability of the Indemnifying Party as to such Third-Party Claim shall not
exceed the amount of such settlement offer. If the Indemnified Party fails to
consent to such firm offer and also fails to assume defense of such Third-Party
Claim, the Indemnifying Party may settle the Third-Party Claim upon the terms
set forth in such firm offer to settle such Third-Party Claim. If the
Indemnified Party has assumed the defense pursuant to Section 7.05(a), it shall
not agree to any settlement without the written consent of the Indemnifying
Party (which consent shall not be unreasonably withheld or delayed).
(c)    Direct Claims. Any claim by an Indemnified Party on account of a Loss
which does not result from a Third-Party Claim (a “Direct Claim”) shall be
asserted by the Indemnified Party giving the Indemnifying Party prompt written
notice thereof. The failure to give such prompt written notice shall not,
however, relieve the Indemnifying Party of its indemnification obligations,
except and only to the extent that the Indemnifying Party forfeits rights or
defenses by reason of such failure. Such notice by the Indemnified Party shall
describe the Direct Claim in reasonable detail, shall include copies of all
material written evidence thereof and shall indicate the estimated amount, if
reasonably practicable, of the Loss that has been or may be sustained by the
Indemnified Party. The Indemnifying Party shall have 60 days after its receipt
of such notice to respond in writing to such Direct Claim. During such 60-day
period, the Indemnified Party shall allow the Indemnifying Party and its
professional advisors to investigate the matter or circumstance alleged to give
rise to the Direct Claim, and whether and to what extent any amount is payable
in respect of the Direct Claim and the Indemnified Party shall assist the
Indemnifying Party’s investigation by giving such information and assistance
(including access to the Companies’ premises and personnel and the right to
examine and copy any accounts, documents or records) as the Indemnifying Party
or any of its professional advisors may reasonably request. If the Indemnifying
Party does not so respond within such 60-day period, the Indemnifying Party
shall be deemed to have rejected such claim, in which case the Indemnified Party
shall be free to pursue such remedies as may be available to the Indemnified
Party on the terms and subject to the provisions of this Agreement.

107

--------------------------------------------------------------------------------

Exhibit 10.239



SECTION 7.06    Adjustments to Losses. (a) In the event that an Indemnified
Party has any rights against a third party with respect to any occurrence, claim
or loss that results in a payment by an Indemnifying Party under this Article
VII, such Indemnifying Party shall be subrogated to such rights to the extent of
such payment. Without limiting the generality or effect of any other provision
hereof, each Indemnified Party and Indemnifying Party shall duly execute upon
request all instruments reasonably necessary to evidence and perfect the
subrogation and subordination rights detailed herein, and otherwise cooperate in
the prosecution of such claims.
(b)    In calculating the amount of any Loss for which either party is entitled
to indemnification hereunder, to the extent such Loss is otherwise recovered by
a party pursuant to other terms of this Agreement or any Ancillary Agreement, it
shall be deducted from the amount owed in order to prevent the same amount from
being paid more than once.
SECTION 7.07    Tax Treatment of Indemnification Payments. All indemnification
payments made under this Agreement shall be treated by the parties as an
adjustment to the Final Purchase Price for Tax purposes, unless otherwise
required by Law.
ARTICLE VIII
TERMINATION
SECTION 8.01    Termination. This Agreement may be terminated at any time prior
to the Closing:
(a)    by Purchaser, effective upon written notice to Sellers, if there shall
have been a breach of any of the representations, warranties, agreements or
covenants set forth in this Agreement on the part of Sellers or the Companies
which has rendered the satisfaction of any conditions set forth in Section 6.01
or Section 6.02 impossible, such violation or breach has not been waived by
Purchaser, and the breach, if curable, has not been cured within 30 days
following Purchaser’s written notice of such breach;
(b)    by Sellers, effective upon written notice to Purchaser, if there shall
have been a breach of any of the representations, warranties, agreements or
covenants set forth in this Agreement on the part of Purchaser which has
rendered the satisfaction of any conditions set forth in Section 6.01 or Section
6.03 impossible, such violation or breach has not been waived by Sellers, and
the breach, if curable, has not been cured within 30 days following Sellers’ or
the Companies’ written notice of such breach;

108

--------------------------------------------------------------------------------

Exhibit 10.239



(c)    by Sellers or Purchaser, effective upon written notice, if the Closing
shall not have occurred by December 31, 2015 (the “Outside Date”); provided,
that if on the Outside Date the conditions to Closing set forth in Section
6.01(a) shall not have been satisfied but all other conditions to Closing shall
be satisfied or shall be capable of being satisfied upon satisfaction of the
condition to Closing set forth in such sections, then the Sellers or Purchaser
shall have the right to extend the Outside Date an additional 90 days by
notifying the other party in writing of such election before the Outside Date;
provided, further, that the right to terminate this Agreement under this Section
8.01(c) shall not be available to any party whose failure to fulfill any
obligation under this Agreement shall have been a principal cause of, or shall
have otherwise resulted in, the failure of the Closing to occur on or prior to
such date; provided further that, if the Outside Date falls within the Extension
Period set forth in Section 2.05, the Outside Date shall be automatically
extended to the last day of the Extension Period;
(d)    by Purchaser or Sellers, effective upon written notice, if there shall be
in effect a final, non-appealable order of a Governmental Authority of competent
jurisdiction permanently prohibiting the consummation of the transactions
contemplated by this Agreement; provided, that the terminating party shall have
fulfilled its obligations contained in Section 5.08 prior to exercising its
right to termination under this Section 8.01(d); or
(e)    by the mutual written consent of Sellers and Purchaser.
SECTION 8.02    Effect of Termination. In the event of the termination of this
Agreement in accordance with this Article VIII, this Agreement shall forthwith
become void and there shall be no liability on the part of any party hereto
except:
(a)    as set forth in this Article VIII and Article IX and any confidentiality
provisions of this Agreement; and
(b)    that nothing herein shall relieve any party hereto from liability for any
intentional breach of any provision hereof.
ARTICLE IX
MISCELLANEOUS
SECTION 9.01    Expenses. Except as otherwise expressly provided herein
(including Section 5.23 hereof), all costs and expenses, including fees and
disbursements of counsel, financial advisors and accountants, incurred in
connection with this Agreement and the transactions contemplated hereby shall be
paid by the party incurring such costs and expenses, whether or not the Closing
shall have occurred.

109

--------------------------------------------------------------------------------

Exhibit 10.239



SECTION 9.02    Notices. All notices, requests, consents, claims, demands,
waivers and other communications hereunder shall be in writing and shall be
deemed to have been given: (a) when delivered by hand (with written confirmation
of receipt); (b) when received by the addressee if sent by a nationally
recognized overnight courier (receipt requested); (c) on the date sent by
facsimile or e-mail of a PDF document (with confirmation of transmission) if
sent during normal business hours of the recipient, and on the next Business Day
if sent after normal business hours of the recipient; or (d) on the third day
after the date mailed, by certified or registered mail, return receipt
requested, postage prepaid. Such communications must be sent to the respective
parties at the following addresses (or at such other address for a party as
shall be specified in a notice given in accordance with this Section 9.02):
If to any of the Sellers, the Sellers’ Representative or, prior to the Closing,
the Companies:
Endo Health Solutions Inc.
1400 Atwater Drive
Malvern, Pennsylvania
Attention:    Caroline Manogue
Facsimile:    (610) 884-7159
with copies (which shall not constitute notice) to:
(1) at any time prior to the Closing,

American Medical Systems Holdings, Inc.
10700 Bren Road W.
Minnetonka, Minnesota 55343
Attention:    Susan Thompson
Facsimile:    (952) 930-5730
and
(2) at any time,

Skadden, Arps, Slate, Meagher & Flom LLP
Four Times Square
New York, New York, 10036
Attention:    Eileen T. Nugent
        Brandon Van Dyke
Facsimile:    (212) 735-2000

110

--------------------------------------------------------------------------------

Exhibit 10.239



If to Purchaser or, following the Closing, the Companies:
Boston Scientific Corporation
300 Boston Scientific Way
Marlborough Massachusetts 01752
Attention:    Chief Financial Officer
Facsimile    (508) 683-4410

with a copy (which shall not constitute notice) to:
Shearman & Sterling LLP
599 Lexington Avenue
New York, New York 10022-6069
Attention:    Clare O’Brien
Facsimile:    (646) 848-8966
SECTION 9.03    Interpretation. For purposes of this Agreement: (a) the words
“include,” “includes” and “including” shall be deemed to be followed by the
words “without limitation”; (b) the word “or” is not exclusive; (c) the words
“herein,” “hereof,” “hereby,” “hereto” and “hereunder” refer to this Agreement
as a whole; and (d) the terms contained in this Agreement are applicable to the
singular as well as the plural forms of such terms and to the masculine as well
as to the feminine and neuter genders of such terms. Unless the context
otherwise requires, references herein: (x) to Articles, Sections, Disclosure
Schedules and Exhibits mean the Articles and Sections of, and Disclosure
Schedules and Exhibits attached to, this Agreement; (y) to an agreement,
instrument or other document means such agreement, instrument or other document
as amended, supplemented and modified from time to time to the extent permitted
by the provisions thereof; and (z) to a statute means such statute as amended
from time to time and includes any successor legislation thereto and any
regulations promulgated thereunder. This Agreement shall be construed without
regard to any presumption or rule requiring construction or interpretation
against the party drafting an instrument or causing any instrument to be
drafted. The Disclosure Schedules and Exhibits referred to herein shall be
construed with, and as an integral part of, this Agreement to the same extent as
if they were set forth verbatim herein.
SECTION 9.04    Joint and Several Liability. Sellers will be jointly and
severally liable for any sum due under this Agreement from any Seller, including
for any damages recoverable as a result of any failure of any Sellers fully to
perform any of its obligations under this Agreement.
SECTION 9.05    Headings. The headings in this Agreement are for reference only
and shall not affect the interpretation of this Agreement.

111

--------------------------------------------------------------------------------

Exhibit 10.239



SECTION 9.06    Severability. If any term or provision of this Agreement is
invalid, illegal or unenforceable in any jurisdiction, such invalidity,
illegality or unenforceability shall not affect any other term or provision of
this Agreement or invalidate or render unenforceable such term or provision in
any other jurisdiction. Upon such determination that any term or other provision
is invalid, illegal or unenforceable, the parties hereto shall negotiate in good
faith to modify this Agreement so as to effect the original intent of the
parties as closely as possible in a mutually acceptable manner in order that the
transactions contemplated hereby be consummated as originally contemplated to
the greatest extent possible.
SECTION 9.07    Entire Agreement. This Agreement, together with all exhibits and
schedules hereto, the Disclosure Schedules, the Seller Parent Guaranty and the
Confidentiality Agreement, constitute the entire agreement of the parties hereto
with respect to the subject matter hereof and supersede all prior agreements and
undertakings, both written and oral, among the parties hereto with respect to
the subject matter hereof.
SECTION 9.08    Successors and Assigns. This Agreement shall be binding upon and
shall inure to the benefit of the parties hereto and their respective successors
and permitted assigns. No party may assign its rights or obligations hereunder
without the prior written consent of the other parties, which consent shall not
be unreasonably withheld, conditioned or delayed; provided that Purchaser may
assign this Agreement or any of its rights and obligations hereunder to one or
more Affiliates of Purchaser without the consent of the Sellers so long as, in
the case of an assignment to an Affiliate not domiciled or organized in the
United States, such assignment shall not result in any incremental Taxes of the
relevant Seller as compared to if the sale of the Interests of such Company had
been made to an Affiliate domiciled or organized in the United States. No
assignment shall relieve the assigning party of any of its obligations
hereunder.
SECTION 9.09    Third-Party Beneficiaries. Except as provided in Section 5.04
and Article VII, this Agreement is for the sole benefit of the parties hereto
and their respective successors and permitted assigns and nothing herein,
express or implied, is intended to or shall confer upon any other Person or
entity any legal or equitable right, benefit or remedy of any nature whatsoever
under or by reason of this Agreement.
SECTION 9.10    Amendment and Modification; Waiver. This Agreement may only be
amended, modified or supplemented by an agreement in writing signed by each
party hereto. No waiver by any party of any of the provisions hereof shall be
effective unless explicitly set forth in writing and signed by the party so
waiving. No waiver by any party shall operate or be construed as a waiver in
respect of any failure, breach or default not expressly identified by such
written waiver, whether of a similar or different character, and whether
occurring before or after that waiver. No failure to exercise, or delay in
exercising, any right,

112

--------------------------------------------------------------------------------

Exhibit 10.239



remedy, power or privilege arising from this Agreement shall operate or be
construed as a waiver thereof; nor shall any single or partial exercise of any
right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or privilege.
SECTION 9.11    Governing Law; Submission to Jurisdiction; Waiver of Jury Trial.
(a)    This Agreement shall be governed by and construed in accordance with the
internal laws of the State of Delaware without giving effect to any choice or
conflict of law provision or rule (whether of the State of Delaware or any other
jurisdiction).
(b)    ANY LEGAL SUIT, ACTION OR PROCEEDING ARISING OUT OF OR BASED UPON THIS
AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY MAY BE INSTITUTED IN THE
FEDERAL COURTS OF THE UNITED STATES OF AMERICA OR THE COURTS OF THE STATE OF
DELAWARE, AND EACH PARTY IRREVOCABLY SUBMITS TO THE EXCLUSIVE JURISDICTION OF
SUCH COURTS IN ANY SUCH SUIT, ACTION OR PROCEEDING. SERVICE OF PROCESS, SUMMONS,
NOTICE OR OTHER DOCUMENT BY MAIL TO SUCH PARTY’S ADDRESS SET FORTH HEREIN SHALL
BE EFFECTIVE SERVICE OF PROCESS FOR ANY SUIT, ACTION OR OTHER PROCEEDING BROUGHT
IN ANY SUCH COURT. THE PARTIES IRREVOCABLY AND UNCONDITIONALLY WAIVE ANY
OBJECTION TO THE LAYING OF VENUE OF ANY SUIT, ACTION OR ANY PROCEEDING IN SUCH
COURTS AND IRREVOCABLY WAIVE AND AGREE NOT TO PLEAD OR CLAIM IN ANY SUCH COURT
THAT ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN ANY SUCH COURT HAS BEEN
BROUGHT IN AN INCONVENIENT FORUM.
(c)    EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY WHICH MAY ARISE
UNDER THIS AGREEMENT IS LIKELY TO INVOLVE COMPLICATED AND DIFFICULT ISSUES AND,
THEREFORE, EACH SUCH PARTY IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT IT
MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LEGAL ACTION ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY. EACH PARTY
TO THIS AGREEMENT CERTIFIES AND ACKNOWLEDGES THAT (A) NO REPRESENTATIVE OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT SEEK TO ENFORCE THE FOREGOING WAIVER IN THE EVENT OF A LEGAL ACTION, (B)
SUCH PARTY HAS CONSIDERED THE IMPLICATIONS OF THIS WAIVER, (C) SUCH PARTY MAKES
THIS WAIVER VOLUNTARILY, AND (D) SUCH PARTY HAS BEEN INDUCED

113

--------------------------------------------------------------------------------

Exhibit 10.239



TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS Section 9.11(c).
SECTION 9.12    Specific Performance. The parties hereto agree that if any of
the provisions of this Agreement were not performed in accordance with their
specific terms or were otherwise breached, irreparable damage would occur, no
adequate remedy at law would exist and damages would be difficult to determine,
and that the parties shall be entitled to an injunction, specific performance or
other equitable relief to prevent breaches or threatened breaches of this
Agreement and to enforce specifically the terms and provisions of this
Agreement, in addition to any other remedy at law or in equity. The parties
further agree not to assert that a remedy of injunctive relief, specific
performance or other equitable relief is unenforceable, invalid, contrary to law
or inequitable for any reason, nor to assert that a remedy of monetary damages
would provide an adequate remedy. Each of the parties hereto hereby waives (a)
any defenses in any action for specific performance, including the defense that
a remedy at law would be adequate, and (b) any requirement under any Law to post
a bond or other security as a prerequisite to obtaining equitable relief.
SECTION 9.13    Counterparts. This Agreement, the Seller Parent Guaranty and the
Ancillary Agreements may be executed in counterparts, each of which shall be
deemed an original, but all of which together shall be deemed to be one and the
same agreement. A signed copy of this Agreement, the Seller Parent Guaranty and
the Ancillary Agreements delivered by facsimile, e-mail or other means of
electronic transmission shall be deemed to have the same legal effect as
delivery of an original signed copy thereof.
SECTION 9.14    Sellers’ Representative.
(a)    Foreign Sub Seller is hereby constituted to act as the agent, proxy,
attorney-in-fact and representative for each of the Sellers and their successors
and assigns for all purposes under this Agreement, the Seller Parent Guaranty
and the Ancillary Agreements (the “Sellers’ Representative”), and the Sellers’
Representative, by its signature below, agrees to serve in such capacity.
(b)    Effective immediately prior to the Closing, in its capacity as Sellers’
Representative, the Sellers’ Representative shall have the power and authority
to take such actions on behalf of each of the Sellers as the Sellers’
Representative, in its sole judgment, may deem to be in the best interests of
such Persons or otherwise appropriate on all matters related to or arising from
this Agreement, the Seller Parent Guaranty and the Ancillary Agreements. Such
powers shall include:
(i)    executing and delivering any and all supplements, amendments, waivers or
modifications to this Agreement and all certificates,

114

--------------------------------------------------------------------------------

Exhibit 10.239



consents and other documents contemplated by this Agreement, the Seller Parent
Guaranty and the Ancillary Agreements as may be necessary or appropriate to
effect the Sale and the other transactions contemplated hereby and thereby;
(ii)    giving and receiving notices and other communications relating to this
Agreement, the Seller Parent Guaranty and the Ancillary Agreements and the
transactions contemplated hereby and thereby;
(iii)    taking or refraining from taking any actions (whether by negotiation,
settlement, litigation or otherwise) to resolve or settle all matters and
disputes arising out of or related to this Agreement, the Seller Parent Guaranty
and the Ancillary Agreements and the performance or enforcement of the
obligations, duties and rights pursuant to this Agreement, the Seller Parent
Guaranty and the Ancillary Agreements;
(iv)    engaging attorneys, accountants, financial and other advisors, paying
agents and other persons necessary or appropriate, in the sole discretion of the
Sellers’ Representative in the performance of its duties under this Agreement,
the Seller Parent Guaranty and the Ancillary Agreements; and
(v)    taking all actions necessary or appropriate in the judgment of the
Sellers’ Representative for the accomplishment of the foregoing.
SECTION 9.15    Non-Recourse. This Agreement may only be enforced against, and
any claim, action, suit or other legal proceeding based upon, arising out of, or
related to this Agreement, or the negotiation, execution or performance of this
Agreement, may only be brought against the entities that are expressly named as
parties hereto and then only with respect to the specific obligations set forth
herein with respect to such party. No past, present or future director, officer,
employee, incorporator, manager, member, partner, stockholder, Affiliate, agent,
attorney or other Representative of any party hereto or of any Affiliate of any
party hereto, or any of their successors or permitted assigns, shall have any
liability for any obligations or liabilities of any party hereto under this
Agreement or for any claim or Action based on, in respect of or by reason of the
transactions contemplated hereby. This Section 9.15 is subject in all respects
to the Seller Parent Guaranty.
[SIGNATURE PAGE FOLLOWS]



115

--------------------------------------------------------------------------------

Exhibit 10.239



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first written above by their respective officers thereunto duly
authorized.
AMERICAN MEDICAL SYSTEMS HOLDINGS, INC.

By:
/s/ Camille Farhat
 
Name: Camille Farhat
 
Title: President



ENDO HEALTH SOLUTIONS INC.

By:
 /s/ Rajiv de Silva
 
Name: Rajiv de Silva
 
Title: President and CEO



BOSTON SCIENTIFIC CORPORATION

By:
 /s/ Daniel J. Brennan
 
Name: Daniel J. Brennan
 
Title: Executive Vice President and
 
           Chief Financial Officer




